 

Exhibit 10.2

 

MEZZANINE LOAN AGREEMENT

 

Dated as of April 5, 2019

 

Among

 

HIT 2PK MEZZ, LLC, as Borrower,

 

and

 

HIT 2PK TRS MEZZ, LLC, as Leasehold Pledgor,

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender

 

Mezzanine Loan Agreement

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 2 Section 1.1
Specific Definitions 2 Section 1.2 Index of Other Definitions 30 Section 1.3
Principles of Construction 32       Article 2 THE LOAN 33 Section 2.1 The Loan
33 2.1.1 Agreement to Lend and Borrow 33 2.1.2 Intentionally Omitted 33 2.1.3
Single Disbursement to Borrower 33 2.1.4 The Note 33 2.1.5 Use of Proceeds 33
Section 2.2 Interest Rate 33 2.2.1 Applicable Interest Rate 33 2.2.2 Default
Rate 33 2.2.3 Interest Calculation 33 2.2.4 Conversion of Applicable Interest
Rate. 34 2.2.5 Usury Savings 37 Section 2.3 Loan Payments 38 2.3.1 Payments 38
2.3.2 Payments Generally 38 2.3.3 Payment on Maturity Date 38 2.3.4 Late Payment
Charge 38 2.3.5 Method and Place of Payment 38 Section 2.4 Prepayments 39 2.4.1
Prepayments 39 2.4.2 Voluntary Prepayments 39 2.4.3 Reserved 40 2.4.4 Mandatory
Prepayments; Option to Prepay Balance 40 2.4.5 Prepayments After Default 40
2.4.6 Prepayment/Repayment Conditions. 41 Section 2.5 Release of Collateral 41
Section 2.6 Interest Rate Cap Agreement 42 2.6.1 Interest Rate Cap Agreement 42
2.6.2 Pledge and Collateral Assignment of Interest Rate Cap Agreement 42 2.6.3
Covenants 42 2.6.4 Substitute Interest Rate Protection Agreement. 44 2.6.5
Representations and Warranties 44 2.6.6 [Reserved] 45 2.6.7 Remedies 45 2.6.8
Sales of Rate Cap Collateral 47 2.6.9 Public Sales Not Possible 47 2.6.10
Receipt of Sale Proceeds 47 2.6.11 Replacement Interest Rate Cap Agreement 48

 

Mezzanine Loan Agreement

 

 

Section 2.7 Extension Options 48 2.7.1 Extension Options 48 2.7.2 Intentionally
Omitted 50 Section 2.8 Regulatory Change; Taxes 50 2.8.1 Increased Costs 50
2.8.2 Special Taxes 50 2.8.3 Other Taxes 51 2.8.4 Tax Refund 51 2.8.5 Change of
Office. 51 Section 2.9 Letters of Credit. 51       Article 3 REPRESENTATIONS AND
WARRANTIES 52 Section 3.1 Borrower Representations 52 3.1.1 Organization;
Special Purpose 53 3.1.2 Proceedings; Enforceability 53 3.1.3 No Conflicts 53
3.1.4 Litigation 54 3.1.5 Agreements 54 3.1.6 Consents 54 3.1.7 Property; Title
54 3.1.8 ERISA; No Plan Assets 55 3.1.9 Compliance 56 3.1.10 Financial
Information 56 3.1.11 Utilities and Public Access 57 3.1.12 Assignment of Leases
57 3.1.13 Insurance 57 3.1.14 Flood Zone 57 3.1.15 Physical Condition 57 3.1.16
Boundaries 58 3.1.17 Leases 58 3.1.18 Tax Filings 59 3.1.19 No Fraudulent
Transfer 59 3.1.20 Federal Reserve Regulations 59 3.1.21 Organizational Chart 60
3.1.22 Organizational Status 60 3.1.23 [Reserved] 60 3.1.24 No Casualty 60
3.1.25 Purchase Options 60 3.1.26 FIRPTA 60 3.1.27 Investment Company Act 60
3.1.28 Fiscal Year 60 3.1.29 Other Debt 60 3.1.30 Contracts 60 3.1.31 Full and
Accurate Disclosure 61 3.1.32 Other Obligations and Liabilities 61 3.1.33
Intellectual Property/Websites 61 3.1.34 Intentionally Omitted 61 3.1.35
Operations Agreement 61

 

 -2-Mezzanine Loan Agreement

 

 

3.1.36 Franchise Agreements 62 3.1.37 Illegal Activity 62 3.1.38 Property
Improvement Plan 62 3.1.39 Pledged Collateral 62 3.1.40 Operating Lease 63
3.1.41 Mortgage Loan 63 Section 3.2 Survival of Representations 63       Article
4 BORROWER COVENANTS 64 Section 4.1 Payment and Performance of Obligations 64
Section 4.2 Due on Sale and Encumbrance; Transfers of Interests 64 Section 4.3
Liens 65 Section 4.4 Special Purpose 66 Section 4.5 Existence; Compliance with
Legal Requirements 66 Section 4.6 Taxes and Other Charges; Use and Occupancy
Taxes 66 Section 4.7 Litigation 67 Section 4.8 Title to the Pledged Collateral;
Owner’s Title Policies 67 Section 4.9 Financial Reporting 68 4.9.1 Generally 68
4.9.2 Quarterly and Monthly Reports 69 4.9.3 Annual Reports 69 4.9.4 Other
Reports 70 4.9.5 Annual Budget 70 4.9.6 Excess Operating Expenses 71 4.9.7 Hotel
Accounting 72 Section 4.10 Access to Property 72 Section 4.11 Leases 73 Section
4.12 Repairs; Maintenance and Compliance; Alterations 74 4.12.1 Repairs;
Maintenance and Compliance 74 4.12.2 Alterations 75 Section 4.13 Approval of
Major Contracts 76 Section 4.14 Property Management 76 4.14.1 Management
Agreements 76 4.14.2 Prohibition Against Termination or Modification 77 4.14.3
Replacement of Manager 79 4.14.4 Brand Manager Rights. 79 Section 4.15
Performance by Borrower; Compliance with Agreements 79 Section 4.16 Licenses;
Intellectual Property; Website 80 4.16.1 Licenses 80 4.16.2 Intellectual
Property 80 4.16.3 Website 80 Section 4.17 Further Assurances 80 Section 4.18
Estoppel Statement 81 Section 4.19 Notice of Default 82 Section 4.20 Cooperate
in Legal Proceedings 82 Section 4.21 Indebtedness 82 Section 4.22 Business and
Operations 82 Section 4.23 Dissolution 82

 

 -3-Mezzanine Loan Agreement

 

 

Section 4.24 Debt Cancellation 82 Section 4.25 Affiliate Transactions 83 Section
4.26 No Joint Assessment 83 Section 4.27 Principal Place of Business 83 Section
4.28 Change of Name, Identity or Structure 83 Section 4.29 Costs and Expenses 84
Section 4.30 Indemnity 85 Section 4.31 ERISA 86 Section 4.32 Patriot Act
Compliance 86 Section 4.33 Intentionally Omitted 87 Section 4.34 Hotel Covenants
87 Section 4.35 Bankruptcy Related Covenants 90       Article 5 INSURANCE,
CASUALTY AND CONDEMNATION 90 Section 5.1 Insurance 90 5.1.1 Insurance Policies
90 5.1.2 Insurance Company 95 Section 5.2 Casualty 96 Section 5.3 Condemnation
97 Section 5.4 Restoration 97       Article 6 CASH MANAGEMENT AND RESERVE FUNDS
98 Section 6.1 Cash Management Arrangements 98 Section 6.2 Intentionally Omitted
98 Section 6.3 Income Taxes; Interest 98 Section 6.4 Prohibition Against Further
Encumbrance 98 Section 6.5 Property Cash Flow Allocation 99 6.5.1 Order of
Priority of Funds in Deposit Account 99 6.5.2 Failure to Make Payments 99 6.5.3
Application After Event of Default 99 Section 6.6 Security Interest in Reserve
Funds 99 Section 6.7 Cash Management Agreement Upon Repayment of Mortgage Loan
99       Article 7 PERMITTED TRANSFERS 100 Section 7.1 Loan Assumption 100
Section 7.2 Permitted Transfers 108 Section 7.3 Cost and Expenses; Copies. 114  
    Article 8 DEFAULTS 114 Section 8.1 Events of Default 114 Section 8.2
Remedies 119 8.2.1 Acceleration 119 8.2.2 Suspension of Lender’s Performance 119
8.2.3 Remedies Cumulative 119 8.2.4 Severance 120 8.2.5 Lender’s Right to
Perform 120       Article 9 SALE AND SECURITIZATION OF LOAN 121 Section 9.1 Sale
of Loan and Securitization 121

 

 -4-Mezzanine Loan Agreement

 

 

Section 9.2 Securitization Indemnification 124 Section 9.3 Severance 128 9.3.1
Severance Documentation 128 9.3.2 New Junior Mezzanine Loan Option 129 9.3.3
Cooperation; Execution; Delivery 129 Section 9.4 Costs and Expenses 130 Section
9.5 Confidentiality. 130       Article 10 MISCELLANEOUS 131 Section 10.1
Exculpation 131 Section 10.2 Survival; Successors and Assigns 133 Section 10.3
Lender’s Discretion; Rating Agency Review Waiver 133 Section 10.4 Governing Law
134 Section 10.5 Modification, Waiver in Writing 135 Section 10.6 Notices 136
Section 10.7 Waiver of Trial by Jury 137 Section 10.8 Headings, Schedules and
Exhibits 137 Section 10.9 Severability 137 Section 10.10 Preferences 137 Section
10.11 Waiver of Notice 137 Section 10.12 Deemed Distributions 138 Section 10.13
Offsets, Counterclaims and Defenses 138 Section 10.14 No Joint Venture or
Partnership; No Third Party Beneficiaries 138 Section 10.15 Publicity 138
Section 10.16 Waiver of Marshalling of Assets 138 Section 10.17 Certain Waivers
139 Section 10.18 Conflict; Construction of Documents; Reliance 139 Section
10.19 Brokers and Financial Advisors 139 Section 10.20 Prior Agreements 139
Section 10.21 Servicer 140 Section 10.22 Intentionally Omitted 140 Section 10.23
[Reserved] 141 Section 10.24 Creation of Security Interest 141 Section 10.25
Assignments and Participations 141 Section 10.26 Counterparts 141 Section 10.27
Set-Off 141 Section 10.28 [Reserved] 142 Section 10.29 Intercreditor Agreement
142 Section 10.30 Note Register; Participant Register 142 Section 10.31 Borrower
Affiliate Lender. 143 Section 10.32 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. 143 Section 10.33 Intentionally Omitted. 144 Section
10.34 Patriot Act Notice. 144       Article 11 Mortgage Loan 145 Section 11.1
Compliance With Mortgage Loan Documents 145

 

 -5-Mezzanine Loan Agreement

 

 

Section 11.2 Mortgage Loan Defaults 145 Section 11.3 Mortgage Loan Estoppels 146
Section 11.4 No Amendment to Mortgage Loan Documents; Consents and Approvals 147
Section 11.5 Refinancing or Prepayment of the Mortgage Loan 147 Section 11.6
Intentionally Omitted 147 Section 11.7 Purchase of Mortgage Loan 147 Section
11.8 Communication with Mortgage Lender 147 Section 11.9 Duplicative Performance
Not Required 148 Section 11.10 Compliance with Required Loan Restructurings 148

 

 -6-Mezzanine Loan Agreement

 

 

SCHEDULES AND EXHIBITS

 

Schedules:           Schedule I - Individual Properties and Allocated Loan
Amounts Schedule I-M1 - Mortgage Loan Allocated Loan Amounts Schedule I-M2 -
[Reserved] Schedule II-A - Owner Schedule II-B - Operating Lessee Schedule III -
Organizational Chart of Borrower and Tax ID Numbers Schedule IV - Exceptions to
Representations and Warranties Schedule V - Definition of Special Purpose
Bankruptcy Remote Entity Schedule V-I - Definition of Mortgage Loan Special
Purpose Bankruptcy Remote Entity Schedule VI - Intellectual Property/Websites
Schedule VII - REAs Schedule VIII - Intentionally Omitted Schedule IX -
Description of Prior Loans Schedule X - Scheduled Managers Schedule XI - Rent
Roll Schedule XII - Franchise Agreements Schedule XIII - Pledged Collateral
Schedule XIV - Intentionally Omitted Schedule XV - [Reserved] Schedule XVI -
Intentionally Omitted Schedule XVII - [Reserved] Schedule XVIII - Scheduled PIP
Schedule XIX - Intentionally Omitted Schedule XX - Major Contracts Schedule XXI
- Intentionally Omitted       Exhibits:           Exhibit A - Secondary Market
Transaction Information Exhibit B - Form of Mortgage Loan Agreement Exhibit C -
Form of Assignment of Interest Rate Cap Agreement

 

 -7-Mezzanine Loan Agreement

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of April 5, 2019 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank
AG, a German Bank authorized by the New York Department of Financial Services,
having an address at 60 Wall Street, 10th Floor, New York, New York 10005
(together with its successors and/or assigns, “Lender”), HIT 2PK MEZZ, LLC, a
Delaware limited liability company, having an address at c/o Hospitality
Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia 22030 (together
with its permitted successors and assigns, “Borrower), HIT 2PK TRS MEZZ, LLC, a
Delaware limited liability company, having an address at c/o Hospitality
Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia 22030 (together
with their respective permitted successors and assigns, collectively, “Leasehold
Pledgor”, and together with Borrower, individually or collectively, as the
context may require, “Pledgor”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

WITNESSETH:

 

WHEREAS, Deutsche Bank AG, New York Branch, a branch of Deutsche Bank AG, a
German Bank authorized by the New York Department of Financial Services
(together with its successors and/or assigns, “Mortgage Lender”), has made a
loan in the original principal amount of Forty-Six Million Ninety-Nine Thousand
and No/100 Dollars ($46,099,000.00) (the “Mortgage Loan”) to those certain
entities listed on Schedule II-A attached hereto (individually and collectively
as the context may require, together with their respective permitted successors
and assigns “Owner”) pursuant to a Loan Agreement of even date herewith (as
amended, supplemented or otherwise modified from time to time, the “Mortgage
Loan Agreement”), which Mortgage Loan is evidenced by the Mortgage Note (as
defined below) and secured by, among other things, certain first priority
mortgages and deeds of trust, each of even date herewith (collectively, as
amended, supplemented or otherwise modified from time to time, the “Mortgage”)
by Operating Lessee (as defined herein) and each respective Owner in favor of
Mortgage Lender pursuant to which Operating Lessee and Owner have granted the
Mortgage Lender a first priority mortgage on, among other things, the Properties
(as defined below);

 

WHEREAS, Borrower is the legal and beneficial owner of all of the issued and
outstanding limited liability company interests in Owner;

 

WHEREAS, Leasehold Pledgor is the legal and beneficial owner of all of the
issued and outstanding limited liability company interests in Operating Lessee;

 

WHEREAS, Borrower has requested Lender to make a loan to it in the principal
amount of One Thousand and No/100 Dollars ($1,000.00) (the “Loan”); and

 

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Pledgor has entered into that certain Mezzanine Pledge and Security
Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Pledgor has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined).

 

Mezzanine Loan Agreement

 

 

NOW, THEREFORE, in consideration of the foregoing recitals, the making of the
Loan by Lender, the covenants, agreements, representations and warranties set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree, represent and warrant as follows:

 

Article 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1          Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Acceptable Accounting Method” shall mean (i) GAAP, (ii) a federal income tax
basis of accounting, (iii) the Uniform System of Accounts, or (iv) such other
accounting basis reasonably acceptable to Lender, in each case consistently
applied.

 

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty.

 

“Additional Insolvency Opinion” shall mean any bankruptcy non-consolidation
opinion that would be satisfactory to a prudent lender acting reasonably and is
required to be delivered subsequent to the Closing Date pursuant to, and in
connection with, the Loan Documents.

 

“Affiliate” shall mean, as to any Person, any other Person that either (or both)
(a) is in Control of, is Controlled by or is under common ownership or Control
with such Person or is a director or officer of such Person or of an Affiliate
of such Person, and/or (b) owns directly or indirectly thirty-five percent (35%)
or more of the equity interests in such Person.

 

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule I attached hereto.

 

“Alteration Threshold” shall mean (a) with respect to any Individual Property
undergoing an alteration and/or a Restoration and/or subject to Flagging Costs,
an amount equal to five percent (5%) of the Allocated Loan Amount, and (b) with
respect to all Individual Properties undergoing alterations and/or Restorations,
an aggregate amount equal to five percent (5%) of the Outstanding Principal
Balance, in each case excepting alterations made pursuant to an Approved Annual
Budget, Approved Alterations or as otherwise reasonably approved by the Lender.

 

“Annual Budget” shall mean the operating and capital budget for the Properties,
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Owner’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the Properties for the applicable Fiscal
Year.

 

 -2-Mezzanine Loan Agreement

 

 

“Annual Debt Service” shall mean, as of any date of determination, the Debt
Service payable during the one-year period occurring from and after such date of
determination calculated by assuming that (a) the Outstanding Principal Balance
at all times during such period is equal to the Outstanding Principal Balance as
of the date of determination (taking into account any prepayments that occur on
such date in accordance with this Agreement) and (b) LIBOR (or the Prime Rate or
the Substitute Base Rate, as applicable) at all times during such period is
equal to either (i) in connection with Borrower’s exercise of an Extension
Option hereunder, the Strike Price of the proposed Replacement Interest Rate Cap
Agreement (or the Substitute Interest Rate Protection Agreement, as applicable)
to be entered into by Borrower in connection with its exercise of such Extension
Option or (ii) otherwise, the Strike Price of the Interest Rate Cap Agreement in
place as of such date of determination.

 

“Applicable Interest Rate” shall mean a rate per annum equal to, as applicable,
(a) the LIBOR Interest Rate plus the Spread with respect to any period when the
Loan is a LIBOR Loan, (b) the Substitute Base Rate plus the Substitute Rate
Spread with respect to any period when the Loan is a Substitute Rate Loan and
(c) the Prime Rate plus the Base Rate Spread with respect to any period when the
Loan is a Base Rate Loan.

 

“Applicable Interest Rate Conversion” shall mean the conversion of the
Applicable Interest Rate between the LIBOR Interest Rate, the Base Rate and/or
the Substitute Rate, as applicable.

 

“Applicable Lending Office” shall mean the “lending office” of Lender (or of an
Affiliate of Lender) designated for Lender on the signature page hereof or such
other office of Lender (or an Affiliate of Lender) as Lender may from time to
time specify to Borrower in writing as the office by which the Loan is to be
made and/or maintained by Lender.

 

“Approved Alterations” shall have the meaning set forth in the definition of
“Material Alterations”.

 

“Approved Bank” shall mean a bank or other financial institution, the long-term
unsecured debt rating of which are at least “A” by S&P and Fitch and “A2” by
Moody’s and the short-term unsecured debt ratings of which are at least “A-1” by
S&P, “F1” by Fitch and “P-1” by Moody’s.

 

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Owner and either (i) included in the Approved Annual Budget or (ii) approved by
Lender and Mortgage Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, provided that any Capital Expenditures included in FF&E
Expenses or PIP Expenses shall not constitute Approved Capital Expenditures.

 

 -3-Mezzanine Loan Agreement

 

 

“Approved Counterparty” shall mean a bank or other financial institution which
either (I) has (or provides a guarantor of its obligations that has) (a)
long-term unsecured debt rating of “A-” or higher by S&P or such lower rating
which S&P shall acknowledge is credit neutral with respect to the Securitization
of the Loan or any portion thereof, and (b) a long-term unsecured debt rating of
not less than “A3” by Moody’s or such lower rating which Moody’s shall
acknowledge is credit neutral with respect to the Securitization of the Loan or
any portion thereof; or (II) is otherwise acceptable to the Rating Agencies, as
evidenced by a Rating Agency Confirmation to the effect that such counterparty
shall not cause a downgrade withdrawal or qualification of the ratings assigned,
or to be assigned, to the Securities or any class thereof in any Securitization;
provided however, that SMBC Capital Markets, Inc. (with an Acceptable SMBC
Credit Support Party as its credit support party) will be an Acceptable
Counterparty so long as the rating of its credit support party (provided such
credit support party shall be an Acceptable SMBC Credit Support Party ) is not
downgraded, withdrawn or qualified by S&P or Moody’s or Fitch (if applicable)
from the long and short term ratings issued by such rating agencies below the
lesser of the above rating (as applicable) or its ratings as of the date hereof.
As used herein, an “Acceptable SMBC Credit Support Party” shall mean (i)
Sumitomo Mitsui Banking Corporation or a replacement guarantor that meets the
foregoing rating requirements and provides a guaranty on substantially the same
form as the guaranty provided by Sumitomo Mitsui Banking Corporation on the
Closing Date and (ii) provided any such credit support party guaranty guaranties
all current and future obligations under the Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, as applicable.

 

“Approved FF&E Expenses” shall mean FF&E Expenses incurred by Owner and either
(a) included in the Approved Annual Budget or (b) approved by Lender and
Mortgage Lender, which approval shall not be unreasonably withheld, conditioned
or delayed; provided that any FF&E Expenses included in Approved Scheduled PIP
Expenses shall not constitute Approved FF&E Expenses.

 

“Approved Flagging Budget” shall mean a budget of Flagging Costs for any
Individual Property under any Franchise Agreement which has been approved or
deemed approved by Lender, or for which approval is not required, in accordance
with Section 4.34(e).

 

“Approved Operating Expenses” shall mean Operating Expenses incurred by Owner or
by any Manager on Owner’s behalf (excluding any Restricted Payments) which
(i) are included in the Approved Annual Budget for the current calendar month,
(ii) are for real estate taxes, insurance premiums, electric, gas, oil, water,
sewer or other utility service to the Properties, (iii) are for Management Fees,
or (iv) have been approved in writing by Lender and Mortgage Lender as Approved
Operating Expenses; provided, however, that Approved Operating Expenses shall
also include, for any calendar month in which Operating Expenses exceed the
Monthly Operating Expense Budgeted Amount, the amount of such excess Operating
Expenses up to and not to exceed ten percent (10%) of the Monthly Operating
Expense Budgeted Amount for such calendar month as to which Owner provides to
Lender a reasonably detailed explanation of the reasons for and expenditures
resulting in Operating Expenses exceeding the Monthly Operating Expense Amount.

 

“Approved Scheduled PIP Expenses” shall mean PIP Expenses incurred by Owner for
Flagging Costs that are permitted hereunder.

 

“Assignment of Interest Rate Cap Agreement” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement in the form attached hereto as Exhibit
C from Borrower, as assignor, to Lender, as assignee, as the same may be
amended, restated, extended, renewed, supplemented or otherwise modified from
time to time.

 

“Assignment of Leases” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 -4-Mezzanine Loan Agreement

 

 

“Assignment of Management Agreement” shall have the meaning given to such term
in the Mortgage Loan Agreement.

 

“Assumption” shall mean a Permitted Direct Assumption or a Permitted Indirect
Assumption.

 

“Assumption Fee” shall mean Borrower’s Allocation of (i) with respect to the
first (1st) Assumption, an assumption fee equal to (a) $125,000 if no material
modifications to the Loan Documents are required in connection with the
Assumption or (b) $175,000 if material modifications to the Loan Documents are
required in connection with the Assumption and (ii) with respect to each
Assumption thereafter, an assumption fee equal to (a) $250,000 if no material
modifications to the Loan Documents are required in connection with the
Assumption or (b) $350,000 if material modifications to the Loan Documents are
required in connection with the Assumption.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of any Individual
Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
or any other federal or state bankruptcy or insolvency law, and any comparable
foreign laws relating to bankruptcy, insolvency or creditors’ rights.

 

“Base Management Fees” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Base Rate” shall mean, with respect to each Interest Period that occurs while
the Loan is a Base Rate Loan, a per annum interest rate equal to (a) the Prime
Rate as of the related Interest Determination Date plus (b) the Base Rate
Spread; provided, however, in no event shall the Base Rate be less than the
Index Floor plus the Spread.

 

“Base Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Base Rate.

 

“Base Rate Spread” shall mean, in connection with the conversion of the Loan
from a LIBOR Loan or a Substitute Rate Loan to a Base Rate Loan, the difference
(expressed as the number of basis points) between (a) LIBOR plus the Spread or
the Substitute Base Rate plus the Substitute Rate Spread, as applicable, as of
the Interest Determination Date that LIBOR or the Substitute Base Rate, as
applicable, was last utilized to determine the interest rate of the Loan minus
(b) the Prime Rate as of such Interest Determination Date; provided, however,
that if such difference is a negative number, then the Base Rate Spread shall be
zero. If the Loan is a Base Rate Loan immediately prior to the commencement of
the Third Extended Term, the Base Rate Spread shall be increased by twenty-five
basis points (0.25%) from and after the first day of the Third Extended Term, in
accordance with Section 2.7.1(e) hereof, without duplication of any increase
with respect to the Spread or the Substitute Rate Spread.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with their respective successors and permitted assigns.

 

 -5-Mezzanine Loan Agreement

 

 

“Borrower’s Allocation” shall mean a fraction, expressed as a percentage, the
numerator of which is the outstanding principal balance of the Loan and the
denominator of which is the aggregate principal balance of the Loan, the
Mortgage Loan and any New Junior Mezzanine Loan.

 

“Brand Manager” shall mean collectively, Marriott International Inc. or any
Affiliate of Marriott International, Inc.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the State where the corporate trust office of the
Trustee is located or (iii) the State where the servicing offices of the
Servicer are located.

 

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

 

“Capital Expenditures” shall mean, for any period, the amount incurred for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs).

 

“Capped LIBOR Rate” shall mean (i) during the initial term of the Loan, (A) for
such time the Loan is a LIBOR Loan, four percent (4.00%), (B) for such time the
Loan is a Base Rate Loan, a strike rate determined as of the date of purchase of
the Substitute Interest Rate Protection Agreement which is expressed as a
percentage equal to the difference between (1) the strike rate set forth in
clause (A) immediately preceding minus (2) the positive or negative difference
of (x) the weighted average of the Base Rate Spread minus (y) the weighted
average of the Spread (for the avoidance of doubt, it being agreed by the
parties that if this clause (2) results in a negative number, such amount is
added to the strike rate, and if this clause (2) results in a positive number,
such amount is subtracted from the strike rate), (C) for such time the Loan is a
Substitute Rate Loan, a strike rate determined as of the date of purchase of the
Interest Rate Cap Agreement which is expressed as a percentage equal to the
difference between (1) the strike rate set forth in clause (A) minus (2) the
positive or negative difference of (x) the weighted average of the Substitute
Rate Spread minus (y) the weighted average of the Spread (for the avoidance of
doubt, it being agreed by the parties that if this clause (2) results in a
negative number, such amount is added to the strike rate, and if this clause (2)
results in a positive number, such amount is subtracted from the strike rate),
and (ii) during each Extended Term, the strike price such that the Debt Service
Coverage Ratio as of the first day of such Extended Term is not less than 1.25x.

 

“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, (c) adjustments to the Regulation D reserve requirements
(including, without limitation, all basic, marginal, emergency, supplemental,
special or other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) announced by the Federal
Reserve Board of Governors, or (d) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in the
case of both clauses (i) and (ii) be deemed to be a “Change in Law”, regardless
of the date enacted, adopted or issued (regardless of whether currently in force
and effect).

 

 -6-Mezzanine Loan Agreement

 

 

“Change of Control Flagging Costs” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Closing Date” shall mean April 5, 2019.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto,
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form, and other guidance published by the Internal Revenue Service on
which taxpayers may rely.

 

“Collateral” shall mean all collateral securing or intended to secure the Debt,
including the Pledged Collateral.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Special Taxes
or branch profits Special Taxes.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Control Party Asset Threshold” shall mean the ownership of total real estate
assets in the United States or Canada (in name or under management) in excess of
$600,000,000 and a capital/statutory surplus or shareholder equity in excess of
$250,000,000.

 

“Conversion Date” shall mean the effective date of the Applicable Interest Rate
Conversion.

 

“Conversion Notice” shall mean a notice given by Lender to Borrower in
accordance with Section 10.6 hereof notifying the Borrower of the occurrence of
an event triggering an Applicable Interest Rate Conversion and which notice:

 

(i)          sets forth the circumstances of the Applicable Interest Rate
Conversion in reasonable detail; and

 

 -7-Mezzanine Loan Agreement

 

 

(ii)         includes the requirements required to be satisfied in connection
with such Applicable Interest Rate Conversion as described in Section 2.2.4
hereof.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Approved Counterparty
thereunder.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Pledge Agreement, the Environmental
Indemnity or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
ratio in which:

 

(a)          the numerator is the Underwritten Net Cash Flow as of such date of
determination; and

 

(b)          the denominator is the sum, as of such date of determination, of
the Annual Debt Service plus the Mortgage Annual Debt Service.

 

“Debt Yield” shall mean, as of any date of determination, a fraction, expressed
as a percentage (i.e. 0.10 = 10%), which is obtained by dividing:

 

(a)          the Underwritten Net Cash Flow as of such date of determination; by

 

(b)          the Outstanding Principal Balance plus the Outstanding Mortgage
Principal Balance.

 

“Debt Yield Cure Level” shall mean a Debt Yield of (i) during the Initial Open
Period, ten percent (10.0%) and (ii) following the Initial Open Period, ten and
one-half percent (10.50%).

 

“Debt Yield Trigger Level” shall mean a Debt Yield of (i) during the Initial
Open Period, ten percent (10.0%) and (ii) following the Initial Open Period, ten
and one-half percent (10.50%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
Maximum Legal Rate or (ii) three percent (3%) above the Applicable Interest
Rate.

 

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

 

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its reasonable discretion change the Deposit Bank
from time to time.

 

 -8-Mezzanine Loan Agreement

 

 

“Due and Payable” shall mean, with respect to Taxes and Other Charges, the date
upon which, if the applicable Taxes or Other Charges are not paid, such Taxes or
Other Charges become delinquent or begin accruing fees, charges, penalties
and/or interest or the payee thereof becomes entitled to exercise any right or
remedies for non-payment thereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “A” or higher by S&P
and “A2” or higher by Moody’s and a short-term unsecured debt rating of “A-1” or
higher by S&P and “P-1” or higher by Moody’s. An Eligible Account will be a
“deposit account” within the meaning of Section 9-102(a)(29) of the Uniform
Commercial Code of the State of New York and will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F1+ by Fitch in the case of accounts in which funds are held for
thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “A+” by Fitch and S&P and “Aa3” by
Moody’s.

 

“Emergency Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof, executed by Borrower and Guarantors in
connection with the Loan, for the benefit of Lender, or any replacement thereof
in accordance with the express terms hereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower, Leasehold Pledgor,
Owner, Operating Lessee or any Guarantor, or is treated as a single employer
together with Borrower, Leasehold Pledgor, Owner, Operating Lessee or any
Guarantor under Section 414 of the Code or Title IV of ERISA.

 

 -9-Mezzanine Loan Agreement

 

 

“Excluded Taxes” shall mean (a) Special Taxes imposed on or measured by net
income (however denominated) or net profits (including any branch profits or
franchise taxes) of, or required to be withheld or deducted from any payment to,
Lender or any of its Affiliates, divisions or branches by the jurisdiction (or
any political subdivision thereof) (i) as a result of Lender (or Affiliate,
divisions or branches of Lender) being a resident or deemed to be resident, is
organized, maintains an office, or carries on business or is deemed to carry on
business to which such payment relates, in the jurisdiction imposing such taxes
or (ii) that are Other Connection Taxes; (b) any U.S. federal or state
withholding Special Taxes that are imposed on amounts payable to or for the
account of Lender (or any transferee, successor or assignee thereof, including
any Person that is sold or assigned an interest in the Loan pursuant to Article
IX) under the law in effect at the time Lender (or such transferee, successor or
assignee) becomes a party to this Agreement or changes its lending office, (c)
any backup withholding taxes; (d) Special Taxes imposed on account of Lender not
providing documentation (including documentation regarding direct or indirect
owners) that would have reduced or eliminated such taxes, provided that such
Lender is legally entitled to provide such documentation; (e) Special Taxes
imposed on account of Lender not being eligible for the “portfolio interest
exception” in Section 871(h) or 881(c) of the Code, as set forth in such
Sections as of the date of this Agreement (or any successor provision that is
substantively comparable), and (f) any U.S. federal withholding Special Taxes
imposed under FATCA.

 

“Experience Threshold” shall mean the ownership (including indirect ownership)
and/or management of hospitality properties containing at least 7,500 guest
rooms (exclusive of the Property) with at least 5 years’ experience in the
ownership and/or management of such properties.

 

“Extended Term” shall mean the First Extended Term, the Second Extended Term or
the Third Extended Term, as applicable.

 

“Extension Option” shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“FF&E” shall mean all fixtures, furnishings, equipment, furniture, and other
items of tangible personal property now or hereafter located on any Individual
Property or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Properties, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
linens, dishware, all partitions, screens, awnings, shades, blinds, floor
coverings, hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment; all equipment, manual, mechanical or motorized,
for the construction, maintenance, repair and cleaning of, parking areas, walks,
underground ways, truck ways, driveways, common areas, roadways, highways and
streets; and the Vehicles (as defined in the Uniform System of Accounts for
Hotels, current edition), in each case to the extent constituting the personal
property of Borrower.

 

 -10-Mezzanine Loan Agreement

 

 

“FF&E Expense” for any period shall mean the amount expended for FF&E Work in,
at or to the Properties or any Individual Property (including any installation,
delivery or other related cost).

 

“FF&E Work” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Financial Covenants” shall refer to the certain financial covenants which shall
be included in the Guaranty, and shall require that Guarantors:

 

(a)          maintain an aggregate Net Worth (as defined below) (without regard
to the Properties or any equity therein) of not less than $50,000,000
(collectively, the “Net Worth Threshold”); and

 

(b)          shall not, at any time while a default in the payment of the
obligations under the Guaranty has occurred and is continuing, either (i) enter
into or effectuate any transaction with any Affiliate of Guarantor that would
reduce any Guarantor’s Net Worth below the Net Worth Threshold (including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock or
other ownership interest in such guarantor) or (ii) sell, pledge, mortgage or
otherwise transfer to any Affiliate of Guarantor any of any Guarantor’s assets,
or any interest therein that would reduce any Guarantor’s Net Worth below the
Net Worth Threshold.

 

For purposes of the foregoing definition of Financial Covenants “Net Worth”
shall mean, as of a given date, (i) a Person’s total assets as of such date,
including Uncalled Commitments, and for the purposes of determining Net Worth
adding accumulated depreciation and amortization to the value of such assets
less (ii) such Person’s total liabilities as of such date, determined in
accordance with GAAP, exclusive of any liability under the Loan Documents, the
Mezzanine Loan Documents, and, for avoidance of doubt, treating the arrangements
with Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC and
W2007 Equity Inns Senior Mezz, LLC as equity and not debt.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“Fitch” shall mean Fitch, Inc.

 

“Franchise Agreements” shall mean individually or collectively, as the context
requires, the existing franchise agreements for the Individual Properties
identified on Schedule XII hereto, and any or all franchise, trademark and
license agreements, or similar agreements between one or more of the Individual
Owners or Operating Lessee, as applicable, and a hotel franchisor in effect from
time to time during the term of the Loan as the same may be replaced, amended or
modified from time to time in accordance with, and subject to, the terms and
provisions of this Agreement. Each or any of the Franchise Agreements may
sometimes be referred to herein, individually, as a “Franchise Agreement”.

 

“Franchisor” shall mean individually or collectively, as the context requires,
any entity that is a hotel franchisor or licensor pursuant to any Franchise
Agreement affecting any Individual Property.

 

 -11-Mezzanine Loan Agreement

 

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time and set forth in the Financial Accounting Standards Board
Accounting Standards Codification.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.

 

“Gross Revenue” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Guarantors” shall mean Hospitality Investors Trust Operating Partnership, L.P.
(“OP Guarantor”) and Hospitality Investors Trust, Inc. (“REIT Guarantor”),
jointly and severally, and/or any other Person that now or hereafter guarantees
any of Borrower’s obligations under any Loan Document.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantors for the benefit of Lender, or any replacement thereof
in accordance with the express terms hereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

 

“Hotel Taxes” shall mean federal, state and municipal excise, occupancy, sales
and use taxes collected by or on behalf of Owner or any other Loan Party
directly from patrons or guests of the Properties as part of or based on the
sales price of any goods, services or other items, such as gross receipts, room,
admission, cabaret or equivalent taxes and required to be paid to a Governmental
Authority.

 

“Incentive Management Fees” shall mean the property management fees paid to a
Manager for property management (as opposed to asset management) services
provided to the Individual Properties that are based on an override, profit
participation or other form of incentive for increased revenues or profits
generated by such Individual Properties. Incentive Management Fees shall not
include Base Management Fees, reimbursable expenses paid to a Manager, system
service charges, accounting fees, development fees, revenue management fees,
sales and marketing fees, information technology fees, human resources fees,
risk management fees, administration fees or other similar fees, expenses or
reimbursements, in each case, so long as the same are not calculated based on
increases in revenues or profits generated by such Individual Properties.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person for borrowed money (whether or not
evidenced by bonds, debentures, notes or other instruments) or for the deferred
purchase price of or payment for goods, property or services (including trade
debt and trade payables) or mezzanine debt, for which such Person or its assets
are liable, (ii) obligations issued for, or liabilities incurred on account of,
such Person, (iii) obligations or liabilities of such Person arising under or
with respect to letters of credit (including without limitation letter of credit
facilities and agreements and for amounts drawn upon letters of credit), credit
facilities or other acceptance facilities, (iv) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (v) all
indebtedness guaranteed by such Person, directly or indirectly, (vi) all
obligations under leases that constitute capital leases for which such Person is
liable, (vii) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss, and (viii) all obligations under any PACE Loans.

 

 -12-Mezzanine Loan Agreement

 

 

“Indemnified Taxes” means Special Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by Borrower under any Loan Document.

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower, Leasehold Pledgor, Owner or Operating Lessee or
in any Affiliate of Borrower, Leasehold Pledgor, Owner or Operating Lessee
(other than the receipt of fees payable for its services), (ii) is not connected
with Borrower, Leasehold Pledgor, Owner or Operating Lessee or any Affiliate of
Borrower, Leasehold Pledgor, Owner or Operating Lessee as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender, it being agreed by Lender that any “Big Four” accounting
firm (including any successor entity thereto) is hereby approved by Lender as
long as such Person continues to be Independent and a nationally recognized
certified public accounting firm.

 

“Index Floor” shall mean 0.0%.

 

“Individual Owner” shall mean each “Individual Borrower” as defined in the
Mortgage Loan Agreement.

 

“Individual Property” shall mean, individually, any one of the properties
identified on Schedule I hereto and (and, with respect to each such property,
the Improvements, all Fixtures, all Equipment, all FF&E and all personal
property owned by Owner and used in connection with or incorporated into such
property) together with all rights pertaining to such property and Improvements.

 

“Initial Open Period” shall mean any time from and after the Closing Date
through and including the Spread Maintenance Start Date.

 

“Initial Stated Maturity Date” shall mean May 1, 2021, as the same may be
extended pursuant to Section 2.7 hereof.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter to be delivered by Berger Harris LLP promptly upon request by
Lender in connection with a Resizing of the Loan in substantially the same form
as the “Insolvency Opinion” as defined in and delivered in connection with the
Mortgage Loan Agreement.

 

 -13-Mezzanine Loan Agreement

 

 

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Interest Determination Date” shall mean, (a) with respect to each Interest
Period that occurs while the Loan is a LIBOR Loan, the date that is two (2)
Business Days (for purposes of this clause (a) only, “Business Day” is defined
as any day on which banks are open for dealing in foreign currency and exchange
in London) prior to the commencement date of such Interest Period, (b) with
respect to each Interest Period that occurs while the Loan is a Base Rate Loan,
the date that is two (2) Business Days prior to the commencement date of such
Interest Period, and (c) with respect to each Interest Period that occurs while
the Loan is a Substitute Rate Loan, the date that is two (2) Business Days prior
to the commencement date of such Interest Period; provided, however, if the
“Interest Determination Date” as defined in the Mortgage Loan Agreement shall be
adjusted by Mortgage Lender, then the Interest Determination Date hereunder
shall be likewise adjusted, so that the Interest Determination Date hereunder
and the Interest Determination Date under the Mortgage Loan Agreement shall
always be the same date.

 

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), between the
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Assignment of Interest Rate Cap Agreement. After delivery
of a Replacement Interest Rate Cap Agreement to Lender, the term Interest Rate
Cap Agreement shall be deemed to mean such Replacement Interest Rate Cap
Agreement. At any time the Loan is a Base Rate Loan or a Substitute Rate Loan
and a Substitute Interest Rate Protection Agreement is in effect in accordance
with Section 2.2.4(e), all references to the Interest Rate Cap Agreement in the
Loan Documents shall be deemed to refer to a Substitute Interest Rate Protection
Agreement. The Interest Rate Cap Agreement shall be governed by the laws of the
State of New York and shall contain each of the following:

 

(a)          the notional amount of the Interest Rate Cap Agreement shall be
equal to or exceed the Outstanding Principal Balance;

 

(b)          the remaining term of the Interest Rate Cap Agreement shall at all
times extend through the end of the Interest Period in which the Maturity Date
occurs as extended from time to time pursuant to this Agreement and the Loan
Documents;

 

(c)          the Interest Rate Cap Agreement shall be issued by the Counterparty
to Borrower and shall be pledged to Lender by Borrower in accordance with the
Assignment of Interest Rate Cap Agreement;

 

(d)          the Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments, directly to the Deposit Account (whether
or not an Event of Default has occurred) from time to time equal to the product
of (i) the notional amount of such Interest Rate Cap Agreement multiplied by
(ii) the excess, if any, of LIBOR (including any upward rounding under the
definition of LIBOR) over the Strike Price and shall provide that such payment
shall be made on a monthly basis in each case not later than (after giving
effect to and assuming the passage of any cure period afforded to such
Counterparty under the Interest Rate Cap Agreement, which cure period shall not
in any event be more than three Business Days) each Monthly Payment Date;

 

 -14-Mezzanine Loan Agreement

 

 

(e)          the Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

 

(f)          the Interest Rate Cap Agreement shall impose no material obligation
on the beneficiary thereof (after payment of the acquisition cost) and shall be
in all material respects satisfactory in form and substance to Lender (in
Lender’s reasonable discretion) and shall satisfy applicable Rating Agency
standards and requirements, including, without limitation, provisions satisfying
Rating Agencies standards, requirements and criteria (i) that incorporate
representations by the Counterparty that no withholding taxes shall apply to
payments by the Counterparty as of the date of the Interest Rate Cap Agreement,
and provide for “gross up” payments by the Counterparty for any withholding tax
(except for any Excluded Taxes), (ii) whereby the Counterparty agrees not to
file or join in the filing of any petition against Borrower under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, and (iii) that
incorporate, if the Interest Rate Cap Agreement contemplates collateral posting
by the Counterparty, a credit support annex setting forth the mechanics for
collateral to be calculated and posted that are consistent with Rating Agency
standards, requirements and criteria.

 

“Inventory” shall mean, as defined in the UCC, and including items which would
be entered on a balance sheet under the line items for “Inventories” or “china,
glassware, silver, linen and uniforms” under the Uniform System of Accounts for
Hotels, current edition.

 

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in any
Individual Property, and every modification, amendment or other agreement
relating to such lease, sublease, sub-sublease or other agreement entered into
in connection with such lease, sublease, sub-sublease or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Leasehold Pledgor” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower, Leasehold
Pledgor, the Collateral or any part thereof, Owner, Operating Lessee or any
Individual Property or any part thereof or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Securities Act, the Exchange Act,
Regulation AB, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws, the
Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, Leasehold Pledgor, Owner or Operating Lessee, at any time in
force affecting the Collateral or any part thereof, or such Individual Property
or any part thereof, including any which may (i) require repairs, modifications
or alterations in or to such Individual Property or any part thereof, or (ii) in
any way limit the use and enjoyment thereof.

 

 -15-Mezzanine Loan Agreement

 

 

“Letter of Credit” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded to the nearest 1/1,000 of 1%)
calculated by the Lender as set forth below:

 

(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.

 

(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one-month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Lender shall
request any three major banks in New York City selected by the Lender to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than $1,000,000 that is
representative for a single transaction in the relevant market at the relevant
time, and if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. Promptly upon Borrower’s request, Lender shall
provide Borrower with the basis (in writing) for its determination of LIBOR.
Notwithstanding the foregoing, in no event shall LIBOR be less than zero.

 

“LIBOR Interest Rate” shall mean with respect to each Interest Period, LIBOR
applicable to the Interest Period.

 

“LIBOR Loan” shall mean at any time in which the Applicable Interest Rate is
calculated at the LIBOR Interest Rate plus the Spread in accordance with the
provisions of Article II hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting (i)
all or any portion of any Individual Property or any interest therein, (ii) any
direct or indirect interest in Borrower or in any other Loan Party, or (iii) all
or any portion of the Collateral, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

 -16-Mezzanine Loan Agreement

 

 

“Liquidation Event” shall mean (i) any Casualty to any Individual Property or
any material portion thereof, (ii) any Condemnation of any Individual Property
or any material portion thereof, (iii) a Transfer of any Individual Property in
connection with realization thereon following an Event of Default under the
Mortgage Loan, including, without limitation, a foreclosure sale, or (iv) any
refinancing or payoff of any Individual Property or the Mortgage Loan permitted
hereunder (including any refund of reserves on deposit with Mortgage Lender (but
not disbursements therefrom)).

 

“Loan” shall have the meaning set forth in the Recitals hereto.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Assignment of Interest Rate Cap Agreement, the Environmental
Indemnity, the Subordination of Management Agreements, the Guaranty, the
Post-Closing Agreement and any other documents, agreements and instruments now
or hereafter evidencing, securing or delivered to Lender in connection with the
Loan, as the same may be (and each of the foregoing defined terms shall refer to
such documents as they may be) amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Loan Party” shall mean, individually or collectively as the context requires,
Borrower, Leasehold Pledgor, each Individual Owner and each Operating Lessee.

 

“Low Cash Flow Trigger” shall occur if, on any Calculation Date, the Debt Yield
shall be equal to or less than the Debt Yield Trigger Level.

 

“Low Cash Flow Trigger Period” shall commence upon the occurrence of a Low Cash
Flow Trigger and shall end when the Debt Yield shall exceed the applicable Debt
Yield Cure Level as of any subsequent Calculation Date; provided, however, that
if Borrower and Mezzanine Borrowers make the prepayments specified in Section
2.4.2(c) (upon at least two (2) Business Days prior written notice), then such
Low Cash Flow Trigger Period shall cease immediately upon the making of such
prepayments (as opposed to waiting for the determination on the subsequent
Calculation Date that the Debt Yield exceeds the Debt Yield Cure Level) (the
“Immediate Low Cash Flow Trigger Cure”).

 

“Major Contract” shall mean any cleaning, maintenance, service or other contract
or agreement of any kind of a material nature (materiality for these purposes to
mean, contracts (a) which extend beyond one year (unless cancelable on sixty
(60) days or less notice without requiring the payment of termination fees or
payments of any kind) and (b) requiring the payment of more than $250,000 in any
calendar year with respect to an Individual Property), in either case relating
to the ownership, leasing, management, use, operation, maintenance, repair or
restoration of the Properties, or any Individual Property; excepting, however,
Franchise Agreements and Management Agreements, none of which shall constitute
Major Contracts for purposes of this Agreement.

 

“Management Agreements” shall mean the management agreement or management
agreements, as the context requires, entered into by and between Owner and/or
Operating Lessee and Manager or any replacement management agreement entered
into by and between Owner and/or Operating Lessee and the applicable Manager in
accordance with the terms of the Loan Documents, in each case, pursuant to which
such Manager is to provide management and other services with respect to the
Properties, or any Individual Property. Each or any of the Management Agreements
may sometimes be referred to herein, individually, as a “Management Agreement”.

 

 -17-Mezzanine Loan Agreement

 

 

“Management Fees” shall mean the Base Management Fees, Incentive Management
Fees, reimbursable expenses, system service charges and all other charges, fees
and expenses to be paid to Manager, from time to time under the Management
Agreements.

 

“Manager” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Material Alteration” shall mean any alteration affecting structural elements,
utilities, HVAC or the exterior of any Individual Property, the cost of which
(a) exceeds the Alteration Threshold with respect to such Individual Property,
and/or (b) when aggregated with the costs of alterations then affecting
structural elements of all other Individual Properties (to the extent not
covered by security delivered to Lender pursuant to Section 4.12.2) plus any
outstanding Flagging Costs with respect to all Individual Properties that have
not been reserved for with Mortgage Lender to the extent required under Section
4.34 of the Mortgage Loan Agreement, but excluding Approved Alterations (defined
below)), exceeds the aggregate Alteration Threshold; provided, however, that in
no event shall (i) intentionally omitted, (ii) any work to be performed in
connection with any Emergency Expenses, (iii) any alterations performed as part
of a Restoration, (iv) any Approved Scheduled PIP Expenses, (v) tenant
improvement work or other alterations performed with respect to any Lease in
effect on the Closing Date or any Lease entered into subsequent to the Closing
Date in compliance with the terms of the Loan Documents, or (vi) decorative work
performed in the ordinary course of business, constitute a Material Alteration
(clauses (i) through (vi), collectively, the “Approved Alterations”).

 

“Maturity Date” shall mean either (a) the Initial Stated Maturity Date; provided
that (i) in the event of the exercise by Borrower of the First Extension Option
pursuant to Section 2.7, the Maturity Date shall be the First Extended Maturity
Date, (ii) in the event of the exercise by Borrower of the Second Extension
Option pursuant to Section 2.7, the Maturity Date shall be the Second Extended
Maturity Date or (iii) in the event of the exercise by Borrower of the Third
Extension Option pursuant to Section 2.7, the Maturity Date shall be the Third
Extended Maturity Date (the Initial Stated Maturity Date or, if and to the
extent the Maturity Date is extended in accordance with Section 2.7 hereof, such
applicable extended date, the “Stated Maturity Date”); or (b) such earlier date
on which the final payment of principal of the Note becomes due and payable as
herein or therein provided, whether at the Stated Maturity Date, by declaration
of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Monthly Amortization Payment” shall mean a monthly payment of principal
(without any prepayment premium or penalty) computed as of the Closing Date on
the basis of an amortization schedule for a loan having (A) a principal amount
equal to the original principal balance of the Loan, (B) an amortization period
of thirty (30) years, and (C) (without duplication of any payments made under
clause (i) of the definition of “Monthly Debt Service Payment Amount”) an annual
interest rate equal to 6.75%.

 

 -18-Mezzanine Loan Agreement

 

 

“Monthly Debt Service Payment Amount” shall mean, (i) for each Monthly Payment
Date, an amount equal to the amount of interest which is then due on the Loan
for the Interest Period ending in the month during which such Monthly Payment
Date occurs plus (ii) for each Monthly Payment Date following the commencement
of the Third Extended Term, the Monthly Amortization Payment.

 

“Monthly Operating Expense Budgeted Amount” for any calendar month shall mean
the monthly amount set forth in the Approved Annual Budget for Operating
Expenses for such calendar month.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the Term, as adjusted pursuant to Section 2.3.2. The first
Monthly Payment Date shall be June 1, 2019.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Annual Debt Service” shall mean, as of any date of determination, the
Mortgage Debt Service payable during the one-year period occurring from and
after such date of determination calculated by assuming that (a) the Mortgage
Principal Balance at all times during such period is equal to the Mortgage
Principal Balance as of the date of determination (taking into account any
prepayments that occur on such date in accordance with this Agreement) and (b)
the Applicable Interest Rate at all times during such period is equal to either
(i) in connection with Owner’s exercise of an “Extension Option” under the
Mortgage Loan Documents, the “Strike Price” of the proposed “Replacement
Interest Rate Cap Agreement” to be entered into by Owner under the Mortgage Loan
Documents in connection with its exercise of such “Extension Option” or (ii)
otherwise, the “Strike Price” of the “Interest Rate Cap Agreement” in place
under the Mortgage Loan Documents as of such date of determination.

 

“Mortgage Debt Service” shall mean, with respect to any particular period, the
aggregate scheduled interest payments due under the Mortgage Loan Documents in
such period.

 

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Loan” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Mortgage Loan Allocated Loan Amount” shall mean the “Allocated Loan Amount” (as
defined in the Mortgage Loan Agreement) set forth on Schedule I to the Mortgage
Loan Agreement, a copy of which Schedule is attached hereto as Schedule I-M1.

 

“Mortgage Loan Default” shall mean an “Event of Default” under the Mortgage Loan
and as defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Documents” shall mean the “Loan Documents” as defined in the
Mortgage Loan Agreement.

 

 -19-Mezzanine Loan Agreement

 

 

“Mortgage Note” shall mean the “Note” as such term is defined in the Mortgage
Loan Agreement.

 

“Mortgage Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Mortgage Loan.

 

“Multi-Asset Person” means a (i) Qualified Equityholder or (ii) an entity in
respect of which, at the time the applicable pledge is made, such entity’s pro
rata share of net operating income from the Properties is less than 25% of such
entity’s aggregate net income.

 

“Net Liquidation Proceeds After Debt Service” shall mean with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Owner in
connection with such Liquidation Event, including, without limitation, proceeds
of any sale, refinancing or other disposition or liquidation, less (i) Lender’s
and/or Mortgage Lender’s reasonable costs incurred in connection with the
recovery thereof, (ii) in the case of Casualty or Condemnation, the costs
incurred by Owner in connection with a restoration of the Property made in
accordance with the Mortgage Loan Documents, (iii) amounts required or permitted
to be deducted therefrom pursuant to the Mortgage Loan Agreement and amounts
paid pursuant to the Mortgage Loan Documents to Mortgage Lender (including,
without limitation, amounts to which Owner is entitled pursuant to Section
5.4(b)(vii) of the Mortgage Loan Agreement), (iv) in the case of a foreclosure
sale, disposition or Transfer of any Individual Property in connection with
realization thereon following an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (v) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, and (vi) in
the case of a refinancing of the Mortgage Loan, such costs and expenses
(including reasonable attorneys’ fees) of such refinancing as shall be
reasonably approved by Lender.

 

“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“New/Renewal Flagging Costs” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations by Borrower and
Leasehold Pledgor.

 

“OFAC” shall mean the Specially Designated Nationals and Blocked Persons Lists
maintained by the Office of Foreign Assets Control.

 

 -20-Mezzanine Loan Agreement

 

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the manager of Borrower (or
the manager of Borrower’s general partner, as applicable).

 

“Open Prepayment Date” shall mean the Business Day immediately following the
Monthly Payment Date occurring in April, 2021.

 

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Operating Lease” shall have the meaning given to such term in the Mortgage Loan
Agreement.

 

“Operating Lessee” shall mean, individually and collectively as the context may
require, those certain entities listed on Schedule II-B, together with their
respective permitted successors and assigns.

 

“Operating Rent” shall have the meaning given to such term in the Mortgage Loan
Agreement.

 

“Operations Agreements” shall mean the REAs and any other covenants,
restrictions, easements, declarations or agreements of record relating to the
construction, operation or use of the Properties.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining any Individual
Property, now or hereafter levied or assessed or imposed against such Individual
Property or any part thereof.

 

“Other Connection Taxes” means, with respect to Lender, Special Taxes imposed as
a result of a present or former connection between Lender and the jurisdiction
imposing such Special Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower and Leasehold Pledgor contained herein; (b) the performance of each
obligation of Borrower and Leasehold Pledgor contained in any other Loan
Document; and (c) the performance of each obligation of Borrower and Leasehold
Pledgor contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Owner” shall have the meaning set forth in the Recitals hereto.

 

 -21-Mezzanine Loan Agreement

 

 

“Owner’s Title Policies” shall mean, collectively, those certain title insurance
policies issued to Borrower by Stewart Title Insurance Guaranty Company as
Policy Nos. O-9301-1918885 and O-9301-002395129 with respect to the applicable
Individual Properties.

 

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
Act) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents and the Mortgage Loan Documents,
(ii) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policy, (iii) Liens, if any, for Taxes or Other Charges imposed by any
Governmental Authority not yet delinquent or being contested in good faith and
by appropriate proceedings in accordance with Section 4.6, (iv) any workers’,
mechanics’ or other similar Liens on any Individual Property provided that any
such Lien is bonded or discharged within thirty (30) days after Borrower first
receives written notice of such Lien or which is being contested in good faith
in accordance with the requirements of Section 4.3, (v) Permitted Transfers,
(vi) such other title and survey exceptions as Lender has approved or may
approve in writing in Lender’s reasonable discretion, (vii) covenants,
conditions, restrictions on use of real property and other similar matters
entered into in the ordinary course of business that would not have a material
adverse effect on the use, occupancy or access to the applicable Individual
Property, and (viii) any other Liens expressly permitted pursuant to clauses
(ii), (iv) or (v)(2) of Section 4.2(b) hereof.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, one or more reports prepared by companies reasonably satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that such Individual Property and
its use comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building laws), and (ii) include a copy of a
final certificate of occupancy with respect to all Improvements.

 

“PIP” shall mean any property improvement plan now or subsequently required by
any Franchisor under the applicable Franchise Agreement.

 

“PIP Expenses” shall mean FF&E Expenses and Capital Expenditures incurred by
Owner or Operating Lessee for PIP Work.

 

 -22-Mezzanine Loan Agreement

 

 

“PIP Work” shall mean the FF&E and other capital improvements required pursuant
to any PIP to be installed and/or completed by Owner or Operating Lessee.

 

“Pledge Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Pledged Collateral” shall mean the 100% ownership interest of Borrower or
Leasehold Pledgor, as applicable, in the entities listed on Schedule XIII.

 

“Pledged Securities” shall have the meaning set forth in the Pledge Agreement.

 

“Post-Closing Agreement” shall mean that certain Post-Closing Agreement dated as
of the Closing Date made by Borrower and Leasehold Pledgor for the benefit of
Lender.

 

“Pre-Approved Control Party” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a Business Day and shall be no earlier
than fifteen (15) days after the date of such Prepayment Notice (other than any
prepayment of the Debt made at the closing and pursuant to the definitive
documentation of any Assumption, in which case such date shall be no earlier
than three (3) days after the date of such Prepayment Notice) and no later than
sixty (60) days after the date of such Prepayment Notice (unless in connection
with an Immediate Low Cash Flow Trigger Cure, in which case, the definition of
Low Cash Flow Trigger Period shall govern). Such Prepayment Notice shall be
revocable at any time and for any reason by Borrower and may be adjourned on a
day-to-day basis on reasonable notice to Lender, but Borrower shall pay Lender’s
actual expenses incurred in connection with such revocation and/or adjournment.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a comparable interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prior Loans” shall mean, collectively, the loans described on Schedule IX.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the Mortgage Loan Agreement.

 

“Qualified Equityholder” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Qualified Institution” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 -23-Mezzanine Loan Agreement

 

 

“Qualified Manager” shall mean (i) each Manager as of the Closing Date with
respect to the Individual Properties managed by such Manager as of the Closing
Date, (ii) any property manager listed on Schedule X hereto (or that is
Controlled by or under common Control with any property management company on
such list), or (iii) any property manager that is reasonably approved by Lender
and Mortgage Lender.

 

“Qualified Transferee” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Rate Substitution Conditions” shall have the meaning specified in Section
2.2.4(a).

 

“Rating Agencies” shall mean, prior to a Securitization, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Moody’s Investor Service, Inc., Fitch, Inc., DBRS, Inc. or any
successor thereto) that has been or will be engaged by Lender or its designees
in connection with, or in anticipation of, a Securitization, and following a
Securitization, each of the Rating Agencies that has issued a credit rating for
the Securities. Prior to a Securitization of the Loan, any approval required of
a Rating Agency hereunder shall be deemed obtained if the corresponding approval
of a Rating Agency under the Mortgage Loan Agreement had been obtained in
respect of the same event.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that has issued a credit rating for the Securities that the
credit rating of such Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. Notwithstanding the foregoing, in
the event the Loan is not, but the Mortgage Loan is, included in a
Securitization, any Rating Agency Confirmation hereunder shall be deemed
obtained if Rating Agency Confirmation under the Mortgage Loan Agreement in
respect of the same event has been obtained.

 

“REAs” shall mean, collectively, those certain agreement(s) more particularly
described on Schedule VII attached hereto and made a part hereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower, Leasehold Pledgor
or any Guarantor or secured by a Related Property, that is included in a
Securitization with the Loan, and any other loan that is cross-collateralized
with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.

 

“REMIC Opinion” shall mean, as to any matter, an opinion of nationally
recognized REMIC counsel as to the compliance of such matter with applicable
REMIC Requirements (which such opinion shall be, in form and substance and from
a provider, in each case, reasonably acceptable to Lender and acceptable to the
Rating Agencies).

 

 -24-Mezzanine Loan Agreement

 

 

“REMIC Requirements” shall mean any applicable legal requirements, as determined
under the Code, the regulations, revenue rulings, revenue procedures (such as
Rev. Proc. 2010-30) and other administrative, legislative and judicial guidance,
relating to the tax treatment of REMIC Trusts, including, without limitation,
the continued treatment of a Loan as a “qualified mortgage,” the continued
qualification of any REMIC Trust as a REMIC, the non-imposition of any tax on
any REMIC Trust, including without limitation the taxes on “prohibited
transactions” and “contributions,” and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to a REMIC-held mortgage Loan (or any portion
thereof or interest therein) that may exist or be promulgated under the Code.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, rent equivalents, revenues from the rental of
rooms, guest suites, conference and banquet rooms, food and beverage facilities,
health clubs, spas or other amenities, telephone services, laundry, vending,
television and parking, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, Operating Rent
and other consideration of whatever form or nature received by or paid to or for
the account of or benefit of Owner, Operating Lessee or any of their respective
agents or employees from any and all sources arising from or attributable to the
Properties, all other items of revenue, receipts or other income as identified
in the Uniform System of Accounts, current edition, and Insurance Proceeds, if
any, from business interruption or other loss of income insurance, but only to
the extent Mortgage Lender elects to treat such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) of the
Mortgage Loan Agreement.

 

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.6.3(c) or (ii) in connection with a replacement (or extension of
the then-existing Interest Rate Cap Agreement) in connection to an extension of
the Maturity Date pursuant to Section 2.7, the date required in Section 2.7;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a Replacement Interest Rate Cap Agreement shall be
such interest rate cap agreement approved in writing by Lender, and if the Loan
or any portion thereof is included in a Securitization, each of the Rating
Agencies with respect thereto.

 

“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 -25-Mezzanine Loan Agreement

 

 

“Restoration” shall mean the repair and restoration of any Individual Property
after a Casualty or Condemnation as nearly as possible to the condition such
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender and Mortgage
Lender.

 

“Restricted Payments” shall mean any payments to any Guarantor or any of its
respective Affiliates, or any payments of any “override” or “profit
participations”, asset management or incentive-based fees or expenses, or any
transition or termination fees, costs or expenses, or their equivalent;
provided, however, that “Restricted Payments” shall not include (i) any
Management Fees that are payable to any Manager (that is not an Affiliate of
Owner, Operating Lessee, Borrower or Leasehold Pledgor) pursuant to any
Management Agreement that has been approved by Lender (including approval of any
amendments thereto), (ii) any Base Management Fees that are payable to any
Manager that is an Affiliate of Owner, Operating Lessee, Borrower or Leasehold
Pledgor pursuant to any Management Agreement that has been entered into in
accordance with Section 4.14 (including any amendments thereto) (provided no
Event of Default exists) or (iii) any payments required to be made by the terms
of the Mortgage Loan Documents.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Securitization Vehicle” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Security Deposits” shall mean all security (whether cash, letters of credit or
otherwise) given to Owner or any agent or Person acting on behalf of Owner in
connection with any Leases.

 

“Security Documents” shall mean collectively, (i) the Pledge Agreement, (ii) a
notice of pledge to Owner, (iii) all Uniform Commercial Code financing
statements required by this Agreement to be filed with respect to the security
interests in personal property created pursuant to the Security Documents, and
(iv) all other documents and agreements executed or delivered to Lender by
Borrower and/or Leasehold Pledgor in connection with any of the foregoing
documents.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Special Purpose Bankruptcy Remote Entity” shall mean an entity that, at all
relevant times, has complied and will comply with (a) as to Borrower and
Leasehold Pledgor, the representations, warranties and covenants set forth in
Schedule V, and (b) as to each Owner and Operating Lessee, the representations,
warranties and covenants set forth in Schedule V to the Mortgage Loan Agreement
as in effect as of the Closing Date (a copy of which is attached hereto as
Schedule V-1).

 

“Special Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Spread” shall mean 2.75%; provided, that the Spread shall be increased by
twenty-five basis points (0.25%) from and after the first day of the Third
Extended Term, in accordance with Section 2.7.1(e) hereof, without duplication
of any increase with respect to the Base Rate Spread or the Substitute Rate
Spread.

 

 -26-Mezzanine Loan Agreement

 

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment of the principal of the Loan (or acceleration of the Loan) occurring
the date immediately following the Spread Maintenance Start Date and on any date
thereafter up to and including the Open Prepayment Date, an amount equal to the
product of (i) the Spread; (ii) the portion of the Loan that is being prepaid or
repaid that is subject to the Spread Maintenance Premium; and (iii) a fraction,
the numerator of which is the number of days following the date through which
interest on the prepaid amount has been paid to the end of the full accrual
period associated with the Open Prepayment Date and the denominator of which is
360.

 

“Spread Maintenance Start Date” shall mean the Monthly Payment Date occurring in
October, 2019.

 

“Star Report” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“State” shall mean New York State.

 

“Strike Price” shall mean the actual “strike price” of the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement, which shall never
exceed the applicable Capped LIBOR Rate.

 

“Subordination of Management Agreements” shall mean those certain Subordinations
of Management Agreement dated as of the date hereof among Borrower, Leasehold
Pledgor, the applicable Manager and Lender.

 

“Substitute Base Rate” shall mean, for any Interest Period, the rate of the
Substitute Index determined as of the Interest Determination Date immediately
preceding the commencement of such Interest Period, provided, that, in no event
shall the Substitute Base Rate be less than the Index Floor.

 

“Substitute Index” shall mean a floating rate index (a) that is commonly
accepted by market participants in commercial real estate lending transactions
as an alternative to LIBOR, as determined by Lender in good faith, and (b) that
is publicly recognized by the International Swaps and Derivatives Association
(ISDA) as an alternative to LIBOR.

 

“Substitute Interest Rate Protection Agreement” shall mean (a) an interest rate
cap agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between an Approved
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender as required pursuant to this Agreement that contains each of the
following:

 

i.a term expiring no earlier than the end of the Interest Period related to the
then-applicable Maturity Date;

 

ii.the notional amount of the Substitute Interest Rate Protection Agreement
shall be equal to or greater than the then outstanding principal balance of the
Loan;

 

 -27-Mezzanine Loan Agreement

 

 

iii.it provides that the only obligation of Borrower thereunder is the making of
a single payment to the Counterparty thereunder upon the execution and delivery
thereof;

 

iv.it provides for a strike rate equal to the Capped LIBOR Rate and complies
with the terms of Section 2.6 hereof; and

 

v.without limiting any of the provisions of the preceding clauses (i) through
(iv) above, it satisfies all of the requirements set forth in Section 2.6
hereof; or

 

(b) a modification or amendment to the then-existing Interest Rate Protection
Agreement entered into in writing by Borrower and an Approved Counterparty which
causes such Interest Rate Protection Agreement to satisfy the requirements of
clause (a) of this definition of “Substitute Interest Rate Protection
Agreement”.

 

“Substitute Rate” shall mean, with respect to each Interest Period that occurs
while the Loan is a Substitute Rate Loan, a per annum interest rate equal to the
Substitute Base Rate applicable to the Interest Period plus the Substitute Rate
Spread; provided, however, in no event shall the Substitute Rate be less than
the Index Floor plus the Spread.

 

“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Substitute Rate.

 

“Substitute Rate Spread” shall mean, in connection with any conversion of the
Loan from (a) a LIBOR Loan to a Substitute Rate Loan, the difference (expressed
as the number of basis points) between (i) LIBOR plus the Spread as of the
Interest Determination Date for which LIBOR was last utilized to determine the
interest rate of the Loan minus (ii) the Substitute Base Rate as of such
Interest Determination Date for which LIBOR was last utilized to determine the
interest rate of the Loan, or (b) a Base Rate Loan to a Substitute Rate Loan,
the difference (expressed as the number of basis points) between (i) the Base
Rate in effect for the Interest Period prior to the Interest Period in which the
Substitute Rate is to be applied minus (ii) the Substitute Base Rate in effect
for the Interest Period prior to the Interest Period in which the Substitute
Rate is to be applied; provided, however, that if such difference is a negative
number, then the Substitute Rate Spread shall be zero. If the Loan is a
Substitute Rate Loan immediately prior to the commencement of the Third Extended
Term, the Substitute Rate Spread shall be increased by twenty-five basis points
(0.25%) from and after the first day of the Third Extended Term, in accordance
with Section 2.7.1(e) hereof, without duplication of any increase with respect
to the Spread or the Base Rate Spread.

 

“Surveys” shall mean the surveys of each Individual Property prepared by a
surveyor licensed in the state in which each Individual Property is located and
reasonably satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
reasonably satisfactory to Lender.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Properties, any Individual Property or part thereof, together with
all interest and penalties thereon. For the avoidance of doubt, “Taxes” shall
not include income, branch profits, franchise, sales, hotel room occupancy
taxes, commercial rent or occupancy taxes and other similar charges, taxes or
expenses. In no event shall any PACE Loan be considered a Tax for purposes of
this Agreement.

 

 -28-Mezzanine Loan Agreement

 

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of an Individual Property.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

 

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

 

“Trigger Period” shall commence upon (i) the occurrence of a Mortgage Loan
Default, (ii) the occurrence of an Event of Default, or (iii) the commencement
of a Low Cash Flow Trigger Period; and shall end if, (A) with respect to a
Trigger Period continuing pursuant to clause (i), the Event of Default
commencing the Trigger Period has been waived in writing by Mortgage Lender or
Mortgage Lender has accepted a cure of such Mortgage Loan Event of Default (and
no other Mortgage Loan Default is then continuing) (and a copy of such written
waiver shall have been delivered by the Borrower or Mortgage Lender to Lender),
(B) with respect to a Trigger Period continuing pursuant to clause (ii), the
Event of Default commencing the Trigger Period has been waived in writing by
Lender or Lender has accepted a cure of such Event of Default, and a copy of
such written waiver of acceptance of cure, as applicable, shall have been
delivered by Lender to Mortgage Lender (and no other Event of Default is then
continuing), or (C) with respect to a Trigger Period continuing due to clause
(iii), the Low Cash Flow Trigger Period has ended pursuant to the terms hereof.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of formation of Borrower and Leasehold Pledgor.

 

“Uncalled Commitments” means, with respect to a Person the capital commitments
of such Person that are unencumbered, have not yet been called and (a) are
eligible to be called (i.e., such Person has the right to call such commitments
under the investment fund constituent documents) without having to comply with
or satisfy any conditions precedent (other than notification that the required
portion of their commitments are being called) and (b) are made by institutional
investors or “Accredited Investors” (as defined under US securities laws) and in
the case of (a) and (b), that (i) are not subject to a proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law and (ii) are
not in default under a material provision of their respective subscription
agreements.

 

“Underwritten Net Cash Flow” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

 -29-Mezzanine Loan Agreement

 

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association, as from time to time amended.

 

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.

 

“Waste” shall mean any material abuse or, other than demolition in connection
with a Restoration or Alteration conducted in accordance with the Loan
Documents, destructive use of any Individual Property.

 

Section 1.2          Index of Other Definitions. The following terms are defined
in the sections or Loan Documents as indicated below:

 

“Accounts” - 6.1

“Act” - Schedule V

“Approved Annual Budget” - 4.9.5

“Approved Excess Operating Expense” - 4.9.6

“Approved Scheduled PIP Budget” – Section 1.1 - Definition of Approved Scheduled
PIP Expenses

“Assumption Agreement” – 7.1(a)

“Bail-In Action” – 10.32

“Bail-In Legislation” – 10.32

“Borrower’s Recourse Liabilities” - 10.1

“Breakage Costs” – 2.2.4(j)

“Broker” - 10.19

“Casualty” - 5.2

“Cause” - Schedule V

“Committee” – Schedule V

“Counterparty Opinion” - 2.6.3

“Covered Rating Agency Information” – 9.2

“Crestline” – 6.11.3

“Disclosure Document” - 9.2(a)

“Disposition Conditions” – 4.2(b)

“EEA Financial Institution” – 10.32

“EEA Member Country” – 10.32

“EEA Resolution Authority” – 10.32

“Embargoed Person” - 4.32(c)

“Equipment” – Mortgage

“ERISA” - 4.31

“EU Bail-In Legislation Schedule” – 10.32

“Event of Default” - 8.1

“Excess Operating Expenses” – 4.9.6

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Existing Qualified Equityholder” – 7.2(j)

“FF&E Work” – Mortgage Loan Agreement

 

 -30-Mezzanine Loan Agreement

 

 

“First Extended Maturity Date” - 2.7.1

“First Extended Term” - 2.7.1

“First Extension Notice” - 2.7.1

“First Extension Option” - 2.7.1

“Fixtures” – Mortgage

“Flagging Costs” - 4.34(e)

“Full Replacement Cost” – 5.1.1(a)(i)

“Funds” – 6.6

“Furnished Information” – 9.5

“Immaterial Transfers” – 4.2

“Immediate Low Cash Flow Trigger Cure” Section 1.1 - Definition of Low Cash Flow
Trigger Period

“Improvements” – Mortgage

“Increased Costs” - 2.8.1

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” – Schedule V

“Initial Interest Period” - 2.3.1

“Insurance Premiums” - 5.1.1(b)

“Intellectual Property” - 3.1.33

“Interest Period” - 2.3.2

“Lender Group” - 9.2(b)

“Liabilities” - 9.2(b)

“Licenses” - 3.1.9

“Liquidated Damages Amount” - 2.4.5(b)

“Manager’s Expenses” – 6.1

“Material Action” – Schedule V

“Material Adverse Effect” – 4.2

“Material Lease” – 4.1.11

“Nationally Recognized Service Company” - Schedule V

“Net Impaired Individual Property Release Amount” – 2.4.4(c)

“Net Proceeds Principal Prepayment” – 2.4.4(b)

“New Junior Mezzanine Borrower” - 9.3.2

“New Junior Mezzanine Loan” - 9.3.2

“Note” – 2.1.4

“Notice” - 10.6

“Other Exculpated Party” – 10.1

“Other Taxes” - 2.8.3

“Participant Register” – 10.30(b)

“Permitted Indebtedness” - 4.21

“Permitted Direction Assumption” – 7.1(a)

“Permitted Indirection Assumption” – 7.1(b)

“Permitted Transfer” - 7.2

“Policies” - 5.1.1(b)

“Preferred Guaranty” - 7.2(k)

“QEH Replacement Guarantor” - 7.2(j)(iii)

“QEH Transferee” - 7.2(j)

“Qualified Carrier” - 5.1.1(i)

 

 -31-Mezzanine Loan Agreement

 

 

“Rate Cap Collateral” - 2.6.2

“Rate Substitution Conditions” – 2.2.4(a)

“Register” – 10.30(a)

“Replacement Guarantor” – 7.1

“Required Records” - 4.9.7

“Resizing” – 9.3.1

“Review Waiver” - 10.3(b)

“Scheduled PIP” – 3.1.38

“Second Extended Maturity Date” - 2.7.1

“Second Extended Term” - 2.7.1

“Second Extension Notice” - 2.7.1

“Second Extension Option” - 2.7.1

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Sole Member” – Schedule V

“Special Member” - Schedule V

“Springing Recourse Event” - 10.1

“Stated Maturity Date” – Section 1.1 - Definition of Maturity Date

“Substitute Guarantor” – 7.1(h)

“Summary Financial Information” – 9.5(b)

“Third Extended Maturity Date” - 2.7.1

“Third Extended Term” - 2.7.1

“Third Extension Notice” - 2.7.1

“Third Extension Option” - 2.7.1

“Transfer” - 4.2

“Transferee Borrower” - 7.1(a)

“TRS Lessee” – 7.1(e)

“Underperforming Replacement” – 4.14.2(c)

“Underwriter Group” - 9.2(b)

“Updated Information” - 9.1(b)(i)

“Write-Down and Conversion Powers” – 10.32

 

Section 1.3          Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

 

 -32-Mezzanine Loan Agreement

 

 

Article 2

 

THE LOAN

 

Section 2.1          The Loan.

 

2.1.1      Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

2.1.2      Intentionally Omitted.

 

2.1.3      Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.4      The Note. The Loan shall be evidenced by that certain Mezzanine
Promissory Note of even date herewith, in the stated principal amount of One
Thousand and No/100 Dollars ($1,000.00) executed by Borrower and payable to
Lender (as the same may hereafter be amended, supplemented, restated, increased,
extended or consolidated from time to time, the “Note”), in evidence of the
Loan, and shall be repaid in accordance with the terms of this Agreement, the
Note and the other Loan Documents.

 

2.1.5      Use of Proceeds. Borrower shall use proceeds of the Loan to
(i) refinance any existing mortgage and mezzanine loans secured directly or
indirectly by the Collateral including, without limitation, the Prior Loans,
(ii) pay costs and expenses incurred in connection with the closing of the Loan,
(iii) make capital contributions to Owner and (iv) the extent any proceeds
remain after satisfying clauses (i) through (iii) above, for such lawful purpose
as Borrower shall designate.

 

Section 2.2          Interest Rate.

 

2.2.1      Applicable Interest Rate. Subject to the terms and conditions of this
Section, the Loan shall accrue interest throughout the Term at the Applicable
Interest Rate during each Interest Period. Borrower shall pay to Lender on each
Monthly Payment Date the interest accrued or to be accrued on the Loan for the
related Interest Period.

 

2.2.2      Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the applicable Default Rate,
calculated from the date such payment was due or, if later, such Default shall
have occurred without regard to any grace or cure periods contained herein.
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect, to the extent not prohibited by
applicable law.

 

2.2.3      Interest Calculation. Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (A) the actual number of days
elapsed in the period for which the calculation is being made by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Applicable
Interest Rate or the Default Rate, as then applicable to the Loan expressed as
an annual rate divided by 360) by (C) the outstanding principal balance of the
Loan. The accrual period for calculating interest due on each Monthly Payment
Date shall be the Interest Period ending immediately prior to such Monthly
Payment Date.

 

 -33-Mezzanine Loan Agreement

 

 

2.2.4      Conversion of Applicable Interest Rate.

 

(a)          In the event that Lender shall have determined that by reason of
circumstances affecting the interbank Eurodollar market or otherwise:

 

(i)          LIBOR ceases to be reported;

 

(ii)         adequate and reasonable means do not exist for ascertaining LIBOR
as provided in the definition of LIBOR as set forth in this Agreement; or

 

(iii)        LIBOR has been succeeded by a Substitute Index;

 

then, Lender shall deliver a Conversion Notice to Borrower at least one (1)
Business Day prior to the Interest Determination Date and the Loan shall convert
from a LIBOR Loan to a Substitute Rate Loan and establish the Applicable
Interest Rate for the Loan at the Substitute Rate effective as of the Conversion
Date, provided that, following a Securitization, such conversion shall be
subject to (A) Lender’s receipt of an opinion of nationally recognized REMIC
counsel as to the compliance of such conversion with applicable REMIC
requirements as determined under the Code, the regulations, revenue rulings,
revenue procedures and other administrative, legislative and judicial guidance
relating to the tax treatment of REMIC Trusts (which such opinion shall be, in
form and substance and from a provider, in each case, acceptable to Lender and
the Rating Agencies); provided, however, such condition may be satisfied with
the issuance of a general guidance, ruling, bulletin or decision by the Internal
Revenue Service reasonably acceptable to the Lender, and (B) if the Loan is in a
Securitization, a Rating Agency Confirmation with respect to such conversion
(which Rating Agency Confirmation may be specific to the Loan or in the form of
general guidance from the Rating Agencies that has issued a credit rating for
the Securities) (collectively, the “Rate Substitution Conditions”). Upon
satisfaction of the Rate Substitution Conditions, Lender shall notify Borrower
that the Rate Substitution Conditions have been satisfied. If such notice is
given, the Conversion Date shall be the first day of the next succeeding
Interest Period, and the Loan shall be converted to a Substitute Rate Loan and
the Applicable Interest Rate for the Loan shall be the Substitute Rate.

 

(b)          In the event that Lender shall have delivered a Conversion Notice
to Borrower and a Substitute Index is not available or the Rate Substitution
Conditions cannot be satisfied, then notwithstanding clause (a) above, upon
notice from Lender to Borrower at least one (1) Business Day prior to the
Interest Determination Date that the Substitute Index is not available or the
Rate Substitution Conditions cannot be satisfied, the Loan shall be converted,
from, after and including the first day of the next succeeding Interest Period,
to a Base Rate Loan bearing interest based on the Base Rate in effect on each
applicable Interest Determination Date.

 

(c)          If, pursuant to the terms of Section 2.2.4(b) above, the Loan has
been converted to a Base Rate Loan but thereafter LIBOR has been succeeded by a
Substitute Index and the Rate Substitution Conditions have been satisfied, then
Lender shall deliver a Conversion Notice to Borrower at least one (1) Business
Day prior to the Interest Determination Date and, thereafter, the Base Rate Loan
shall be converted to a Substitute Rate Loan from, after and including the first
day of the next succeeding Interest Period bearing interest based on the
Substitute Rate in effect on each applicable Interest Determination Date.
Further, if the Loan has been converted to a Substitute Rate Loan and thereafter
the Substitute Index becomes unavailable, then notwithstanding anything
contained herein to the contrary, the Loan shall convert from a Substitute Rate
Loan to a Base Rate Loan and establish the Applicable Interest Rate for the Loan
at the Base Rate effective as of the Conversion Date.

 

 -34-Mezzanine Loan Agreement

 

 

(d)          If the Loan is a Substitute Rate Loan or a Base Rate Loan and
Lender determines that the event(s) or circumstance(s) which resulted in such
conversion is no longer applicable, Lender shall deliver a Conversion Notice at
least one (1) Business Day prior to the Interest Determination Date to Borrower
converting the Loan to a LIBOR Loan and the Applicable Interest Rate shall be
calculated by reference to LIBOR as provided in the Conversion Notice.

 

(e)          Upon each conversion of the Loan into a Base Rate Loan or a
Substitute Rate Loan, Borrower shall enter into, make all payments under, and
satisfy all conditions precedent to the effectiveness of, a Substitute Interest
Rate Protection Agreement and deliver to Lender a new Assignment of Rate
Protection Agreement applicable to such Substitute Interest Rate Protection
Agreement within (i) with respect to conversion of the Loan into a Base Rate
Loan, sixty (60) days of the applicable Conversion Date, and (ii) with respect
to conversion of the Loan into a Substitute Rate Loan, thirty (30) days of the
applicable Conversion Date, provided that if a Substitute Interest Rate
Protection Agreement is not then commercially available, Borrower shall purchase
a mutually agreeable alternative to a Substitute Interest Rate Protection
Agreement that would afford Lender substantially equivalent protection from
increases in the Applicable Interest Rate, as reasonably determined by Lender.
In connection with Borrower obtaining a new Substitute Interest Rate Protection
Agreement (in lieu of modifying an existing Interest Rate Cap Agreement to serve
as the Substitute Interest Rate Protection Agreement), but not prior to Borrower
taking all the actions described in this clause (e), Borrower shall have the
right to terminate any then-existing Interest Rate Cap Agreement.

 

(f)          Notwithstanding any provision of this Agreement to the contrary, in
no event shall Borrower have the right to elect to convert a LIBOR Loan to a
Base Rate Loan or a Substitute Rate Loan, or to convert a Base Rate Loan to a
LIBOR Loan or a Substitute Rate Loan or to convert a Substitute Rate Loan to a
Base Rate Loan or a LIBOR Loan.

 

(g)          Each determination by Lender under this Section 2.2.4, including
the basis for a change in the Applicable Interest Rate for the Loan, the
identification of the Applicable Interest Rate for the Loan or the
identification of the Substitute Index, shall be conclusive and binding upon
Borrower for all purposes, absent manifest error.

 

(h)          In the event of any Change in Law or in the interpretation or
application thereof shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Base Rate Loan or a Substitute
Rate Loan to a LIBOR Loan shall be cancelled forthwith and (ii) any outstanding
LIBOR Loan shall be converted automatically to a Base Rate Loan or Substitute
Rate Loan, as applicable based on the provisions of this Section 2.2.4 on the
first day of the next succeeding Interest Period or within such earlier period
as required by law. Borrower hereby agrees promptly to pay Lender, upon demand,
any additional amounts reasonably necessary to compensate Lender for any
out-of-pocket costs reasonably incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be set forth in reasonable detail and Lender’s calculation
shall be conclusive absent manifest error.

 

 -35-Mezzanine Loan Agreement

 

 

(i)          Without limiting the provisions of clauses (a) – (f) above, in the
event of any Change in Law or in the interpretation or application thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) hereafter issued from any central bank or other Governmental
Authority:

 

(i)          shall hereafter have the effect of reducing the rate of return on
Lender’s capital (other than as a result of an increase in taxes) as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by any amount
reasonably deemed by Lender to be material;

 

(ii)         shall hereafter impose, modify, increase or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of the
rate hereunder (other than as a result of an increase in taxes); or

 

(iii)        shall hereafter impose on Lender any other condition (other than an
increase in taxes) and the result of any of the foregoing is to increase the
cost to Lender of making, renewing or maintaining loans or extensions of credit
or to reduce any amount receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender; provided, however, that Borrower shall not be required
under this Section 2.2.4 to pay Lender additional amounts for additional costs
or reduced amounts receivable that are attributable to an increase in taxes
imposed on Lender. If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.2.4(i), Borrower shall not be required to pay same
unless they are the result of requirements imposed generally on lenders similar
to Lender and not the result of some specific reserve or similar requirement
imposed on Lender as a result of Lender’s special circumstances and such Lender
is charging the same amounts to similarly situated borrowers. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.2.4(i),
Lender shall provide Borrower with not less than thirty (30) days written notice
specifying in reasonable detail the event by reason of which it has become so
entitled and the additional amount required to fully compensate Lender for such
additional cost or reduced amount. A certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence, executed by an authorized
signatory of Lender and submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. Notwithstanding the foregoing, in no event shall
Borrower have any obligation to pay or otherwise compensate such Lender pursuant
to this Section 2.2.4(i) for any cost or amount in respect of a period occurring
more than six (6) months prior to the date that such Lender notifies Borrower of
such Lender’s intent to claim compensation thereunder. This provision shall
survive payment of the Note and the satisfaction of all other obligations of
Borrower under this Agreement and the Loan Documents.

 

 -36-Mezzanine Loan Agreement

 

 

(j)          Borrower agrees to indemnify Lender and to hold Lender harmless
from any actual out-of-pocket loss or expense (other than consequential and
punitive damages) which Lender sustains or incurs as a result of (i) any default
by Borrower in payment of the principal of or interest on a LIBOR Loan, a Base
Rate Loan or a Substitute Rate Loan, including, without limitation, any such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain a LIBOR Loan, a Base Rate Loan or a
Substitute Rate Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the LIBOR Loan, the Base Rate Loan or the Substitute Rate Loan on
a day that (A) is not a Monthly Payment Date, unless Borrower pays interest
through the end of the applicable Interest Period as required hereunder or (B)
is a Monthly Payment Date if Borrower did not give the prior written notice of
such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such loss or expense arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain the LIBOR
Loan, the Base Rate Loan or the Substitute Rate Loan hereunder, (iii) the
conversion (for any reason whatsoever, whether voluntary or involuntary) of the
Applicable Interest Rate for the Loan to the Base Rate or the Substitute Rate or
to a LIBOR Loan on a date other than the first day of an Interest Period and
(iv) any loss or expenses arising from interest or fees payable by Lender to
lenders of funds obtained by it in order to maintain a LIBOR Loan, a Base Rate
Loan or a Substitute Rate Loan hereunder (the amounts referred to in clauses
(i), (ii), (iii) and (iv) are herein referred to collectively as the “Breakage
Costs”); provided, however, Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s willful misconduct or gross negligence. Whenever
in this Section 2.2.4 the term “interest or fees payable by Lender to lenders of
funds obtained by it” is used and no such funds were actually obtained from such
lenders, it shall include interest or fees which would have been payable by
Lender if it had obtained funds from lenders in order to maintain a LIBOR Loan,
a Base Rate Loan or a Substitute Rate Loan hereunder. Lender will provide to
Borrower a statement detailing such Breakage Costs and the calculation thereof.

 

(k)          The provisions of this Section 2.2.4 shall survive payment of the
Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

2.2.5      Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate for the Loan or the Default Rate for the Loan, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

 -37-Mezzanine Loan Agreement

 

 

Section 2.3          Loan Payments.

 

2.3.1      Payments. On the date hereof, Borrower shall pay interest on the
Outstanding Principal Balance from and including the Closing Date through and
including April 30, 2019 (the “Initial Interest Period”).  On June 1, 2019, and
on each Monthly Payment Date thereafter, up to and including the Maturity Date,
Borrower shall make a payment to Lender of interest equal to the Monthly Debt
Service Payment Amount.  The Monthly Debt Service Payment Amount shall be
applied first to accrued and unpaid interest on the then Outstanding Principal
Balance and the balance, if any, to the Outstanding Principal Balance.

 

2.3.2      Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
first (1st) day of each calendar month during the Term and shall end on and
include the last day of such calendar month; provided, that in the event that
the Mortgage Lender elects to reset LIBOR as provided in the definition of the
term “Interest Determination Date” under the Mortgage Loan Agreement, and the
same results in an adjustment of the “Interest Period” under and as defined in
the Mortgage Loan Agreement, the Interest Period with respect to the Loan shall
be likewise adjusted, such that the “Interest Period” under the Mortgage Loan
Agreement and the Interest Period with respect to the Loan shall always
coincide. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the Monthly Payment Date is not a Business Day,
then amounts due on such date shall be due on the immediately preceding Business
Day. Lender shall have the one-time right, in its reasonable discretion, upon
not less than ten (10) days prior written notice to Borrower, to change the
Monthly Payment Date in connection with the Securitization to a different
calendar day and, if requested by Lender, Borrower shall promptly execute an
amendment to this Agreement to evidence such change. With respect to payments of
principal due on the Maturity Date, interest shall be payable at the Interest
Rate, through and including the last day of the Interest Period applicable to
the Maturity Date. All amounts due pursuant to this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever other than as provided in Section 2.8.

 

2.3.3      Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Pledge Agreement and
the other Loan Documents.

 

2.3.4      Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower within three (3) days of
the date on which it is due (or if such third (3rd) day is not a Business Day,
then the immediately preceding Business Day), Borrower shall pay to Lender upon
demand an amount equal to the lesser of three percent (3%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by law.

 

2.3.5      Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

 -38-Mezzanine Loan Agreement

 

 

(b)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 

(c)          All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

Section 2.4           Prepayments.

 

2.4.1      Prepayments. Except as expressly set forth in this Section 2.4,
Borrower shall not have the right to prepay the Loan in whole or in part at any
time prior to the Stated Maturity Date.

 

2.4.2     Voluntary Prepayments.

 

(a)          Borrower may prepay the Outstanding Principal Balance in whole, but
not in part, on any Business Day, provided that the following conditions are
satisfied: (i) no Event of Default shall have occurred and be continuing; (ii)
Borrower shall timely deliver to Lender a Prepayment Notice; (iii) Mortgage
Borrower shall concurrently make a prepayment of all of the outstanding
principal balance of the Mortgage Loan, and shall otherwise satisfy the
applicable conditions in the Mortgage Loan Documents with respect to such
prepayment (as evidenced by an Officer’s Certificate and the delivery to Lender
of a copy of a payoff letter from the Mortgage Lender); (iv) Borrower shall
comply with the provisions and pay to Lender the applicable amounts set forth in
Section 2.4.6 and (iv) Borrower shall also pay to Lender (without duplication of
amounts paid under Section 2.4.6) any and all other amounts outstanding under
the Note, this Agreement, and any of the other Loan Documents. The aggregate
amount prepaid by Borrower under this paragraph (a) and concurrently by Borrower
under the Mortgage Loan Documents shall be allocated among the Loan and the
Mortgage Loan pro rata in accordance with their respective outstanding principal
balances immediately prior to such prepayments.

 

(b)          If (i) a Low Cash Flow Trigger Period exists, (ii) Borrower makes a
prepayment of the Outstanding Principal Balance hereunder in accordance with
paragraph (a) above (other than clause (ii) thereof) (which may be made by using
funds in the Cash Collateral Account), and Owner concurrently makes a prepayment
of the Mortgage Loan in accordance with paragraph (a) above (which Lender agrees
may be made by using funds in the Cash Collateral Account if such prepayment
would cure the Trigger Period), (iii) such prepayments are made and upon at
least two (2) Business Days prior written notice, (iv) the aggregate amount
prepaid by Borrower under this paragraph (c) and concurrently by Owner under the
Mortgage Loan Documents is equal to or greater than the amount that is required
to increase the Debt Yield to the applicable Debt Yield Cure Level, and (v)
Borrower pays to lender the applicable amounts set forth in Section 2.4.6, then
such Low Cash Flow Trigger Period will immediately end.

 

 -39-Mezzanine Loan Agreement

 

 

2.4.3      Reserved.

 

2.4.4      Mandatory Prepayments; Option to Prepay Balance.

 

(a)          Subject to paragraph (b) below, in the event of any Liquidation
Event, Borrower shall cause the related Net Liquidation Proceeds After Debt
Service to be deposited with Lender, which proceeds shall then be applied by
Lender on the next Business Day towards the amount necessary to fully repay the
Loan including all interest accrued to the date of prepayment and any other sums
then due and payable by Borrower to Lender. Subject to paragraph (b) below, any
amounts of Net Liquidation Proceeds After Debt Service in excess of the Debt
shall be paid to Borrower. Borrower shall notify Lender of any Liquidation Event
not later than one Business Day following the first date on which Borrower has
knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of any Individual Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
the Mortgage Loan, on the date on which a commitment for such refinancing has
been entered into or a binding or non-binding term sheet has been executed. The
provisions of this Section 2.4.4 shall not be construed to contravene in any
manner the restrictions and other provisions regarding refinancing of the
Mortgage Loan or Transfer of any Individual Property set forth in this Agreement
and the other Loan Documents.

 

(b)          If Mortgage Lender is not obligated to make Net Proceeds available
to Owner for Restoration, on the next occurring Monthly Payment Date following
the date on which (i) Mortgage Lender actually receives any Net Proceeds, and
(ii) Mortgage Lender has determined that such Net Proceeds shall be applied
against the Debt, Owner shall prepay, or authorize Mortgage Lender or Lender to
apply Net Proceeds as a prepayment of, the Debt in an amount equal to one
hundred percent (100%) of such Net Proceeds. Except during an Event of Default,
any portion of the Net Proceeds paid over to Lender shall be applied by Lender
as follows in the following order of priority: First, to any other amounts
(other than principal and interest) then due and payable under the Loan
Documents, including any reasonable, actual, out-of-pocket costs and expenses of
Lender in connection with such prepayment); Second, accrued and unpaid interest
at the Interest Rate on the amount prepaid; and Third, to principal.
Notwithstanding anything herein to the contrary, so long as no Event of Default
is continuing, no Spread Maintenance Premium or any other prepayment premium,
penalty or fee shall be due in connection with any prepayment made pursuant to
this Section 2.4.4. Any partial principal prepayment under this Section 2.4.4
shall be applied to the last payments of principal due under the Loan.

 

2.4.5      Prepayments After Default.

 

(a)          If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower (other than with respect to an
Event of Default that arises solely as a direct result of the Casualty or
Condemnation in respect of which such Net Proceeds have been paid) and accepted
by Lender or is otherwise recovered by Lender, such tender or recovery shall be
deemed to be a voluntary prepayment by Borrower in violation of the requirements
of Section 2.4.1 hereof, and Borrower shall pay, as part of the Debt, all
amounts, if any, due pursuant to Section 2.4.6.

 

 -40-Mezzanine Loan Agreement

 

 

2.4.6      Prepayment/Repayment Conditions.

 

(a)          On the date on which a prepayment, voluntary or mandatory, is made
under the Note or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender:

 

(i)          (x) if such prepayment occurs prior to a Securitization, all
accrued and unpaid interest calculated at the Applicable Interest Rate on the
amount of principal being prepaid through but excluding the Repayment Date
(provided such payment is received by Lender in accordance with Section 2.3.5(a)
hereof), and (y) if such prepayment occurs following a Securitization any
prepayment of a securitized portion of the Loan will also be paid together with
an amount equal to the interest that would have accrued at the Applicable
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;

 

(ii)         intentionally omitted;

 

(iii)        the Spread Maintenance Premium, if any, applicable thereto;
provided, that so long as no Event of Default is continuing (other than an Event
of Default that arises solely as a direct result of the Casualty or Condemnation
in respect of which such Net Proceeds have been paid), no Spread Maintenance
Premium shall be due in connection with a prepayment made pursuant to Section
2.4.4(a); and

 

(iv)        all other sums, then due under the Note, this Agreement, the Pledge
Agreement, and the other Loan Documents.

 

(b)          Intentionally Omitted.

 

(c)          Borrower shall pay all actual out of pocket reasonable costs and
expenses of Lender incurred in connection with the repayment or prepayment
(including without limitation, any reasonable, actual, out of pocket costs and
expenses associated with a release of the Lien of the Security Documents as set
forth in Section 2.5 below and reasonable attorneys’ fees and expenses);
provided, however, that notwithstanding anything to the contrary set forth in
the Loan Documents, no LIBOR breakage costs will be payable in connection with
any prepayment (voluntary or mandatory) of the Loan.

 

(d)          For the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, no Spread Maintenance Premium shall be due and
payable with respect to any prepayment made during the Initial Open Period or
following the Open Prepayment Date.

 

Section 2.5          Release of Collateral. Lender shall, upon the written
request and at the expense of Borrower, upon payment in full of the Debt in
accordance with the terms and provisions of the Loan Documents, release the Lien
of the Security Documents. In connection with the release of the Lien of the
Security Documents, Borrower shall submit to Lender, not less than thirty
(30) days prior to the Repayment Date (or such shorter time as is acceptable to
Lender in its sole discretion), a UCC termination. In addition, Borrower shall
provide all other documentation Lender reasonably requires to be delivered by
Borrower in connection with such release. Borrower shall pay all reasonable,
actual, out of pocket costs, taxes and expenses associated with the release of
the Lien of the Security Documents, including Lender’s reasonable attorneys’
fees.

 

 -41-Mezzanine Loan Agreement

 

 

Section 2.6          Interest Rate Cap Agreement.

 

2.6.1      Interest Rate Cap Agreement. On or prior to the earlier of the date
that is (i) sixty (60) days following the Closing Date or (ii) within five (5)
Business Days following notice from Lender to Borrower of the first date on
which LIBOR is equal to or greater than three and one-half percent (3.50%),
Borrower shall obtain, and thereafter maintain in effect (subject to Section
2.6.9), the Interest Rate Cap Agreement, which shall have a term expiring no
earlier than the Stated Maturity Date and have a notional amount which shall not
at any time be less than the Outstanding Principal Balance. The Interest Rate
Cap Agreement shall have a strike rate equal to the Strike Price.

 

2.6.2      Pledge and Collateral Assignment of Interest Rate Cap Agreement. As
security for the full and punctual payment and performance of the Obligations
when due (whether upon stated maturity, by acceleration, early termination or
otherwise), pursuant to the terms of the Assignment of Interest Rate Cap
Agreement, Borrower has pledged (or is contemporaneously with the date Borrower
obtains the Interest Rate Cap Agreement pursuant to Section 2.6.1 above, will
pledge) and collaterally assigned (or is assigning) to Lender all of the right,
title and interest of Borrower in and to the following (collectively, the “Rate
Cap Collateral”): (i) the Interest Rate Cap Agreement; (ii) all payments,
distributions, disbursements or proceeds due, owing, payable or required to be
delivered to Borrower in respect of the Interest Rate Cap Agreement or arising
out of the Interest Rate Cap Agreement, whether as contractual obligations,
damages or otherwise; and (iii) all of Borrower’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under or arising out of the Interest Rate Cap Agreement, in each case including
all accessions and additions to, substitutions for and replacements, products
and proceeds of any or all of the foregoing.

 

2.6.3      Covenants.

 

(a)          Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
during the continuance of an Event of Default or Trigger Period be deposited
immediately into the Deposit Account. Subject to terms hereof, provided no Event
of Default has occurred and is continuing, Borrower shall be entitled to
exercise all rights, powers and privileges of Borrower under, and to control the
prosecution of all claims with respect to, the Interest Rate Cap Agreement and
the other Rate Cap Collateral. Borrower shall take all actions reasonably
requested by Lender to enforce Borrower’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty thereunder and shall not
waive, amend or otherwise modify any of its rights thereunder.

 

(b)          Borrower shall defend Lender’s right, title and interest in and to
the Rate Cap Collateral pledged by Borrower pursuant to the Assignment of
Interest Rate Cap Agreement or in which it has granted a security interest
against the claims and demands of all other Persons.

 

(c)          In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty such that it ceases to qualify as an “Approved
Counterparty”, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice from Lender, Servicer or any other Person of such
downgrade, withdrawal or qualification.

 

 -42-Mezzanine Loan Agreement

 

 

(d)          In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement as and when required hereunder, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing the Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is paid by Borrower to Lender.

 

(e)          Borrower shall not sell, assign, or otherwise dispose of, or
mortgage, pledge or grant a security interest in, any of the Rate Cap Collateral
or any interest therein (other than the assignment made under the Loan
Documents), and any sale, assignment, mortgage, pledge or security interest
whatsoever made in violation of this covenant shall be a nullity and of no force
and effect, and upon demand of Lender, shall forthwith be cancelled or satisfied
by an appropriate instrument in writing (except that notwithstanding anything
herein to the contrary, Borrower may sell or otherwise transfer the portion of
the Rate Cap Collateral that reflects a notional balance in excess of the
Outstanding Principal Amount following any prepayment).

 

(f)          Borrower shall not (i) without the prior written consent of Lender,
modify, amend or supplement the terms of the Interest Rate Cap Agreement, (ii)
without the prior written consent of Lender, except in accordance with the terms
of the Interest Rate Cap Agreement, cause the termination of the Interest Rate
Cap Agreement prior to its stated maturity date (other than in accordance with
Section 2.6.3(c) above), (iii) without the prior written consent of Lender,
except as aforesaid, waive or release any obligation of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) under the
Interest Rate Cap Agreement, (iv) without the prior written consent of Lender,
consent or agree to any act or omission to act on the part of the Counterparty
(or any successor or substitute party to the Interest Rate Cap Agreement) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement, (vi)
take or intentionally omit to take any action or intentionally suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Lender of any notice of default given by or to Borrower under
or with respect to the Interest Rate Cap Agreement, together with a complete
copy of such notice. If Borrower shall have received written notice that the
Securitization shall have occurred, no consent by Lender provided for in this
Section 2.6.3(f) shall be given by Lender unless Lender shall have received a
Rating Agency Confirmation.

 

 -43-Mezzanine Loan Agreement

 

 

(g)          In connection with an Interest Rate Cap Agreement, Borrower shall
obtain and deliver to Lender an opinion of counsel from counsel (which counsel
may be in-house counsel for the Counterparty) for the Counterparty upon which
Lender and its successors and assigns may rely (the “Counterparty Opinion”),
under New York law and, if the Counterparty is a non-U.S. entity, the applicable
foreign law, which shall provide in relevant part, that: (i) the issuer is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement; (ii) the execution and delivery of the Interest Rate Cap Agreement by
the issuer, and any other agreement which the issuer has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
and remain duly authorized by all necessary action and do not contravene any
provision of its certificate of incorporation or by-laws (or equivalent
organizational documents) or any law; (iii) all consents, authorizations and
approvals required for the execution and delivery by the issuer of the Interest
Rate Cap Agreement under law or the issuer’s organizational documents, and any
other agreement which the issuer has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and (iv) the Interest Rate Cap Agreement, and any other agreement
which the issuer has executed and delivered pursuant thereto, has been duly
executed and delivered by the issuer and constitutes the legal, valid and
binding obligation of the issuer, enforceable against the issuer in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). If the opinion of counsel from counsel for the
Counterparty obtained and delivered does not comply with the foregoing
requirements, Lender shall have the right to approve the opinion, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

2.6.4      Substitute Interest Rate Protection Agreement.  Subject to
Section 2.2.4(e), at any time that the Loan is a Base Rate Loan or a Substitute
Rate Loan, Borrower shall maintain a Substitute Interest Rate Protection
Agreement. All the provisions of this Section 2.6 applicable to the Interest
Rate Protection Agreement delivered on the Closing Date shall be applicable to
the Substitute Interest Rate Protection Agreement, and in connection with the
delivery of the Substitute Interest Rate Protection Agreement, Borrower shall
enter into a replacement collateral assignment of such Substitute Interest Rate
Protection Agreement, which collateral assignment shall be in the same form as
the Assignment of Interest Rate Cap Agreement.

 

2.6.5      Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

 

(a)          The Interest Rate Cap Agreement constitutes the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(b)          The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

 

(c)          The Rate Cap Collateral has been (or shall be) duly and validly
pledged pursuant to the Assignment of Interest Rate Cap Agreement. All consents
and approvals required to be obtained by Borrower for the consummation of the
transactions contemplated by the Assignment of Interest Rate Cap Agreement have
been (or shall be) obtained.

 

 -44-Mezzanine Loan Agreement

 

 

(d)          Giving effect to the grant and assignment to Lender pursuant to the
Assignment of Interest Rate Cap Agreement, Lender has, as of the date of this
Agreement, and as to Rate Cap Collateral acquired from time to time after such
date, shall have, a valid, and upon proper filing, perfected and continuing
first priority lien upon and security interest in the Rate Cap Collateral;
provided that no representation or warranty is made with respect to the
perfected status of the security interest of Lender in the proceeds of Rate Cap
Collateral consisting of “cash proceeds” or “non-cash proceeds” as defined in
the UCC except if, and to the extent, the provisions of Section 9-306 of the UCC
shall be complied with.

 

(e)          Except for financing statements filed or to be filed in favor of
Lender as secured party, there are no financing statements under the UCC
covering any or all of the Rate Cap Collateral and Borrower shall not, without
the prior written consent of Lender, until payment in full of all of the
Obligations, execute and file in any public office, any enforceable financing
statement or statements covering any or all of the Rate Cap Collateral, except
financing statements filed or to be filed in favor of Lender as secured party.

 

2.6.6      [Reserved]

 

2.6.7      Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

 

(a)          Lender, without obligation to resort to any other security, right
or remedy granted under any other agreement or instrument, shall have the right
to, in addition to all rights, powers and remedies of a secured party pursuant
to the UCC, at any time and from time to time, sell, resell, assign and deliver,
in its sole discretion, any or all of the Rate Cap Collateral (in one or more
parcels and at the same or different times) and all right, title and interest,
claim and demand therein and right of redemption thereof, at public or private
sale, for cash, upon credit or for future delivery, and in connection therewith
Lender may grant options and may impose reasonable conditions such as requiring
any purchaser to represent that any “securities” constituting any part of the
Rate Cap Collateral are being purchased for investment only, Borrower hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC and applicable law. If all or any of the Rate Cap
Collateral is sold by Lender upon credit or for future delivery, Lender shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights under the
Assignment of Interest Rate Cap Agreement with respect to less than all of the
Rate Cap Collateral, leaving unexercised its rights with respect to the
remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize Lender’s right to exercise its
rights with respect to all or any other portion of the Rate Cap Collateral at a
later time or times.

 

(b)          Lender may exercise, either by itself or by its nominee or
designee, in the name of Borrower, all of Lender’s rights, powers and remedies
in respect of the Rate Cap Collateral, under the Assignment of Interest Rate Cap
Agreement and under law.

 

 -45-Mezzanine Loan Agreement

 

 

(c)          Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

 

(d)          Lender may, without notice to, or assent by, Borrower or any other
Person (to the extent permitted by law), but without affecting any of the
Obligations, in the name of Borrower or in the name of Lender, notify the
Counterparty, or if applicable, any other counterparty to the Interest Rate Cap
Agreement, to make payment and performance directly to Lender; extend the time
of payment and performance of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any obligations owing to Borrower,
or claims of Borrower, under the Interest Rate Cap Agreement; file any claims,
commence, maintain or discontinue any actions, suits or other proceedings deemed
by Lender necessary or advisable for the purpose of collecting upon or enforcing
the Interest Rate Cap Agreement; and execute any instrument and do all other
things deemed necessary and proper by Lender to protect and preserve and realize
upon the Rate Cap Collateral and the other rights contemplated hereby.

 

(e)          Pursuant to the powers-of-attorney provided for above, Lender may
take any action and exercise and execute any instrument which it may deem
necessary or advisable to accomplish the purposes hereof; provided, however,
that Lender shall not be permitted to take any action pursuant to said
power-of-attorney that would conflict with any limitation on Lender’s rights
with respect to the Rate Cap Collateral. Without limiting the generality of the
foregoing, Lender, after the occurrence, and during the continuance, of an Event
of Default, shall have the right and power to receive, endorse and collect all
checks and other orders for the payment of money made payable to Borrower
representing: (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or (iii)
any other payment or distribution payable in respect of the Rate Cap Collateral
or any part thereof, and for and in the name, place and stead of Borrower, to
execute endorsements, assignments or other instruments of conveyance or transfer
in respect of any property which is or may become a part of the Rate Cap
Collateral hereunder.

 

(f)          Lender may exercise all of the rights and remedies of a secured
party under the UCC.

 

 -46-Mezzanine Loan Agreement

 

 

(g)          Without limiting any other provision of this Agreement or the
Assignment of Interest Rate Cap Agreement, or any of Borrower’s rights hereunder
under the Assignment of Interest Rate Cap Agreement, and without waiving or
releasing Borrower from any obligation or default hereunder under the Assignment
of Interest Rate Cap Agreement, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement or the Assignment of Interest Rate Cap Agreement, to cure such Event
of Default or to cause any term, covenant, condition or obligation required
under this Agreement, the Assignment of Interest Rate Cap Agreement or the
Interest Rate Cap Agreement to be performed or observed by Borrower to be
promptly performed or observed on behalf of Borrower. All amounts advanced by,
or on behalf of, Lender in exercising its rights under this Section 2.6.7(g)
(including, but not limited to, reasonable legal expenses and disbursements
incurred in connection therewith), together with interest thereon at the Default
Rate from the date of each such advance, shall be payable by Borrower to Lender
upon demand and shall be secured by this Agreement.

 

2.6.8      Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.

 

2.6.9      Public Sales Not Possible. Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral under the Assignment of
Interest Rate Cap Agreement shall not be deemed to have been made in a
commercially unreasonably manner by mere virtue of having been made privately.

 

2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender under the Assignment of Interest Rate Cap Agreement (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt by Lender or the officer making the sale or the proceeds of such
sale shall be a sufficient discharge to the purchaser or purchasers of the Rate
Cap Collateral so sold, and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to Lender
or such officer or be answerable in any way for the misapplication or
non-application thereof.

 

 -47-Mezzanine Loan Agreement

 

 

2.6.11    Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a Replacement Interest Rate Cap Agreement, all the provisions
of this Section 2.6 applicable to the Interest Rate Cap Agreement delivered on
the Closing Date shall be applicable to the Replacement Interest Rate Cap
Agreement, and in connection with the delivery of the Replacement Interest Rate
Cap Agreement, Borrower shall enter into a replacement collateral assignment of
such Replacement Interest Rate Cap Agreement, which collateral assignment shall
be in the same form as the Assignment of Interest Rate Cap Agreement.

 

Section 2.7          Extension Options.

 

2.7.1      Extension Options. Subject to the provisions of this Section 2.7,
Borrower shall have the option (the “First Extension Option”), by written notice
(the “First Extension Notice”) delivered to Lender no later than ten (10) days
prior to the Initial Stated Maturity Date, to extend the Maturity Date to May 1,
2022 (the “First Extended Maturity Date”, and such extended term, the “First
Extended Term”). In the event Borrower shall have exercised the First Extension
Option, Borrower shall have the option (the “Second Extension Option”), by
written notice (the “Second Extension Notice”) delivered to Lender no later than
ten (10) days prior to the First Extended Maturity Date, to extend the First
Extended Maturity Date to May 1, 2023 (the “Second Extended Maturity Date”, and
such extended term, the “Second Extended Term”). In the event Borrower shall
have exercised each of the First Extension Option and the Second Extension
Option, Borrower shall have the option (the “Third Extension Option”), by
written notice (the “Third Extension Notice”) delivered to Lender no later than
ten (10) days prior to the Second Extended Maturity Date, to extend the Second
Extended Maturity Date to May 1, 2024 (the “Third Extended Maturity Date”, and
such extended term, the “Third Extended Term”). The First Extension Notice shall
be revocable at any time and for any reason by Borrower prior to the Initial
Stated Maturity Date, the Second Extension Notice shall be revocable at any time
and for any reason by Borrower prior to the then First Extended Maturity Date
and the Third Extension Notice shall be revocable at any time and for any reason
by Borrower prior to the then Second Extended Maturity Date, but Borrower shall
pay Lender’s actual out-of-pocket expenses incurred in connection with such
revocation (excluding breakage costs). Borrower’s right to so extend the
Maturity Date shall be subject to the satisfaction of the following conditions
precedent prior to each extension hereunder:

 

(a)          (i) no Event of Default shall have occurred and be continuing on
the date Borrower delivers the First Extension Notice, the Second Extension
Notice or the Third Extension Notice, as applicable, and (ii) no Event of
Default shall have occurred and be continuing on the Initial Stated Maturity
Date, the First Extended Maturity Date or the Second Extended Maturity Date, as
applicable;

 

 -48-Mezzanine Loan Agreement

 

 

(b)          Borrower shall (i) obtain and deliver to Lender on the first day of
the term of the Loan as extended, one or more Replacement Interest Rate Cap
Agreements, (provided that, following an Applicable Interest Rate Conversion,
Borrower shall instead deliver a replacement Substitute Interest Rate Protection
Agreement subject to and in accordance with Section 2.2.4(e)) from an Approved
Counterparty, in a notional amount equal to the Outstanding Principal Balance as
of the first day of the applicable Extended Term, which Replacement Interest
Rate Cap Agreement(s) shall be (A) effective for the period commencing on the
day immediately following the then applicable Maturity Date (prior to giving
effect to the applicable Extension Option) and ending on the last day of the
Interest Period in which the applicable extended Maturity Date occurs and (B)
otherwise on same terms set forth in Section 2.6, (ii) execute and deliver an
Acknowledgement with respect to each such Replacement Interest Rate Cap
Agreement (or Substitute Interest Rate Protection Agreement, as applicable), and
(iii) execute and deliver a collateral assignment of the Replacement Interest
Rate Cap Agreement (or Substitute Interest Rate Protection Agreement, as
applicable), in the form of the Assignment of Interest Rate Cap Agreement;

 

(c)          Borrower shall cause a Counterparty Opinion to be delivered with
respect to the Replacement Interest Rate Cap Agreement (or Substitute Interest
Rate Protection Agreement, as applicable) and the related Acknowledgment;

 

(d)          all amounts then due and payable (beyond the expiration of any
applicable notice and cure periods) by Borrower pursuant to this Agreement or
the other Loan Documents as of the Initial Stated Maturity Date, the First
Extended Maturity Date or the Second Extended Maturity Date, as applicable, and
all out-of-pocket costs and expenses of Lender, including reasonable fees and
expenses of Lender’s outside counsel, in connection with the applicable
extension of the Term shall have been paid in full;

 

(e)          the Spread (or the Base Rate Spread or the Substitute Rate Spread,
as applicable) shall be increased upon the commencement of the Third Extended
Term pursuant to, and in accordance with, the applicable definition herein;

 

(f)          with respect to the Second Extension Option and the Third Extension
Option, the Debt Yield for the twelve (12) full calendar months ending on the
last day of the month preceding the month in which the Second Extended Term or
Third Extended Term, as applicable, is to commence shall equal or exceed eleven
and one-half percent (11.5)%; and

 

(g)          If the Mortgage Loan has not theretofore been repaid in full, Owner
shall have (i) timely exercised the extension option to extend the Mortgage
Loan, and (ii) been entitled pursuant to the terms of the Mortgage Loan
Documents to exercise such extension option.

 

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Maturity Date.





 

 -49-Mezzanine Loan Agreement

 

 

2.7.2      Intentionally Omitted.

 

Section 2.8          Regulatory Change; Taxes.

 

2.8.1      Increased Costs. If as a result of any Change in Law or compliance of
Lender therewith, Lender or the company Controlling Lender shall be subject to
(i) Special Taxes (other than (A) Indemnified Taxes, which shall be solely
covered by Section 2.8.2, (B) Other Taxes, which shall be solely covered by
Section 2.9.3, (C) Connection Income Taxes and (D) Special Taxes described in
clauses (b) through (f) of the definition of Excluded Taxes); or (ii) any
reserve, special deposit or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities, of Lender
or any company Controlling Lender is imposed, modified or deemed applicable; or
(iii) any other condition affecting loans to borrowers subject to LIBOR-based
interest rates is imposed on Lender or any company Controlling Lender and Lender
determines that, by reason thereof, the cost to Lender or any company
Controlling Lender of making, maintaining or extending the Loan to Borrower is
increased, or any amount receivable by Lender or any company Controlling Lender
hereunder in respect of any portion of the Loan to Borrower is reduced, in each
case by an amount deemed by Lender in good faith to be material (such increases
in cost and reductions in amounts receivable being herein called “Increased
Costs”), then Lender shall provide notice thereof to Borrower and Borrower
agrees that it will pay to Lender upon Lender’s written request such additional
amount or amounts as will compensate Lender or any company Controlling Lender
for such Increased Costs to the extent Lender determines that such Increased
Costs are allocable to the Loan. If Lender requests compensation under this
Section 2.8.1, Lender shall, if requested by notice by Borrower to Lender,
furnish to Borrower a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof. Notwithstanding
anything contained herein to the contrary, Borrower shall not be required to
compensate Lender pursuant to this Section 2.8.1 for any Increased Costs
actually paid by Lender more than one hundred eighty (180) days prior to the
date that Lender notifies Borrower of the change in any applicable Change in Law
giving rise to such Increased Costs and of Lender’s intention to claim
compensation or reimbursement therefor. Notwithstanding anything contained in
this Section 2.8.1 to the contrary, Lender shall not be permitted to make a
claim against Borrower under this Section 2.8.1 unless Lender is making similar
claims against other borrowers of Lender to the extent such borrowers are
similarly situated as Borrower after consideration of such factors as Lender
then reasonably determines to be relevant. Notwithstanding anything contained
herein to the contrary, if pursuant to this Section 2.8.1, Increased Costs are
payable, or will be payable, by Borrower, Borrower may, at its option and upon
not less than fifteen (15) days’ prior notice to Lender (which notice shall be
delivered to Lender no later than fifteen (15) days after Lender’s delivery to
Borrower of the above-referenced certificate regarding the payment of such
Increased Costs), prepay the Loan in whole, together with the amount of any such
Increased Costs that have at such time already been incurred by or paid by
Lender, any applicable Spread Maintenance Premium (if such prepayment occurs
prior to or on the Spread Maintenance Date) and all other amounts due and
payable under Section 2.4.6 in connection with such prepayment. Notwithstanding
anything to the contrary herein, no amount shall be payable to a Lender under
this Section 2.8.1 during the period in which the Loan is included in a
Securitization.

 

2.8.2      Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes, except as required by
applicable law. If Borrower shall be required by law to deduct any Indemnified
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to Lender, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8.2) Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Notwithstanding anything contained herein to the contrary, if
pursuant to this Section 2.8.2, Borrower is, or will be, required to increase
any payment to Lender on account of Indemnified Taxes, Borrower may, at its
option and upon not less than fifteen (15) days’ prior notice to Lender (which
notice shall be delivered to Lender no later than fifteen (15) days after
Lender’s delivery to Borrower of written notice regarding the increase of
payments to Lender on account of Indemnified Taxes), prepay the Loan in whole,
together with the amount of any such Indemnified Taxes that have at such time
already been incurred by or paid by Lender, any applicable Spread Maintenance
Premium (if such prepayment occurs prior to or on the Spread Maintenance Date)
and all other amounts due and payable under Section 2.4.6 in connection with
such prepayment. Notwithstanding anything to the contrary herein, no amount
shall be payable to a Lender under this Section 2.8.2 during the period in which
the Loan is included in a Securitization.

 

 -50-Mezzanine Loan Agreement

 

 

2.8.3      Other Taxes. In addition, Borrower agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan other than such taxes, charges
or levies arising from any transfer by Lender pursuant to Article IX or a change
to the organizational structure of the Loan Parties and/or any of their
Affiliates requested by Lender in connection with the exercise of its rights
pursuant to Article IX (hereinafter referred to as “Other Taxes”).

 

2.8.4      Tax Refund. If any party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Special Taxes as to which it
has been indemnified pursuant to Section 2.8.2 (including by the payment of
additional amounts pursuant to Section 2.8.2), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Special Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Special Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8.4 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.8.4, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.8.4 the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Special Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Special Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Special Tax returns (or any other information relating to its Special Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

2.8.5      Change of Office.  To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Indemnified
Taxes, Other Taxes or Increased Costs, Lender shall at the request of Borrower
use commercially reasonable efforts to make such a change, provided that same
would not otherwise be disadvantageous (as reasonably determined by Lender) or
involve any unreimbursed expense to Lender.

 

Section 2.9          Letters of Credit.

 

(a)          All Letters of Credit delivered to Lender in connection with this
Loan shall be held as collateral and additional security for the payment of the
Debt. Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right, at its option, to draw on all or any portion of any
such Letter of Credit and to apply such amount drawn to payment of the Debt in
such order, proportion or priority as Lender may determine. Any such application
to the Debt before or on the Spread Maintenance Date after an Event of Default
shall be subject to the Spread Maintenance Premium, if any, applicable thereto.
On the Maturity Date, if the Debt has not otherwise been paid in full, any or
all of such Letters of Credit may be applied to reduce the Debt.

 

 -51-Mezzanine Loan Agreement

 

 

(b)          With respect to any Letter of Credit delivered to Lender in
connection with this Loan, such Letter of Credit must be accompanied by an
instrument reasonably acceptable to Lender whereby the applicant/obligor under
such Letter of Credit shall have contributed to Borrower any and all draws under
such Letter of Credit and shall have waived all rights of subrogation against
Borrower thereunder until the Debt has been paid in full. Borrower shall also
pay to Lender all of Lender’s reasonable out-of-pocket costs and expenses in
connection therewith. Neither Borrower nor the applicant/obligor under the
Letter of Credit shall be entitled to draw upon the Letter of Credit. After the
Closing Date, the aggregate amount of any Letters of Credit delivered pursuant
to this Agreement or any other Loan Document shall not exceed ten percent (10%)
of the outstanding principal balance of the Loan unless Lender has been provided
with an Additional Insolvency Opinion with respect thereto, in form and
substance reasonably satisfactory to Lender and the Rating Agencies.

 

(c)          In addition to any other right Lender may have to draw upon any
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full any Letter of Credit: (i) with
respect to any evergreen Letter of Credit, if Lender has received a notice from
the issuing bank that the applicable Letter of Credit will not be renewed and a
substitute Letter of Credit is not provided at least thirty (30) days prior to
the date on which the outstanding Letter of Credit is scheduled to expire; (ii)
with respect to any Letter of Credit with a stated expiration date, if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least thirty (30) days prior to the date on which such Letter of
Credit is scheduled to expire and a substitute Letter of Credit is not provided
at least ten (10) Business Days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (iii) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided at
least ten (10) Business Days prior to such termination); or (iv) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Approved Bank and Borrower shall not have replaced such Letter of Credit with a
Letter of Credit issued by an Approved Bank within ten (10) Business Days after
notice thereof. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in clauses (i), (ii), (iii) or (iv) above and shall not be
liable for any losses sustained by Borrower or applicable/obligor due to the
insolvency of the bank issuing the Letter of Credit if Lender has not drawn the
applicable Letter of Credit.

 

Article 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1          Borrower Representations. Borrower and Leasehold Pledgor
each represents and warrants that, except to the extent (if any) disclosed on
Schedule IV hereto with reference to a specific subsection of this Section 3.1:

 

 -52-Mezzanine Loan Agreement

 

 

3.1.1      Organization; Special Purpose. Each of Borrower, Leasehold Pledgor,
each Individual Owner and each Operating Lessee is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and each of Borrower and Leasehold
Pledgor has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby. Each of
Borrower, Leasehold Pledgor, each Individual Owner and Operating Lessee is, and
at all times since the date of its formation has been (but only to the extent
that the applicable requirements set forth in Schedule V speak of a time prior
to the Closing Date), a Special Purpose Bankruptcy Remote Entity. Borrower has
provided Lender with true, correct and complete copies of Borrower’s, Leasehold
Pledgor’s each Individual Owner’s and Operating Lessee’s current (and since the
date of its inception) organizational documents.

 

3.1.2      Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
Leasehold Pledgor and constitute a legal, valid and binding obligation of
Borrower and Leasehold Pledgor, enforceable against Borrower and Leasehold
Pledgor in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, Leasehold Pledgor, any Individual Owner, any Operating Lessee or any
Guarantor including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and none of Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee or any Guarantor have asserted any right
of rescission, set-off, counterclaim or defense with respect thereto.

 

3.1.3      No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and Leasehold Pledgor and the performance of
its Obligations hereunder and thereunder will not conflict with any provision of
any law or regulation to which Borrower, Leasehold Pledgor, any Individual Owner
or any Operating Lessee is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s, Leasehold Pledgor, any Individual Owner’s or any Operating Lessee’s
organizational documents or any agreement or instrument to which Borrower,
Leasehold Pledgor, any Individual Owner or any Operating Lessee is a party or by
which it is bound, or any order or decree applicable to Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee, or result in the creation
or imposition of any Lien on any of Borrower’s, Leasehold Pledgor’s, any
Individual Owner’s or any Operating Lessee’s assets or property (other than
pursuant to the Loan Documents) (unless consents from all applicable parties
thereto have been obtained by Borrower and/or Leasehold Pledgor, as applicable).

 

 -53-Mezzanine Loan Agreement

 

 

3.1.4      Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s and Leasehold Pledgor’s knowledge, threatened in
writing against Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee, any Guarantor, Manager (but only as it relates to any Individual
Property), the Collateral or any Individual Property in any court or by or
before any other Governmental Authority which, if adversely determined, is
reasonably likely to materially and adversely affect the condition (financial or
otherwise) or business of Borrower or Leasehold Pledgor (including the ability
of Borrower or Leasehold Pledgor to carry out the transactions contemplated by
this Agreement), such Individual Owner, such Operating Lessee, any Guarantor
(including the ability of any Guarantor to perform its obligations under the
Guaranty), Manager (but only as it relates to any Individual Property, including
such Manager’s ability to perform its obligations under any Management
Agreement), the Collateral or the condition or ownership of such Individual
Property.

 

3.1.5      Agreements. None of Borrower, Leasehold Pledgor, Owner or Operating
Lessee is a party to any agreement or instrument or subject to any restriction
which might materially and adversely affect Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee, any Individual Property or the
Collateral, or Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s
business, properties or assets, operations or condition, financial or otherwise.
None of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or any
Individual Property or the Collateral is bound, or with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default (individually or when aggregated with any and all such
defaults) is reasonably likely to have consequences that would materially and
adversely affect the condition (financial or other) or operations of Borrower,
Leasehold Pledgor, any Individual Owner, any Operating Lessee or their
respective properties or is reasonably likely to have consequences that would
materially and adversely affect its performance hereunder.

 

3.1.6      Consents. No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by Borrower or Leasehold Pledgor of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower or Leasehold Pledgor.

 

3.1.7      Property; Title.

 

(a)          Owner has good, marketable and insurable fee simple title to the
real property comprising part of each Individual Property and good title to the
balance of such Individual Property owned by it, free and clear of all Liens
whatsoever except the Permitted Encumbrances. Each of Borrower and Leasehold
Pledgor owns the Collateral free and clear of all Liens whatsoever. The Pledge
Agreement, together with any Uniform Commercial Code financing statements
required to be filed in connection therewith, will create a valid, first
priority, perfected Lien on Borrower’s and Leasehold Pledgor’s interest in the
Pledged Collateral, all in accordance with the terms thereof, in each case
subject only to the Permitted Encumbrances. Except for Permitted Encumbrances,
there are no mechanics’, materialman’s or other similar Liens or claims which
have been filed for work, labor or materials affecting any Individual Property
which are or may be Liens prior to, or equal or coordinate with, the Lien of the
applicable Mortgage. None of the Permitted Encumbrances, individually or in the
aggregate, (a) materially interfere with the benefits of the security intended
to be provided by this Agreement and the other Loan Documents, (b) materially
and adversely affect the value of any Individual Property or the Collateral,
(c) materially impair the use or operations of any Individual Property (as
currently used), or (d) impair Borrower’s ability to pay its Obligations in a
timely manner.

 

 -54-Mezzanine Loan Agreement

 

 

(b)          All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Properties to Owner have
been paid or are being paid simultaneously herewith. All recording, intangible
or other similar tax required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid or are
being paid simultaneously herewith. All taxes and governmental assessments due
and owing in respect of the Properties have been paid, or an escrow of funds in
an amount sufficient to cover such payments has been established under the
Mortgage Loan Documents or are insured against by the Title Insurance Policy.

 

(c)          Each Individual Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of such Individual Property.

 

(d)          No Condemnation or other proceeding has been commenced or, to
Borrower’s and Leasehold Pledgor’s knowledge, is contemplated with respect to
all or any portion of such Individual Property or for the relocation of roadways
providing access to any Individual Property.

 

(e)          To Borrower’s and Leasehold Pledgor’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Individual Property, nor are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

 

3.1.8      ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) none of Borrower, Leasehold Pledgor or any Guarantor nor any ERISA Affiliate
sponsors, or is obligated to contribute to, an “employee benefit plan,” as
defined in Section 3(3) of ERISA, that is subject to Title IV of ERISA, Section
303 of ERISA or Section 412 of the Code, (ii) none of the assets of Borrower,
Leasehold Pledgor or any Guarantor constitutes or will constitute “plan assets”
within the meaning of 29 C.F.R. Section 2510.3-101 as modified in operation by
Section 3(42) of ERISA, (iii) none of Borrower, Leasehold Pledgor nor any
Guarantor is or will be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (iv) none of Borrower, Leasehold Pledgor or any
Guarantor is subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans. As of the date hereof, none of
Borrower, Leasehold Pledgor or any ERISA Affiliate maintains, sponsors or
contributes to or has any obligations with respect to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA). Neither Borrower nor
Leasehold Pledgor has engaged in any transaction in connection with which it
could be subject to either a material civil penalty assessed pursuant to the
provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code.

 

 -55-Mezzanine Loan Agreement

 

 

3.1.9      Compliance. Except as expressly set forth on Schedule IV hereto,
Borrower, Leasehold Pledgor, each Individual Owner, each Operating Lessee and
each Individual Property (including, but not limited to the Improvements) and
the use thereof comply in all material respects with all applicable Legal
Requirements (except as disclosed in the environmental reports or zoning reports
provided to Lender on or prior to the Closing Date), including parking, building
and zoning and land use laws, ordinances, regulations and codes, except for de
minimis non-compliance that would not reasonably be likely to have a material
adverse effect on the applicable Individual Property or the use or operation
thereof or on Owner or Operating Lessee. None of Borrower, Leasehold Pledgor,
any Individual Owner, or any Operating Lessee nor to Borrower’s and Leasehold
Pledgor’s knowledge, any other Person in occupancy of or involved with the
operation or use of the Properties has committed, any act which may give any
Governmental Authority the right to cause Borrower, Leasehold Pledgor, any
Individual Owner or any Operating Lessee to forfeit the Collateral or any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s Obligations under any of the Loan Documents. Each Individual Property
is used exclusively for the operation of a hotel and other appurtenant and
related uses. To Borrower’s and Leasehold Pledgor’s knowledge, in the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other ordinances applicable thereto and without the necessity of obtaining
any variances or special permits, subject to customary rebuildability statutes
in the applicable jurisdictions. No legal proceedings are pending or, to the
knowledge of Borrower and Leasehold Pledgor, threatened with respect to the
zoning of any Individual Property. Neither the zoning nor any other right to
construct, use or operate each Individual Property is in any way dependent upon
or related to any property other than such Individual Property, other than
pursuant to any REA. To the Borrower’s and Leasehold Pledgor’s knowledge, all
material certifications, permits, licenses and approvals, including without
limitation, certificates of completion, occupancy permits and any applicable
liquor licenses required of Owner and/or Operating Lessee for the legal use,
occupancy and operation of each Individual Property for its current use
(collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of each Individual Property is in conformity with the
certificate of occupancy issued for such individual Property and all other
restrictions, covenants and conditions affecting such Individual Property.

 

3.1.10    Financial Information. All financial data, including the statements of
financial condition and statements of cash flows and income and operating
expense, that have been delivered to Lender in connection with the Loan, (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of each Individual Property as of the date of such
reports (subject to year-end adjustments), and (iii) have been prepared in
accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or otherwise in accordance with an Acceptable Accounting Method)
throughout the periods covered. Except for Permitted Encumbrances, none of
Borrower, Leasehold Pledgor, any Individual Owner or any Operating Lessee has
any material contingent liabilities, liabilities for delinquent taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower or Leasehold Pledgor and
reasonably likely to have a materially adverse effect on any Individual Property
or the Collateral or the operation thereof, except as referred to or reflected
in said financial statements. Since the date of the financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Individual Property or the Collateral from that set forth in said
financial statements.

 

 -56-Mezzanine Loan Agreement

 

 

3.1.11    Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its intended
uses. All public utilities necessary or convenient to the full use and enjoyment
of each Individual Property are located in the public right-of-way abutting such
Individual Property (which utilities are connected so as to serve such
Individual Property without passing over other property) or are in recorded,
irrevocable easements serving such Individual Property and such easements are
set forth in and insured by the Title Insurance Policies. All roads necessary
for the use of each Individual Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

 

3.1.12    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
in favor of Mortgage Lender subject only to a license granted to Owner and
Operating Lessee to exercise certain rights and to perform certain obligations
of the lessor under the Leases, including the right to operate each Individual
Property. No Person other than Mortgage Lender has any interest in or assignment
of the Leases or any portion of the Rent or other Gross Revenue from the
Properties.

 

3.1.13    Insurance. Borrower has obtained (or has caused Owner to obtain) and
maintains all Policies reflecting and satisfying the insurance coverages,
amounts and other requirements set forth in this Agreement and has delivered to
Lender certificates evidencing the insurance provided pursuant to the Policies.
No material claims are currently pending, outstanding or otherwise remain
unsatisfied under any Policy which would reasonably be expected to have a
material adverse effect on Borrower, Leasehold Pledgor, Owner or Operating
Lessee and none of Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee, or, to Borrower’s and Leasehold Pledgor’s knowledge, any other
Person has done, by act or omission, anything which would impair the coverage of
any of the Policies.

 

3.1.14    Flood Zone. None of the Improvements on any Individual Property is
located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area, or, if so located the flood insurance required
pursuant to Section 5.1.1(a) hereof is in full force and effect with respect to
such Individual Property.

 

3.1.15    Physical Condition. To Borrower’s and Leasehold Pledgor’s knowledge,
except as may be expressly set forth in the applicable Physical Conditions
Report, each Individual Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s and Leasehold Pledgor’s knowledge, and except as expressly disclosed
in any Physical Conditions Report, there exists no structural or other material
defects or damages in such Individual Property, whether latent or otherwise, and
none of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee has received notice from any insurance company or bonding company of any
defects or inadequacies in such Individual Property, or any part thereof, which
would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

 -57-Mezzanine Loan Agreement

 

 

3.1.16    Boundaries. Except as disclosed on the applicable Surveys, all of the
Improvements which were included in determining the appraised value of each
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and no improvements on adjoining properties
encroach upon such Individual Property, and no easements or other encumbrances
affecting such Individual Property encroach upon any of the Improvements, so as
(in each of the foregoing cases) to materially and adversely affect the value or
marketability of such Individual Property, except those which are set forth on
the applicable Survey and insured against by the applicable Title Insurance
Policy.

 

3.1.17    Leases. The rent roll attached hereto as Schedule XI is true, complete
and correct in all material respects and no Individual Property is subject to
any material Leases other than the Leases described on Schedule XI. Either Owner
or Operating Lessee is the owner and lessor of landlord’s interest in the
Leases. No Person (other than Owner) has any possessory interest in any
Individual Property or right to occupy the same except under and pursuant to the
provisions of the Leases (other than typical short-term occupancy rights of
hotel guests). The Leases identified on Schedule XI are in full force and effect
and there are no material defaults thereunder by Owner, Operating Lessee or, to
Borrower’s and Leasehold Pledgor’s knowledge, the other party beyond any
applicable notice or cure period (except as disclosed on Schedule XI), and, to
Borrower’s and Leasehold Pledgor’s knowledge, there are no conditions that, with
the passage of time or the giving of notice, or both, would constitute defaults
thereunder. The copies of the Leases delivered to Lender are true and complete,
and there are no oral agreements with respect thereto. No Rent relating to the
Leases (including security deposits) has been paid more than one (1) month in
advance of its due date. All work to be performed by Owner or Operating Lessee
under each Lease has been performed as required and has been accepted by the
applicable tenant. Any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by Owner
or Operating Lessee to any tenant has already been received by such tenant
except as otherwise set forth on Schedule XI. The tenants under the Leases have
accepted possession of and are in occupancy of all of their respective demised
Individual Property and have commenced the payment of full, unabated rent under
the Leases. Borrower or Leasehold Pledgor has delivered to Lender a true,
correct and complete list of all security deposits made to Owner or Operating
Lessee by tenants at the Properties which have not been applied (including
accrued interest thereon), all of which are held by Owner or Operating Lessee in
accordance with the terms of the applicable Lease and applicable Legal
Requirements. To Borrower’s and Leasehold Pledgor’s knowledge, each tenant is
free from bankruptcy or reorganization proceedings. No tenant under any Lease
(or any sublease) is an Affiliate of any Loan Party. To Borrower’s and Leasehold
Pledgor’s knowledge, the tenants under the Leases are open for business and
paying full, unabated rent. There are no brokerage fees or commissions due and
payable in connection with the leasing of space at any Individual Property,
except as set forth on Schedule XI. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents relating
thereto or other Gross Revenue received therein which will be outstanding
following the funding of the Loan (other than to Lender). No tenant listed on
Schedule XI has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such tenant holds its leased premises under assignment or
sublease, nor, to Borrower’s and Leasehold Pledgor’s knowledge, does anyone
except such tenant and its employees, guests and invitees occupy such leased
premises. No tenant under any Lease has a right or option pursuant to such Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part. No tenant under any Lease has any right
or option for additional space in the Improvements, except as disclosed on
Schedule XI.

 

 -58-Mezzanine Loan Agreement

 

 

3.1.18    Tax Filings. To the extent required by law, Borrower, Leasehold
Pledgor and each Loan Party have filed (or have obtained effective extensions
for filing) all federal, state, commonwealth, district and local tax returns
required to be filed and has paid or made adequate provision for the payment of
all federal, state, commonwealth, district and local taxes, charges and
assessments payable by Borrower, Leasehold Pledgor or any Loan Party.
Borrower’s, Leasehold Pledgor’s and each Loan Party’s tax returns (if any)
properly reflect the income and taxes of Borrower, Leasehold Pledgor and such
Loan Party for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

3.1.19    No Fraudulent Transfer. Neither Borrower nor Leasehold Pledgor (i) has
entered into the transaction or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor, and (ii) received reasonably equivalent
value in exchange for its Obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s and Leasehold Pledgor’s
respective assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s and Leasehold Pledgor’s respective total liabilities,
including subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s and Leasehold Pledgor’s respective assets is,
and immediately following the making of the Loan, will be, greater than
Borrower’s and Leasehold Pledgor’s respective probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s and Leasehold Pledgor’s respective
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Neither Borrower nor Leasehold Pledgor intends to,
and believes that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and Leasehold Pledgor and the amounts
to be payable on or in respect of the obligations of Borrower and Leasehold
Pledgor). No petition in bankruptcy has been filed against any Loan Party or any
Guarantor, and no Loan Party nor any Guarantor has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. No Loan Party nor any Guarantor is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or properties,
and neither Borrower nor Leasehold Pledgor has knowledge of any Person
contemplating the filing of any such petition against it or any other Loan Party
or any Guarantor.

 

3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

 -59-Mezzanine Loan Agreement

 

 

3.1.21    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower, Leasehold Pledgor and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof. No Person
other than those Persons shown on Schedule III have a ten percent (10%) or
greater ownership interest in, or right of control, directly or indirectly, in
Borrower or Leasehold Pledgor. Each of Borrower and Leasehold Pledgor represents
and warrants to Lender that no Manager is an Affiliate of Borrower, Leasehold
Pledgor or any other Loan Party.

 

3.1.22    Organizational Status. Borrower’s and Leasehold Pledgor’s exact legal
name, organizational type (e.g., corporation, limited liability company), the
jurisdiction of formation or organization, Tax I.D. and Delaware Organizational
I.D. numbers are set forth on Schedule III hereto.

 

3.1.23    [Reserved].

 

3.1.24    No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

3.1.25    Purchase Options. No Individual Property, the Collateral nor any part
thereof is subject to any purchase options, rights of first refusal, rights of
first offer or other similar rights in favor of third parties.

 

3.1.26    FIRPTA. Neither Borrower nor Leasehold Pledgor is a “foreign person”
within the meaning of Sections 1445 or 7701 of the Code.

 

3.1.27    Investment Company Act. None of Borrower, Leasehold Pledgor, Owner or
Operating Lessee is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other United States federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.

 

3.1.28    Fiscal Year. Each fiscal year of Borrower and Leasehold Pledgor
commences on January 1.

 

3.1.29    Other Debt. There is no Indebtedness with respect to any Individual
Property or any excess cash flow or any residual interest therein, whether
secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.

 

3.1.30    Contracts.

 

(a)          None of Borrower, Leasehold Pledgor, any Individual Owner or any
Operating Lessee has entered into, or is bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.

 

(b)          Each of the Major Contracts is in full force and effect, there are
no monetary or other material defaults by Borrower, Leasehold Pledgor, any
Individual Owner or any Operating Lessee thereunder and, to the best knowledge
of Borrower and Leasehold Pledgor, there are no monetary or other material
defaults thereunder by any other party thereto. None of Borrower, Leasehold
Pledgor, any Individual Owner, any Operating Lessee, Manager, or any other
Person authorized to act on Borrower’s, Leasehold Pledgor’s, any Individual
Owner’s or any Operating Lessee’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.

 

 -60-Mezzanine Loan Agreement

 

 

(c)          Borrower or Leasehold Pledgor has delivered true, correct and
complete copies of the Major Contracts (including all amendments and supplements
thereto) to Lender, which Major Contracts are described on Schedule XX attached
hereto.

 

(d)          No Major Contract has as a party an Affiliate of Borrower,
Leasehold Pledgor, any Individual Owner or any Operating Lessee. All fees and
other compensation for services previously performed under the Management
Agreements have been paid in full in accordance with the terms thereof.

 

3.1.31    Full and Accurate Disclosure. To Borrower’s and Leasehold Pledgor’s
knowledge, no statement of fact made by Borrower or Leasehold Pledgor in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no material fact presently
known to Borrower or Leasehold Pledgor which has not been disclosed to Lender
which materially adversely affects, nor as far as Borrower or Leasehold Pledgor
can foresee, reasonably could be expected to materially adversely affect, the
Collateral, any Individual Property or the business, operations or condition
(financial or otherwise) of Borrower, Leasehold Pledgor, any Individual Owner or
any Operating Lessee.

 

3.1.32    Other Obligations and Liabilities. None of Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee has any liabilities or
other obligations, contingent or otherwise, that arose or accrued prior to the
date hereof that, either individually or in the aggregate, are reasonably likely
to have a material adverse effect on Borrower, Leasehold Pledgor, any Individual
Owner, any operating Lessee, any Individual Property, the Collateral and/or
Borrower’s ability to pay the Debt, and/or the business, operations or condition
(financial or otherwise) of Borrower or Leasehold Pledgor.

 

3.1.33    Intellectual Property/Websites. Other than as set forth on Schedule
VI, none of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Affiliate (i) has or holds any tradenames, trademarks,
servicemarks, logos, copyrights, patents or other intellectual property
(collectively, (“Intellectual Property”) with respect to the Collateral, any
Individual Property or the use or operations thereof or is (ii) is the
registered holder of any website with respect to the Collateral or any
Individual Property (other than tenant websites).

 

3.1.34    Intentionally Omitted.

 

3.1.35    Operations Agreement. Each Operations Agreement is in full force and
effect and none of Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee or, to Borrower’s and Leasehold Pledgor’s knowledge, any other
party to any Operations Agreement, is in material default thereunder, and to
Borrower’s and Leasehold Pledgor’s knowledge, there are no conditions which,
with the passage of time or the giving of notice, or both, would constitute a
material default thereunder. Except as described herein (including the Exhibits
and Schedules attached hereto), no Operations Agreement has been modified,
amended or supplemented.

 

 -61-Mezzanine Loan Agreement

 

 

3.1.36    Franchise Agreements.

 

(a)          Each Franchise Agreement, pursuant to which Operating Lesese has
the right to operate the hotel located on the applicable Individual Property
under a name and/or hotel system controlled by the applicable Franchisor, is in
full force and effect and there is no material default, breach or violation
existing thereunder by any party thereto and, to Borrower’s and Leasehold
Pledgor’s knowledge, no event has occurred (other than payments due but not yet
delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a material default, breach or violation by any party
thereunder. Neither the execution and delivery of the Mortgage Loan Documents or
Owner’s or Operating Lessee’s performance thereunder will adversely affect
Owner’s or Operating Lessee’s rights under any Franchise Agreement. None of
Owner, Operating Lessee or any Franchisor has exercised any termination option
under the applicable Franchise Agreement, neither Owner nor Operating Lessee has
given any notice to the applicable Franchisor of Owner’s or Operating Lessee’s
election to terminate such Franchise Agreement  effective as of a date after the
date hereof, and neither Owner nor Operating Lessee has received from any
Franchisor such Franchisor’s notice of its election to terminate such Franchise
Agreement effective as of a date after the date hereof. Schedule XII contains a
true and correct list, by Individual Property, of (x) each Franchise Agreement
under which Operating Lessee has the right to operate the applicable Individual
Property, and (y) the expiration dates of each Franchise Agreements set forth on
Schedule XII.

 

3.1.37    Illegal Activity. No portion of any Individual Property has been or
will be purchased with proceeds of any illegal activity.

 

3.1.38    Property Improvement Plan. There is currently no PIP or similar
requirement imposed under any Franchise Agreement, for calendar year 2019 (the
“Scheduled PIP”) and there is currently no PIP or similar requirement imposed
under any Franchise Agreement other than Scheduled PIP.

 

3.1.39    Pledged Collateral.

 

(a)          Borrower and Leasehold Pledgor are the sole beneficial owners of
the Pledged Collateral and no Lien exists or will exist (except the Permitted
Encumbrances) upon the Pledged Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person). The Pledged Collateral is
not and will not be subject to any contractual restriction upon the transfer
thereof (except for any such restriction contained in the Pledge Agreement or
limited liability company agreement or partnership agreement, as applicable, of
the issuer thereof).

 

(b)          The chief place of business of Borrower and Leasehold Pledgor and
the office where Borrower and Leasehold Pledgor keeps its records concerning the
Pledged Collateral will be located at all times at the address specified as
Borrower’s and Leasehold Pledgor’s, as applicable, address in Section 10.6.

 

(c)          The Pledged Securities have been validly issued and are not subject
to any options to purchase or similar rights of any Person.

 

 -62-Mezzanine Loan Agreement

 

 

(d)          The Security Documents create a valid security interest in the
Pledged Collateral, securing the payment of the Debt, and upon the filing in the
appropriate filing offices of the financing statements to be delivered pursuant
to this Agreement, such security interests will be perfected, first priority
security interests, and all filings and other actions necessary to perfect such
security interests will have been duly taken. Upon the exercise of its rights
and remedies under the Pledge Agreement, Lender will succeed to all of the
rights, titles and interest of Borrower and Leasehold Pledgor in each Individual
Owner and each Operating Lessee, as applicable.

 

(e)          No creditor of Borrower or Leasehold Pledgor has in its possession
any certificates that constitute or evidence the Pledged Collateral or the
possession of which would be required to perfect a security interest in the
Pledged Collateral.

 

3.1.40    Operating Lease  Owner is the owner and lessor of landlord’s interest
in the Operating Lease. The current Operating Lease is in full force and effect
and there are no material defaults thereunder by either party and, to Borrower’s
and Leasehold Pledgor’s knowledge, there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder.

 

3.1.41    Mortgage Loan. The Mortgage Loan has been fully funded and remains
outstanding in its original principal balance as of the Closing Date. To
Borrower’s and Leasehold Pledgor’s knowledge, no default, breach, violation or
event of default has occurred under any Mortgage Loan Document which remains
uncured or unwaived and no circumstance, event or condition has occurred or
exists which, with the giving of notice and/or the expiration of the applicable
period would constitute an Event of Default under the Mortgage Loan Documents.
Each and every representation and warranty of Owner and/or Operating Lessee made
to Mortgage Lender contained in any one or more of the Mortgage Loan Documents
is true, correct, complete and accurate in all material respects as of the date
hereof and are hereby incorporated into this Agreement and deemed made hereunder
as and when made thereunder and shall remain incorporated without regard to any
waiver, amendment or other modification thereof by the Mortgage Lender or to
whether the related Mortgage Loan Document has been repaid, defeased or
otherwise terminated, unless otherwise consented to in writing by Lender. A
true, correct and complete copy of the Mortgage Loan Agreement is attached
hereto as Exhibit B.

 

Section 3.2          Survival of Representations. The representations and
warranties set forth in Section 3.1 and elsewhere in this Agreement and the
other Loan Documents shall (i) while not re-made, survive until the Obligations
have been paid and performed in full and (ii) be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf. Notwithstanding the foregoing, any representation or
warranty made with respect to an Individual Property shall not survive the
release of such Individual Property from the Lien of the applicable Mortgage in
accordance with Section 2.5 of the Mortgage Loan Agreement and Section 2.5
hereof.

 

 -63-Mezzanine Loan Agreement

 

 

Article 4

 

BORROWER COVENANTS

 

Until the end of the Term, Borrower and Leasehold Pledgor hereby covenants and
agrees with Lender that:

 

Section 4.1          Payment and Performance of Obligations. Borrower and
Leasehold Pledgor shall pay and otherwise perform the Obligations in accordance
with the terms of this Agreement and the other Loan Documents.

 

Section 4.2          Due on Sale and Encumbrance; Transfers of Interests.

 

(a)          Each of Borrower and Leasehold Pledgor acknowledges that Lender has
examined and relied on the experience of Borrower and Leasehold Pledgor and
their respective stockholders, general partners and members, as applicable, and
principals of Borrower and Leasehold Pledgor in owning the Collateral in
agreeing to make the Loan, and will continue to rely on Borrower’s and Leasehold
Pledgor’s ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
Other Obligations. Borrower and Leasehold Pledgor each acknowledge that Lender
has a valid interest in maintaining the value of the Collateral so as to ensure
that, should Borrower default in the repayment of the Debt or Borrower or
Leasehold Pledgor default in the the performance of the Other Obligations,
Lender can recover the Debt by a sale of the Collateral. Therefore, without the
prior written consent of Lender, but, in each instance, subject to the express
provisions of Article 7, none of Borrower, Leasehold Pledgor nor any other Loan
Party nor any other Person having a direct or indirect ownership or beneficial
interest in Borrower, Leasehold Pledgor or in any other Loan Party shall sell,
convey, mortgage, grant, bargain, encumber, pledge, assign or transfer any
Individual Property or the Collateral or any part thereof, or any interest,
direct or indirect, common, preferred or otherwise, in Borrower, Leasehold
Pledgor or in any other Loan Party, or in any Person holding any direct or
indirect interest in Borrower, Leasehold Pledgor or in any other Loan Party,
whether voluntarily or involuntarily or enter into or subject any Individual
Property to a PACE Loan (a “Transfer”). A Transfer within the meaning of this
Section 4.2 shall be deemed to include, but not be limited to, (i) an
installment sales agreement wherein Owner agrees to sell any Individual Property
or any part thereof for a price to be paid in installments; (ii) an agreement by
Owner or Operating Lessee for the leasing of all or a substantial part of any
Individual Property for any purpose other than the actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Owner’s right, title and interest in and to any Leases, or
any Gross Revenue; (iii) if Borrower, Leasehold Pledgor or any other Loan Party
or any general partner, managing member or controlling shareholder of Borrower,
Leasehold Pledgor or of any other Loan Party is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock; (iv) if
Borrower, Leasehold Pledgor or any other Loan Party, or any general partner,
managing member or controlling shareholder of Borrower, Leasehold Pledgor or of
any other Loan Party is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member, and (v) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower, Leasehold
Pledgor or in any other Loan Party.

 

 -64-Mezzanine Loan Agreement

 

 

(b)          Notwithstanding the foregoing, a Transfer within the meaning of
this Section 4.2 shall not include (i) dispositions of equipment and fixtures in
the ordinary course of Owner’s or Operating Lessee’s business (including
equipment or fixtures which are being replaced or which are no longer necessary
in connection with the operation of the Property, provided that (1) such
disposition in this parenthetical will not have a material adverse effect on or
materially impair the utility of the applicable Individual Property (a “Material
Adverse Effect”) and (2) any new equipment or fixtures acquired by Owner or
Operating Lessee (and not so disposed of) shall be subject to the Lien of the
Loan Documents (collectively, the “Disposition Conditions”)), (ii) Leases in
effect on the date hereof or otherwise permitted by this Agreement, (iii)
Permitted Transfers, (iv) easements and rights of way in the ordinary course of
business that would not have a material adverse effect on the use, occupancy or
access to the applicable Individual Property, and (v) subject to Section 5.3
hereof, transfers of portions of Individual Properties to Governmental
Authorities for (1) dedication of such portion to a public use or (2) easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for purposes of public access, the placement of water and sewer
lines, telephone and telegraph lines, electric lines or other utilities serving
such Individual Property; provided no such transfers shall have any adverse
effect on the first priority position of the Lien of the applicable Mortgage for
the benefit of Mortgage Lender or any other Material Adverse Effect. In
connection with any event specified in clause (i) above, Lender shall, from time
to time, upon receipt of an officer’s certificate requesting the same and
confirming satisfaction of the Disposition Conditions, execute a written
instrument in form and substance reasonably satisfactory to Lender to confirm
that such equipment or fixtures which are to be, or have been, sold or disposed
of are free from the Lien of the Loan Documents; provided, Borrower shall
reimburse Lender for its or its Servicer’s reasonable fees and expenses incurred
in reviewing such instrument and Borrower’s request.

 

Section 4.3          Liens. Neither Borrower nor Leasehold Pledgor shall create,
incur, assume, permit or suffer to exist any Lien on any portion of the
Collateral or any Individual Property, except for the Permitted Encumbrances,
nor any Lien on any direct or indirect interest in Borrower, Leasehold Pledgor
or any Loan Party, except for Permitted Transfers, if any. Subject to the
following, Borrower and Leasehold Pledgor shall promptly discharge any Lien or
charge against any of the Collateral or Individual Properties which is not a
Permitted Encumbrance nor otherwise expressly permitted hereunder. After prior
notice to Lender, Borrower or Leasehold Pledgor, at Owner’s or Operating
Lessee’s expense, may cause Owner or Operating Lessee to contest by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) no
Individual Property nor the Collateral, nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(iv) Borrower and Leasehold Pledgor shall cause Owner or Operating Lessee
promptly upon final determination thereof to pay the amount of any such Liens,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) to insure the payment of such Liens exceeding
$1,000,000 in the aggregate at any one time, Borrower and Leasehold Pledgor
shall cause Owner to deliver to Lender either (A) cash, or other security as may
be approved by Lender, in an amount equal to one hundred twenty-five percent
(125%) of the contested amount, or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (vi) failure to pay such
Liens will not subject Mortgage Lender or Lender to any civil or criminal
liability, (vii) such contest shall not affect the ownership, use or occupancy
of the Collateral or any Individual Property, and (viii) Borrower and Leasehold
Pledgor shall, upon request by Lender, cause Owner or Operating Lessee to give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 4.3. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or the Collateral or any Individual Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the applicable Mortgage being
primed by any related Lien.

 

 -65-Mezzanine Loan Agreement

 

 

Section 4.4          Special Purpose. Without in any way limiting the provisions
of this Article 4, Borrower and Leasehold Pledgor hereby represent and warrant
to, and covenants with, Lender that since the date of Borrower’s, Leasehold
Pledgor’s, each Operating Lessee’s and each Individual Owner’s formation and at
all times on and after the date hereof and until such time as the Obligations
shall be paid and performed in full, Borrower, Leasehold Pledgor, each Operating
Lessee and each Individual Owner has at all times been and shall at all times be
a Special Purpose Bankruptcy Remote Entity. None of Borrower, Leasehold Pledgor,
any Operating Lessee or any Individual Owner shall directly or indirectly make
any change, amendment or modification to its organizational documents, or
otherwise take any action which could result in Borrower, Leasehold Pledgor, any
Operating Lessee or any Individual Owner not being a Special Purpose Bankruptcy
Remote Entity.

 

Section 4.5          Existence; Compliance with Legal Requirements. Borrower,
Leasehold Pledgor, each Individual Owner and each Operating Lessee shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence and all rights, licenses, permits, franchises and all
applicable governmental authorizations necessary for the operation of the
Properties and comply with all Legal Requirements applicable to it, the
Collateral and the Properties.

 

Section 4.6          Taxes and Other Charges; Use and Occupancy Taxes.

 

(a)          Borrower or Leasehold Pledgor shall (or shall cause Owner or
Operating Lessee to) pay all Taxes and Other Charges now or hereafter levied,
assessed or imposed at least five (5) Business Days before the same become Due
and Payable, and shall (or shall cause Owner or Operating Lessee to) furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become Due and Payable (provided, however, that provided no
Event of Default shall have occurred and be continuing neither Borrower nor
Leasehold Pledgor need pay (or cause Owner or Operating Lessee to pay) such
Taxes directly nor furnish (nor cause Owner or Operating Lessee to furnish) such
receipts for payment of Taxes have been paid by Mortgage Lender pursuant to the
Mortgage Loan Documents). Borrower or Leasehold Pledgor shall not permit or
suffer (and shall not permit Owner or Operating Lessee to permit or suffer), and
shall promptly discharge (or cause Owner or Operating Lessee to discharge), any
Lien or charge against the Properties, and shall promptly pay (or cause Owner or
Operating Lessee to pay) for all utility services provided to the Properties.
After prior notice to Lender, Borrower or Leasehold Pledgor may cause Owner or
Operating Lessee, at Owner’s or Operating Lessee’s expense, to contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any Taxes or Other Charges, provided that (i) no
Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause Owner or Operating Lessee to pay) the amount
of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of Taxes or Other Charges from the applicable
Individual Property; (vi) to insure the payment of such Taxes and Other Charges
exceeding $1,000,000 in the aggregate at any one time, Borrower or Leasehold
Pledgor shall cause Owner or Operating Lessee to deposit with Mortgage Lender
cash, or other security as may be approved by Mortgage Lender, in an amount
equal to one hundred twenty-five percent (125%) of the contested amount, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon (provided, however, that no such security will be
required if Owner or Operating Lessee has provided adequate security for the
same to Mortgage Lender in accordance with the Mortgage Loan Documents),
(vii) failure to pay such Taxes or Other Charges will not subject Lender to any
civil or criminal liability, (viii) such contest shall not affect the ownership,
use or occupancy of the Properties, or of any Individual Property, and
(ix) Borrower or Leasehold Pledgor shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 4.6. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or any
Individual Property (or any part thereof or interest therein) shall be in danger
of being sold, forfeited, terminated cancelled or lost or there shall be any
danger of the Lien of the Pledge Agreement being primed by any related Lien.

 

 -66-Mezzanine Loan Agreement

 

 

(b)          Borrower or Leasehold Pledgor shall (or shall cause Owner or
Operating Lessee to) pay all Hotel Taxes now or hereafter payable to the
applicable Governmental Authority with respect the Individual Properties, as the
same become due and payable. Within forty-five (45) days following the end of
each calendar quarter, Borrower or Leasehold Pledgor shall provide an Officer’s
Certificate setting forth the actual amount of Hotel Taxes due and the actual
amount paid with respect to the Properties for the calendar quarter immediately
preceding the date of such certificate.

 

Section 4.7          Litigation. Borrower or Leasehold Pledgor shall give prompt
notice to Lender of any litigation or governmental proceedings pending or
threatened in writing against any Individual Property, the Collateral, Borrower,
Leasehold Pledgor, any Individual Owner, any Operating Lessee or Manager (but
only as it relates to any Individual Property and only if Borrower or Leasehold
Pledgor has received notice of any such litigation or governmental proceedings)
which might materially adversely affect such Individual Property or the
Collateral or Borrower’s, Leasehold Pledgor’s, such Individual Owner’s or such
Operating Lessee’s, Manager’s financial condition or otherwise or business
(including Borrower’s or Leasehold Pledgor’s ability to perform its Obligations
hereunder or under the other Loan Documents but, in the case of Manager’s
condition or business, only to the extent Borrower or Leasehold Pledgor has a
reasonable belief that such litigation or proceeding might materially adversely
affect Manager’s condition or business).

 

Section 4.8          Title to the Pledged Collateral; Owner’s Title Policies.

 

(a)          Each of Borrower and Leasehold Pledgor shall warrant and defend
(i) its title to the Collateral (and shall cause Owner and Operating Lessee to
warrant and defend its title to the Properties and Owner’s and Operating
Lessee’s title to the collateral pledged for the Mortgage Loan), and every part
thereof, subject only to Permitted Encumbrances and (ii) the validity and
priority of the Liens of the Pledge Agreement, the Security Documents and this
Agreement on the Collateral, subject only to Permitted Encumbrances, in each
case against the claims of all Persons whomsoever. Borrower or Leasehold Pledgor
shall (or shall cause Owner or Operating Lessee to) reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in any Individual Property or the
Collateral, other than as permitted hereunder, is claimed by another Person.

 

 -67-Mezzanine Loan Agreement

 

 

(b)          Borrower or Leasehold Pledgor shall cause Owner and Operating
Lessee to comply with the terms of the Owner’s Title Policies and following
Borrower’s, Leasehold Pledgor, Owner’s or Operating Lessee’s knowledge of a
claim or any state of facts which could reasonably give rise to a claim, to
promptly file a claim with the applicable title company in accordance with the
requirements therein. Borrower or Leasehold Pledgor shall, or shall cause Owner
or Operating Lessee to, promptly send to Lender copies of all claims filed under
any Owner’s Title Policy, or any notices, correspondences, or documents whether
sent or received with respect to the claim or any related litigation. To the
extent Owner or Operating Lessee does not file a claim within five (5) Business
Days following a written request from Lender, Borrower or Leasehold Pledgor
shall cause Owner and/or Operating Lessee to appoint Lender as its/their
attorney in fact, to file and enforce claims and all rights of the applicable
Owner and Operating Lessee under the applicable Owner’s Title Policy or Owner’s
Title Policies in the name of and upon behalf of such Owner and such Operating
Lessee, which power of attorney, once provided, shall be irrevocable and shall
be deemed to be coupled with an interest (but Lender shall not be obligated to
file such claim or take such action, nor shall Lender incur liability to
Borrower, Leasehold Pledgor, Owner or Operating Lessee for its failure to do
so).

 

Section 4.9          Financial Reporting.

 

4.9.1      Generally. Borrower and Leasehold Pledgor shall keep and maintain or
will cause to be kept and maintained proper and accurate books and records, in
accordance with GAAP and the requirements of Regulation AB, reflecting the
financial affairs of Borrower, Leasehold Pledgor, Owner and Operating Lessee and
all items of income and expense in connection with the operation of the
Collateral and the Properties. Lender shall have the right from time to time
during normal business hours upon reasonable notice Borrower and Leasehold
Pledgor to examine such books and records at the office of Borrower, Leasehold
Pledgor, Owner, Operating Lessee or other Person maintaining such books and
records and to make such copies or extracts thereof as Lender shall desire.
After an Event of Default, Borrower or Leasehold Pledgor shall pay (or cause
Owner or Operating Lessee to pay) any reasonable and actual costs incurred by
Lender to examine such books, records and accounts, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

 

 -68-Mezzanine Loan Agreement

 

 

4.9.2      Quarterly and Monthly Reports.

 

(a)          Not later than forty-five (45) days following the end of the first
three fiscal quarters, and within ninety (90) days after the end of the fourth
fiscal quarter, Borrower or Leasehold Pledgor shall deliver (or cause Owner or
Operating Lessee to deliver) to Lender unaudited consolidated financial
statements of Owner and Operating Lessee, internally prepared on an accrual
basis including a consolidated balance sheet as of the end of such quarter and
profit and loss statements for the quarter and year then ended compared to the
corresponding period of the previous Fiscal Year, Individual Property-level
profit and loss statements for the previous twelve (12) months then ended, and a
summary report detailing monthly occupancy, including average daily rate, made
available to Borrower or Leasehold Pledgor for the subject quarter. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Owner and
Operating Lessee and the Properties on a combined basis as well as each
Individual Property (subject to normal year-end adjustments), (B) that as of the
date of such Officer’s Certificate, no Event of Default exists under this
Agreement, the Note or any other Loan Document or, if so, specifying the nature
and status of each such Event of Default and the action then being taken by
Borrower or proposed to be taken to remedy such Event of Default, (C) that as of
the date of each Officer’s Certificate, no litigation exists involving Borrower,
Leasehold Pledgor, Owner, the Collateral or any Individual Property or the
Properties in which the amount involved is $1,000,000 (in the aggregate) or more
or in which all or substantially all of the potential liability is not covered
by insurance, or, if so, specifying such litigation and the actions being taking
in relation thereto, (D) the amount by which actual Operating Expenses were
greater than or less than the Operating Expenses anticipated in the applicable
Annual Budget, and (E) a calculation reflecting the Debt Yield as of the last
day of such fiscal quarter. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof. All calculations
of the Debt Yield shall be subject to verification by Lender; and

 

(b)          Prior to the occurrence of a Securitization of the Loan, Borrower
shall deliver to Lender, not later than thirty (30) days following the end of
each calendar month, a consolidated profit and loss statement for Borrower
(which, to the extent required by GAAP, shall separately denote any
“non-controlling” or “minority” interest in the earnings of any subsidiary of
HIT Portfolio I Holdco LLC) for the month and year then ended compared to the
corresponding period of the previous Fiscal Year and for each Individual
Property, a profit and loss statement for the twelve (12) months then ended and
a summary report detailing monthly occupancy, including the daily average rate
during the subject month. Such statements for each month shall be accompanied by
an Officer’s Certificate certifying to the best of the signer’s knowledge that
such statements fairly represent the results of operations of Owner (taking into
account any “non-controlling” or “minority” interest in the earnings of any
subsidiary of Owner) and the Properties and a calculation reflecting the Debt
Yield as of the last day of such calendar month. All calculations of the Debt
Yield shall be subject to verification by Lender.

 

4.9.3      Annual Reports. Borrower or Leasehold Pledgor shall deliver (or cause
Owner to deliver) to Lender:

 

(a)          Intentionally Omitted.

 

(b)          Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Hospitality Investors Trust, Inc.’s operations, audited
consolidated financial statements of Hospitality Investors Trust, Inc. certified
by an Independent Accountant in accordance with GAAP, covering the Properties on
a combined basis with all other properties of the consolidated group for such
Fiscal Year, including a consolidated balance sheet as of the end of such Fiscal
Year and a consolidated statement of operations, which shall be accompanied by
an Officer’s Certificate in the form required pursuant to Section 4.9.2(a) above
(it being acknowledged that a copy of the annual audit report filed by
Hospitality Investors Trust, Inc. with the Securities and Exchange Commission
shall satisfy the foregoing requirements); and

 

 -69-Mezzanine Loan Agreement

 

 

(c)          Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Owner’s operations, an annual summary of any and all FF&E Work,
PIP Work and Capital Expenditures made at the Properties on a combined basis, as
well as for each Individual Property where the cost of FF&E Work, PIP Work and
Capital Expenditures at such Individual Property exceeds $500,000, during the
prior twelve (12) month period.

 

4.9.4      Other Reports.

 

(a)          Borrower or Leasehold Pledgor shall deliver (or cause Owner or
Operating Lessee to deliver) to Lender, within ten (10) Business Days of
Lender’s reasonable request therefor, copies of reports prepared by Manager in
accordance with its obligations under the Management Agreement, including
without limitation, any financial reports, economic and operational trend
analyses, or such other information as Borrower, Leasehold Pledgor, Owner or
Operating Lessee is entitled to request from Manager from time to time.

 

(b)          Borrower and Leasehold Pledgor shall, within ten (10) Business Days
after request by Lender or, if all or part of the Loan is being or has been
included in a Securitization (in which case, at Lender’s expense), by the Rating
Agencies, furnish or cause to be furnished to Lender and, if applicable, the
Rating Agencies, in such manner and in such detail as may be reasonably
requested by Lender or the Rating Agencies, such reasonable additional
information as may be reasonably requested with respect to the Properties as
well as with respect to any Individual Property, including franchise inspection
reports and guest satisfaction scores.

 

(c)          Borrower and Leasehold Pledgor shall submit to Lender the financial
data and financial statements required, and within the time periods required,
under clauses (i), and (ii) of Section 9.1(f), if and when available.

 

4.9.5      Annual Budget.

 

(a)          Borrower or Leasehold Pledgor shall submit (or cause Owner or
Operating Lessee to submit) to Lender by December 31 of each year the Annual
Budget for the succeeding Fiscal Year; Borrower shall also submit any updates to
such Annual Budget; provided that during the continuance of any Trigger Period,
Borrower shall submit an Annual Budget to Lender by December 1 of each year.
Each Annual Budget shall include Operating Expenses and Capital Expenditure
which are based upon, and consistent with, what is reasonable and customary for
properties similar in size, location and nature to the Properties. During the
continuance of any Trigger Period, the Annual Budget then currently in place
which shall be deemed approved, but Lender shall have the right to approve any
amendment thereto and each subsequent Annual Budget (which approval shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing) and shall further have the right to require Borrower to furnish
Lender on a biannual basis for its approval an update of such Annual Budget
(which update shall be subject to Lender’s approval, such approval not to be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing). Annual Budgets and/or updates thereof submitted to Lender in
accordance herewith and, if Lender approval is then required hereunder, approved
or deemed approved by Lender in accordance with Section 4.9.5(b) hereof, shall
hereinafter be referred to as an “Approved Annual Budget”. During the
continuance of a Trigger Period, until such time that any Annual Budget has been
approved by Lender, the prior Approved Annual Budget shall apply for all
purposes hereunder (with adjustments as reasonably determined by Lender to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses and
variable Operating Expenses that directly relate to increases in revenue). None
of Borrower, Leasehold Pledgor nor Manager shall (nor shall they permit Owner or
Operating Lessee to) change or modify an Approved Annual Budget, as it may be
updated in accordance herewith, that has been approved or deemed approved by
Lender without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed so long as there is no Event of Default then
continuing (until such time as the applicable Trigger Period ends, after which
unless and until a new Trigger Period shall begin), no Lender consent shall be
required and Borrower may change or modify (or permit Owner or Operating Lessee
to change or modify) an Approved Annual Budget in accordance with the terms of
this Section 4.9.5.

 

 -70-Mezzanine Loan Agreement

 

 

(b)          In the event Borrower is required to obtain Lender’s approval of a
proposed Annual Budget (or any proposed modification thereof) pursuant to this
Section 4.9.5, Lender’s approval shall be deemed given by Lender if (I) the
first correspondence from Borrower to Lender requesting such approval (A) is
enclosed in an envelope marked “PRIORITY”, (B) contains a legend, prominently
displayed at the top of each page thereof, in bold, all caps and fourteen (14)
point or larger font stating that Borrower is requesting the Lender’s approval
of the proposed Annual Budget (or the proposed modification thereof) under
Section 4.9.5 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by a copy of
the proposed Annual Budget (or the proposed modification thereof) and all
information and documentation (and in such detail) as is reasonably necessary to
allow Lender to adequately and completely evaluate the request (which
information may be provided electronically in the form of a CD Rom or other
portable electronic media enclosed with such notice), (II) Lender shall fail to
respond to such request within ten (10) Business Days following its receipt of
such request, (III) Borrower shall deliver to Lender a second written request
for approval, which request is delivered in the same form and manner as
contemplated in clause (I) above and states that Lender’s failure to respond to
such request within five (5) Business Days following its receipt of such second
request, shall result in such request being deemed granted, and (IV) Lender
shall fail to respond to such request in the manner contemplated in clause (III)
above within such five (5) Business Day period. In the event Lender timely
objects (stating the basis for its objection in reasonable detail) to a proposed
Annual Budget (or the proposed modification thereof) in accordance with the
foregoing, Borrower shall promptly revise, or cause to be revised, such Annual
Budget (or the proposed modification thereof) and resubmit the same to Lender.
Lender’s approval of a revised Annual Budget (or revised modification thereof)
shall be deemed given by Lender if such revision is submitted to Lender in
accordance with clauses (I) and (III) above and Lender shall fail to respond in
accordance with clauses (II) and (IV) above.

 

4.9.6      Excess Operating Expenses.

 

(a)          In the event that during a Trigger Period Owner or Operating Lessee
incurs any Operating Expenses in excess of Approved Operating Expenses
(excluding Restricted Payments and any Incentive Management Fees, and excluding
amounts permitted to be remitted to Borrower from Cash Collateral Funds pursuant
to Section 6.10(b) of the Mortgage Loan Agreement) (“Excess Operating
Expenses”), then Borrower or Leasehold Pledgor shall (or cause Owner or
Operating Lessee to) promptly deliver to Lender, for Lender’s information, upon
Lender’s request, a reasonably detailed explanation of such Excess Operating
Expenses. During the continuance of any Trigger Period, all Excess Operating
Expenses must be approved by Lender in writing (such expenses, if approved, or
deemed approved in accordance with Section 4.9.6(b) below, the “Approved Excess
Operating Expenses”) prior to the disbursement of any funds therefor, such
approval not to be unreasonably withheld, conditioned or delayed provided no
Event of Default shall then exist. During the continuance of any Trigger Period,
any funds distributed to Owner for the payment of Approved Excess Operating
Expenses pursuant to Section 6.11.1(a)(xi) of the Mortgage Loan Agreement shall
be used by Owner or Operating Lessee only to pay for such Approved Excess
Operating Expenses or to reimburse Owner or Operating Lessee for such Approved
Excess Operating Expenses, as applicable.

 

 -71-Mezzanine Loan Agreement

 

 

(b)          In the event Borrower is required to obtain Lender’s approval of
Excess Operating Expenses pursuant to this Section 4.9.6, Lender’s approval
shall be deemed given by Lender if (I) the first correspondence from Borrower to
Lender requesting such approval (A) is enclosed in an envelope marked
“PRIORITY”, (B) contains a legend, prominently displayed at the top of each page
thereof, in bold, all caps and fourteen (14) point or larger font stating that
Borrower is requesting the Lender’s approval of Excess Operating Expenses under
Section 4.9.6 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by an
explanation of such Excess Operating Expenses in reasonable detail as is
necessary to allow Lender to adequately and completely evaluate the request,
(II) Lender shall fail to respond to such request within ten (10) Business Days
following its receipt of such request, (III) Borrower shall deliver to Lender a
second written request for approval, which request is delivered in the same form
and manner as contemplated in clause (I) above and states that Lender’s failure
to respond to such request within five (5) Business Days following its receipt
of such second request, shall result in such request being deemed granted, and
(IV) Lender shall fail to respond to such request in the manner contemplated in
clause (III) above within such five (5) Business Day period.

 

4.9.7      Hotel Accounting. All property level (but not upper-tier or
consolidated) monthly and other operating statements to be delivered by or on
behalf of Borrower or Leasehold Pledgor hereunder shall be (and all accompanying
Officer’s Certificates shall state that they have been) prepared based upon the
Uniform System of Accounts for Hotels, current edition.

 

Section 4.10       Access to Property. Borrower or Leasehold Pledgor shall cause
Owner and Operating Lessee to permit agents, representatives, consultants and
employees of Lender to inspect any Individual Property or any part thereof at
reasonable hours upon reasonable advance notice. Lender or its agents,
representatives, consultants and employees as part of any inspection may
non-invasively (except as expressly permitted under the Environmental Indemnity)
take soil, air, water, building material and other samples from such Individual
Property, subject to the rights of tenants under Leases.

 

 -72-Mezzanine Loan Agreement

 

 

Section 4.11       Leases. Any Leases in excess of three thousand (3,000) square
feet (each such Lease a “Material Lease”) written after the date hereof shall be
subject to Lender’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Upon request, Borrower or
Leasehold Pledgor shall furnish Lender with executed copies of all Leases
entered into after the date hereof. All renewals of Leases and all proposed
Leases shall provide for rental rates comparable to existing local market rates.
All proposed Leases shall be on commercially reasonable terms and shall not
contain any terms which would materially adversely affect Lender’s rights under
the Loan Documents. Prior to entering into any Lease or any modification
thereof, Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee to
obtain or cause the tenant to obtain all licenses, permits, approvals and
consents required as a condition to such Lease and/or to tenant’s operation
thereunder, including without limitation any and all consents and approvals
required under any applicable Franchise Agreement, Operations Agreement and/or
License. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage encumbering the applicable Individual Property in
favor of Mortgage Lender and that the lessee agrees to attorn to Mortgage Lender
or any purchaser at a sale by foreclosure or power of sale. Borrower and
Leasehold Pledgor shall, and shall cause the related Manager to, (i) observe and
perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) enforce (if and to the extent commercially
reasonable to do so under the circumstances) the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed in a commercially reasonable manner or terminate or amend such lease,
in either case in a manner not to impair materially the value of the Individual
Property involved except that no termination by Owner or Operating Lessee or
acceptance of surrender by a tenant of any Material Lease shall be permitted
unless by reason of a tenant default and then only in a commercially reasonable
manner to preserve and protect the Individual Property; provided, however, that
no such termination or surrender of any Material Lease will be permitted without
the written consent of Lender; (iii) not collect any of the Rents relating to
the Leases more than one (1) month in advance (other than security deposits);
(iv) not execute any other assignment of lessor’s interest in the Leases or the
Rents or any other Gross Revenues (except as contemplated by the Loan Documents
and the Mortgage Loan Documents); (v) not alter, modify or change the terms of
the Leases in a manner inconsistent with the provisions of the Loan Documents;
and (vi) execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Leases as
Lender shall from time to time reasonably require. Notwithstanding anything to
the contrary contained herein, neither Borrower nor Leasehold Pledgor shall
permit Owner or Operating Lessee to enter into a lease of all or substantially
all of any Individual Property (other than the Operating Lease) without Lender’s
prior written consent, which consent may be withheld in Lender’s sole and
absolute discretion. Lender’s approval of a Material Lease shall be deemed given
by Lender if (I) the first correspondence from Borrower to Lender requesting
such approval (A) is enclosed in an envelope marked “PRIORITY”, (B) contains a
legend, prominently displayed at the top of each page thereof, in bold, all caps
and fourteen (14) point or larger font stating that Borrower or Leasehold
Pledgor is requesting Lender’s approval of a Material Lease under Section 4.11
of the Loan Agreement and that Lender’s failure to respond to such request
within ten (10) Business Days following its receipt of such request may result
in such request being deemed granted, and (C) is accompanied by an a copy of
such proposed Material Lease together with an explanation thereof in such
reasonable detail as is necessary to allow Lender to adequately and completely
evaluate the request, (II) Lender shall fail to respond to such request within
ten (10) Business Days following its receipt of such request, (III) Borrower or
Leasehold Pledgor shall deliver to Lender a second written request for approval,
which request is delivered in the same manner as contemplated in clause (I)
above and states that Lender’s failure to respond to such request within five
(5) Business Days following its receipt of such second request, shall result in
such request being deemed granted, and (IV) Lender shall fail to respond to such
request in the manner contemplated in clause (III) above within such five (5)
Business Day period.

 

 -73-Mezzanine Loan Agreement

 

 

Section 4.12       Repairs; Maintenance and Compliance; Alterations.

 

4.12.1    Repairs; Maintenance and Compliance. Borrower and Leasehold Pledgor
shall at all times cause Owner and Operating Lessee to maintain, preserve and
protect all franchises and trade names, and Borrower and Leasehold Pledgor shall
cause Owner and Operating Lessee to cause each Individual Property to be
maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 4.12.2 below and normal replacement of
Equipment with Equipment of equivalent value and functionality). Borrower and
Leasehold Pledgor shall cause Owner and Operating Lessee to promptly comply with
all Legal Requirements and immediately cure properly any violation of a Legal
Requirement. Borrower and Leasehold Pledgor shall (or cause Owner or Operating
Lessee to) promptly notify Lender in writing after Borrower or Leasehold Pledgor
first receives notice of any such non-compliance. Borrower and Leasehold Pledgor
shall cause Owner and Operating Lessee to promptly repair, replace or rebuild
any part of any Individual Property that becomes damaged, worn or dilapidated
(subject to Article V) and shall complete and pay for any Improvements at any
time in the process of construction or repair. Borrower and Leasehold Pledgor
acknowledge and agree that, with respect to any Individual Properties that have
fewer parking spaces than are required under the applicable zoning regulations,
(a) each such Individual Property could be brought into compliance with the
applicable zoning regulations with respect to parking count solely by restriping
the parking lot(s) and/or parking garage(s) located at such Individual Property
and (b) Borrower and Leasehold Pledgor shall cause Owner and Operating Lessee to
bring each such Individual Property into compliance with applicable zoning
regulations with respect to parking count promptly following the request by any
Governmental Authority to do so.

 

 -74-Mezzanine Loan Agreement

 

 

4.12.2    Alterations. Borrower and Leasehold Pledgor may, without Lender’s
consent, permit Owner and Operating Lessee to perform alterations to the
Improvements and Equipment which (i) do not constitute a Material Alteration (or
are otherwise approved by Lender), (ii) do not materially adversely affect
Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s financial
condition or the value or net operating income of the Properties or of any
Individual Property, and (iii) are in the ordinary course of Owner’s and
Operating Lessee’s business (it being understood that nothing in this clause
(iii) shall prohibit Owner from carrying out FF&E Work to the extent the same
constitutes an Approved FF&E Expense or PIP Work to the extent the same
constitutes an Approved Scheduled PIP Expense). Neither Borrower nor Leasehold
Pledgor permit Owner or Operating Lessee to perform any Material Alteration
without Lender’s prior written consent not to be unreasonably withheld,
conditioned or delayed. To the extent that the Mortgage Loan is no longer
outstanding, Lender may, as a condition to giving its consent to a Material
Alteration with respect to any one or more Individual Properties, require that
Borrower or Leasehold Pledgor deliver (or cause Owner or Operating Lessee to
deliver) to Lender security for payment of the cost of such Material Alteration
and as additional security for Borrower’s and Leasehold Pledgor’s Obligations
under the Loan Documents, which security may be any of the following: (i) cash,
(ii) a Letter of Credit, (iii) U.S. Obligations, or (iv) other securities
acceptable to Lender, provided that in the case of this clause (iv), Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same. Such security shall be in an amount equal to the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
at such Individual Property(ies) (other than such amounts to be paid or
reimbursed by tenants under the Leases) in excess of the Alteration Threshold.
Not more than once per month during the course of the Material Alteration, upon
Borrower’s or Leasehold Pledgor’s written request and provided each of the
conditions below shall have been satisfied, Lender will disburse funds from any
Material Alteration security that is cash to fund (or reimburse Borrower,
Leasehold Pledgor, Owner or Operating Lessee, as applicable, for its funding of)
the cost of the Material Alterations or, to the extent applicable, provide its
written consent to the reduction of any Letter of Credit in consideration of
Borrower’s or Leasehold Pledgor’s funding of the cost of the Material
Alterations (such reduction being in the amount of such funding), in each case,
within twenty (20) days following Lender’s receipt of Borrower’s or Leasehold
Pledgor’s written request. Lender’s obligation to make disbursements hereunder
shall be subject to the satisfaction of each of the following conditions: (x) as
of the date of Borrower’s or Leasehold Pledgor’s request, and as of the date of
disbursement, no Event of Default shall have occurred and be continuing, (y)
Borrower’s or Leasehold Pledgor’s written request shall be accompanied by: (1)
copies of all bills and invoices evidencing such costs (and the same shall be
subject to Lender’s reasonable review), (2) an Officer’s Certificate from
Borrower (A) stating that the items to be funded by the requested disbursement
are costs of an approved Material Alteration, and a description thereof, (B)
stating that the portion of such approved Material Alteration to be funded by
the requested disbursement has been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (C) stating that the
portion of such Material Alteration to be funded has not been the subject of a
previous disbursement and that all prior releases, disbursement, or returns of
security have been applied by Borrower, Leasehold Pledgor, Owner or Operating
Lessee to the costs of such Material Alteration in accordance with Borrower’s or
Leasehold Pledgor’s past requests, (3) evidence satisfactory to Lender in its
reasonable discretion that the balance of the cash portion of the Material
Alteration security or the undrawn portion of any Letter of Credit given as
security for such Material Alteration, after giving effect to the requested
disbursement, will be sufficient to cover the remaining cost of such Material
Alteration, (4) evidence that all contracts, subcontractors and materialmen who
provided work materials or services in connection with such portion of the
Material Alterations covered by such disbursement have been paid in full (or
will be paid in full from such disbursement) and have delivered appropriate lien
waivers and/or releases (or will deliver them in connection with such
disbursement); (5) at Lender’s option, but no more frequently than once per
calendar quarter, a title search for the related Individual Property indicating
that such Individual Property is free from all Liens, claims and other
encumbrances not previously approved by Lender and which are not otherwise
Permitted Encumbrances, and (6) such other evidence as Lender shall reasonably
request to demonstrate that the portion of such Material Alteration to be funded
by the requested disbursement has been completed and paid for or will be paid
upon such disbursement to Borrower or Leasehold Pledgor. Upon substantial
completion of any Material Alteration, Borrower or Leasehold Pledgor shall
provide (or cause Owner or Operating Lessee to provide) evidence satisfactory to
Lender that (i) the Material Alteration was constructed in accordance with
applicable Legal Requirements, (ii) all contractors, subcontractors, materialmen
and professionals who provided work, materials or services in connection with
the Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrower or Leasehold Pledgor has provided (or caused Owner or Operating Lessee
to provide) cash security, as provided above, except to the extent applied by
Lender to fund such Material Alterations, such cash shall be released by Lender
to fund such Material Alterations, and if Borrower or Leasehold Pledgor has
provided (or has caused Owner or Operating Lessee to provide) non-cash security,
as provided above, except to the extent applied by Lender to fund such Material
Alterations, Lender shall release and return such security upon Borrower’s
satisfaction of the requirements of the preceding sentence.

 

 -75-Mezzanine Loan Agreement

 

 

Section 4.13        Approval of Major Contracts. Borrower and Leasehold Pledgor
shall be required to obtain Lender’s prior written approval of any and all Major
Contracts affecting any Individual Property, which approval may be granted or
withheld in Lender’s reasonable discretion and which approval shall be deemed
given by Lender if (I) the first correspondence from Borrower to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”, (B)
contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower or
Leasehold Pledgor is requesting the Lender’s approval of a Major Contract under
Section 4.14 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by an a copy
of such proposed Major Contract together with an explanation thereof in such
reasonable detail as is necessary to allow Lender to adequately and completely
evaluate the request, (II) Lender shall fail to respond to such request within
ten (10) Business Days following its receipt of such request, (III) Borrower or
Leasehold Pledgor shall deliver to Lender a second written request for approval,
which request is delivered in the same manner as contemplated in clause (I)
above and states that Lender’s failure to respond to such request within five
(5) Business Days following its receipt of such second request, shall result in
such request being deemed granted, and (IV) Lender shall fail to respond to such
request in the manner contemplated in clause (III) above within such five (5)
Business Day period.

 

Section 4.14       Property Management.

 

4.14.1    Management Agreements. Borrower and Leasehold Pledgor shall or shall
cause Owner and Operating Lessee to (i) use commercially reasonable efforts to
cause Manager to manage the Properties in accordance with the applicable
Management Agreement and in accordance with all applicable Legal Requirements,
(ii) diligently perform and observe all of the terms, covenants and conditions
of each of the Management Agreements on the part of Owner and/or Operating
Lessee to be performed and observed, (iii) promptly notify (or cause Owner or
Operating Lessee to notify) Lender of any material default (after the expiration
of any applicable cure periods) under any Management Agreement of which it is
aware, (iv) in the event of and upon Lender’s reasonable request from time to
time, promptly deliver (or cause Owner or Operating Lessee to deliver) to Lender
a copy of any financial statements, business plans, capital expenditures plans,
reports and estimates received by it under the Management Agreements that are so
requested by Lender, and (v) promptly enforce the performance and observance of
all of the covenants required to be performed and observed by Manager under the
Management Agreements. Subject at all times to the rights of Mortgage Lender
under the Mortgage Loan Documents, if Owner or Operating Lessee shall default in
the performance or observance of any material term, covenant or condition of any
Management Agreement on the part of Owner or Operating Lessee, as applicable, to
be performed or observed and such default is not cured within thirty (30) days
of written notice from Lender (or if an Event of Default exists), then, without
limiting Lender’s other rights or remedies under this Agreement or the other
Loan Documents, and without waiving or releasing Borrower or Leasehold Pledgor
from any of its Obligations hereunder or under the Management Agreements, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreements on the part of Owner or Operating
Lessee, as applicable, to be performed or observed.

 

 -76-Mezzanine Loan Agreement

 

 

4.14.2    Prohibition Against Termination or Modification.

 

(a)          Except as set forth in clause(b) below, neither Borrower nor
Leasehold Pledgor shall, and nor permit Owner or Operating Lessee, to
(i) surrender, terminate, cancel, materially modify, renew or extend any
Management Agreement (other than a renewal or extension of a Management
Agreement in accordance with its terms), (ii) enter into any other agreement
relating to the management or operation of any Individual Property with any
Manager or any other Person, (iii) consent to the assignment by any Manager of
its interest under the related Management Agreement, or (iv) waive or release
any of its material rights and remedies under any Management Agreement, in each
case without the express consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, with respect
to the appointment of a new manager, such consent may be conditioned upon
Borrower or Leasehold Pledgor delivering to Lender a Rating Agency Confirmation
from each applicable Rating Agency as to such new manager and evidence that such
replacement will not violate or cause a breach or default under any Franchise
Agreement to the extent such violation, breach or default (with or without the
passage of time) would result in an Event of Default, and that any approvals
required under any Franchise Agreement to the replacement of Manager have been
obtained. If at any time Lender consents to the appointment of a new manager,
such new manager and Owner and Operating Lessee shall, as a condition of
Lender’s consent, execute (i) a management agreement in form and substance
reasonably acceptable to Lender, and (ii) a subordination of management
agreement in a form reasonably acceptable to Lender.

 

(b)          Notwithstanding anything to the contrary herein or in the other
Loan Documents (and without limiting Borrower’s and Leasehold Pledgor’s right to
replace (or cause Owner or Operating Lessee to replace) a Manager with Lender’s
consent pursuant to clause (a) above), Borrower and Leasehold Pledgor shall have
the right in connection to cause Owner or Operating Lessee to replace one or
more Managers with one or more Qualified Managers without Lender’s consent and
without any Rating Agency Confirmation provided that each of the following
conditions shall have been satisfied:

 

(i)          Lender shall have received written notice of the intended
replacement(s) not less than fifteen (15) days prior to the date(s) on which
such proposed replacement(s) are to occur;

 

(ii)         As of the date of giving such notice and as of the effective date
of such replacement no Event of Default shall have occurred and be continuing;

 

(iii)        Such notice shall identify the Individual Property as to which
Owner wishes to replace the Manager and the Qualified Manager with whom Owner or
Operating Lessee intends to replace the applicable Manager and as of the date of
giving such notice and as of the effective date of such replacement, (x) no such
Qualified Manager shall be subject to any bankruptcy or similar insolvency
proceeding, and (y) there shall have been no material adverse change in the
condition of any such Qualified Manager, financial and otherwise, since the
Closing Date; provided, however, that the replacement property management
company identified by Owner shall be a “Qualified Manager” for purposes of this
subsection (b) only if such replacement property company does not manage more
than seventy-five percent (75%) of the total number of keys of the Individual
Properties;

 

 -77-Mezzanine Loan Agreement

 

 

(iv)        Each Qualified Manager identified by Borrower or Leasehold Pledgor
shall enter into one or more new Management Agreements, which agreements shall
(A) not provide for Base Management Fees in excess of three percent (3.0%) of
the monthly Operating Income for the Individual Properties managed by such
Qualified Manager unless otherwise reasonably agreed by Lender in writing, and
(B) otherwise be on terms and conditions approved by Lender (which approval will
not be unreasonably withheld, conditioned or delayed); provided that any new
Management Agreement which satisfies clause (A) above and is in form and
substance substantially the same as any existing Management Agreement by and
between a Qualified Manager and the applicable Owner or Operating Lessee that
exist as of the Closing Date shall be deemed to be approved by Lender;

 

(v)         Lender shall have received evidence reasonably satisfactory to it
(which may be in the form of an Officer’s Certificate) that such replacement(s)
of such Manager(s) are not prohibited by and would not permit the applicable
Franchisor to terminate any Franchise Agreement, and will not result in or cause
any breach or default under any Franchise Agreement to the extent such
violation, breach or default (with or without the passage of time) would result
in an Event of Default, and that any approvals required under any Franchise
Agreement to the replacement of such Manager(s) have been obtained;

 

(vi)        Concurrently with such replacement(s), Borrower or Leasehold Pledgor
shall have caused Owner or Operating Lessee to pay (or escrow in accordance with
the terms of the Management Agreement(s) being replaced), any termination or
transition costs and expenses, termination fees or their equivalent, to which
any Manager being replaced is entitled under its Management Agreement; and

 

(vii)       Each such Qualified Manager shall enter into an assignment of
management agreement and subordination of management fees which either is (A) in
form and substance substantially the same as the assignment of management
agreement and subordination of management fees entered into by any Qualified
Manager on the Closing Date or (B) in form and substance approved by Lender
(which approval will not be unreasonably withheld, conditioned or delayed).

 

 -78-Mezzanine Loan Agreement

 

 

4.14.3    Replacement of Manager. In each case to the extent permitted under the
applicable Assignment of Management Agreement, Lender shall have the right to
require Borrower or Leasehold Pledgor to cause Owner and Operating Lessee to
replace any Manager with a Person chosen by Owner or Operating Lessee and,
unless such replacement is a Qualified Manager, approved by Lender (provided,
that such approval of a Manager that is not a Qualified Manager may be
conditioned upon Borrower or Leasehold Pledgor delivering a Rating Agency
Confirmation as to such new manager and management agreement) upon the
occurrence of any one or more of the following events: (i)  at any time after
the Loan has been accelerated in accordance with Section 8.2.1, the Maturity
Date has occurred, or Lender has commenced a foreclosure action, applied for the
appointment of a receiver or exercised other similar remedies with respect to an
Event of Default, (ii) if such Manager shall be in material default under the
Management Agreement that causes a material adverse effect (in Lender’s
reasonable determination) on Owner, Operating Lessee or their respective
business, net cash flow, operations or financial condition or on the Properties
then under management pursuant to such Management Agreement or the use, value,
operation or net cash flow thereof or Owner’s or Operating Lessee’s interest
therein or Lender’s security therein, and such default is not cured within
thirty (30) days after notice thereof from Lender to Borrower; provided if such
default cannot reasonably be cured within such thirty (30) day period Borrower
shall have an additional sixty (60) days in which to cure such default so long
as it is diligently pursuing a cure, (iii) if such Manager shall become
insolvent or a debtor in any bankruptcy or insolvency proceeding (provided that
if such proceeding is involuntary, the same shall not have been dismissed within
ninety (90) days of filing), or (iv) if at any time such Manager has engaged in
gross negligence, fraud, willful misconduct or misappropriation of funds (unless
such gross negligence, fraud, willful misconduct or misappropriation of funds is
the act of any employee of such Manager other than a senior officer or other
individual controlling such Manager and within thirty (30) days of such
Manager’s discovery thereof, such employee has been terminated by that Manager
and that Manager has fully compensated Borrower or Leasehold Pledgor, as
applicable, for any losses suffered as a result of such gross negligence, fraud,
willful misconduct or misappropriation of funds). If any of the events listed in
subparagraphs (i)-(iv) above has occurred, subject to the prior written consent
of the Mortgage Lender, Lender shall have the right to replace the applicable
Manager with any Qualified Manager if (A) neither Borrower nor Leasehold Pledgor
is diligently working (or causing Owner or Operating Lessee to diligently work)
to replace the Manager and keeping Lender reasonably apprised of its efforts in
connection therewith, and Borrower or Leasehold Pledgor fails to commence and
continue thereafter (or cause Owner or Operating Lessee to commence and continue
thereafter) diligently working to replace the applicable Manager within ten (10)
Business Days after written notice from Lender, or (B) Borrower or Leasehold
Pledgor fails to actually replace (or cause Owner or Operating Lessee to
actually replace) the Manager with a Manager approved by Lender within one
hundred twenty (120) days after Lender’s initial notice to Borrower or Leasehold
Pledgor to replace the Manager; provided that if Borrower or Leasehold Pledgor
is unable to replace the Manager within such one hundred twenty (120) days and
Borrower or Leasehold Pledgor continues to diligently work to do so, then
Borrower and Leasehold Pledgor shall have up to an additional sixty (60) days to
replace the Manager.

 

4.14.4    Brand Manager Rights. Lender acknowledges that pursuant to the
Management Agreements, the Brand Managers retain control and discretion over
certain matters customarily subject to Lender approval and have the right to
take certain actions that may be restricted under the Loan Documents (including
matters relating to FF&E, leases, casualty and condemnation, alterations,
leasing and budgets). Lender acknowledges that any restrictions herein or in the
other Loan Documents on the actions of Borrower and Leasehold Pledgor and any
approvals Borrower or Leasehold Pledgor is required to obtain from Lender shall
be subject to the rights and discretion of the applicable Brand Manager with
respect to such Individual Properties pursuant to the terms of the applicable
Management Agreements.

 

Section 4.15       Performance by Borrower; Compliance with Agreements.

 

(a)          Each of Borrower and Leasehold Pledgor shall in a timely manner
observe, perform and fulfill (and cause Owner and Operating Lessee to observe,
perform and fulfill) each and every covenant, term and provision of each Loan
Document and Mortgage Loan Document executed and delivered by, or applicable to,
Borrower, Leasehold Pledgor, Owner and/or Operating Lessee, and shall not enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document or Mortgage Loan
Documents executed and delivered by, or applicable to, Borrower, Leasehold
Pledgor or Owner without the prior consent of Lender.

 

 -79-Mezzanine Loan Agreement

 

 

(b)          Each of Borrower and Leasehold Pledgor shall at all times comply
(and cause Owner to comply) in all material respects with all Operations
Agreements. Each of Borrower and Leasehold Pledgor agrees that without the prior
written consent of Lender, neither Borrower nor Leasehold Pledgor will (nor
permit Owner to) amend, modify or terminate any of the Operations Agreements.

 

Section 4.16       Licenses; Intellectual Property; Website.

 

4.16.1    Licenses. Borrower or Leasehold Pledgor shall cause Owner or Operating
Lessee to keep and maintain all Licenses necessary for the operation of each
Individual Property as a hotel. Neither Borrower nor Leasehold Pledgor shall
permit Owner or Operating Lessee to transfer any Licenses required for the
operation of the Properties (except in connection with a Permitted Direct
Assumption).

 

4.16.2    Intellectual Property. Borrower and Leasehold Pledgor shall keep and
maintain (and shall cause Owner or Operating Lessee to keep and maintain) all
Intellectual Property relating to the use or operation of each Individual
Property and all Intellectual Property shall be held by and (if applicable)
registered in the name of Borrower, Leasehold Pledgor, Owner or Operating
Lessee. Neither Borrower nor Leasehold Pledgor shall (nor permit Owner or
Operating Lessee to) Transfer or let lapse any Intellectual Property without
Lender’s prior consent.

 

4.16.3    Website. Any website with respect to any Individual Property (other
than tenant websites), Owner, Borrower, Leasehold Pledgor or Operating Lessee
shall be maintained by or on behalf of Borrower, Leasehold Pledgor, Owner or
Operating Lessee and any such website shall be registered in the name of
Borrower, Leasehold Pledgor, Owner or Operating Lessee. Neither Borrower nor
Leasehold Pledgor shall (nor permit Owner or Operating Lessee to) Transfer any
such website without Lender’s prior consent.

 

Section 4.17       Further Assurances. Borrower and Leasehold Pledgor shall, at
Borrower’s and Leasehold Pledgor’s sole cost and expense:

 

(a)          furnish (or cause Owner or Operating Lessee to furnish) to Lender,
to the extent not already furnished to Lender on or before the Closing Date, all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Borrower and Leasehold
Pledgor pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;

 

(b)          cure any defects in the execution and delivery of the Loan
Documents and execute and deliver, or cause to be executed and delivered, to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable to evidence, preserve
and/or protect the collateral at any time securing or intended to secure the
Obligations, as Lender may reasonably require including, without limitation, the
execution and delivery of all such writings necessary to transfer any licenses
identified by Lender in the name of Lender or its designee after the occurrence
and during the continuation of an Event of Default; provided that no such cure,
document, instrument, certificate, assignment or other writing reduces the
rights or increases the obligations of Borrower, Leasehold Pledgor or any
Guarantor under the Loan Documents; and

 

 -80-Mezzanine Loan Agreement

 

 

(c)          do and execute (or cause Owner or Operating Lessee to do and
execute) all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

 

Section 4.18        Estoppel Statement.

 

(a)          After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Loan, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any known offsets or defenses to the payment and performance of the
Obligations, if any, and (v) that this Agreement and the other Loan Documents
have not been modified or if modified, giving particulars of such modification.

 

(b)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver (or cause Owner or Operating Lessee to deliver) to Lender,
within thirty (30) days of Lender’s request, an estoppel certificate from each
tenant under any Lease in form and substance reasonably satisfactory to Lender;
provided, that neither Borrower nor Leasehold Pledgor shall be required to
deliver (or cause Owner or Operating Lessee to deliver) such certificates more
frequently than the lesser of (x) two (2) times in any calendar year or (y) the
number of requests permitted to be made under the applicable Lease in any
calendar year; provided, however, that there will be no limit on the number of
times Owner and Operating Lessee may be required to use commercially reasonable
efforts to obtain such certificates if an Event of Default has occurred and is
continuing (subject to the applicable terms of each Lease).

 

(c)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver (or cause Owner or Operating Lessee to deliver) to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from each
party under any Operations Agreement, in form and substance reasonably
satisfactory to Lender; provided, that neither Borrower nor Leasehold Pledgor
shall be required to deliver (or cause Owner or Operating Lessee to deliver)
such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).

 

(d)          Intentionally omitted.

 

(e)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver to Lender (or cause Owner or Operating Lessee to deliver),
within thirty (30) days of Lender’s request, estoppel certificates from each
Franchisor, in form and substance reasonably satisfactory to Lender; provided,
that neither Borrower nor Leasehold Pledgor shall be required to deliver (or
cause Owner or Operating Lessee to deliver) such certificates more than three
(3) times during the Term and not more frequently than once per calendar year
(or twice during any calendar year in which a Securitization occurs).

 

 -81-Mezzanine Loan Agreement

 

 

Section 4.19       Notice of Default. Borrower shall promptly advise Lender of
the occurrence of any Default or Event of Default of which Borrower or Leasehold
Pledgor has knowledge.

 

Section 4.20       Cooperate in Legal Proceedings. Borrower and Leasehold
Pledgor shall cooperate fully with Lender with respect to any proceedings before
any court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

Section 4.21       Indebtedness. Neither Borrower nor Leasehold Pledgor shall
permit Owner or Operating Lessee to, directly or indirectly, create, incur or
assume any indebtedness other than “Permitted Indebtedness” (as such term is
defined in the Mortgage Loan Agreement). Neither Borrower nor Leasehold Pledgor
shall directly or indirectly create, incur or assume any indebtedness other than
(i) the Debt and the Other Obligations, (ii) ordinary course equipment or
personal property financing that is secured only by the financed equipment or
personal property, (iii) unsecured trade payables incurred in the ordinary
course of business relating to the ownership of the Collateral, which in the
case of such unsecured trade payables (A) are not evidenced by a note, (B) do
not exceed, at any time, together with amounts payable under clause (ii), a
maximum aggregate amount of $250,000, and (C) are paid within ninety (90) days
of the date incurred, unless such amount is being contested in good faith, (iv)
Taxes and Other Charges not yet Due and Payable, unless contested in good faith,
(v) contractual indemnity obligations entered into in the ordinary course of
business, and (vi) indebtedness secured by Permitted Encumbrances (collectively,
“Permitted Indebtedness”).

 

Section 4.22       Business and Operations. Borrower and Leasehold Pledgor will
continue (and cause Owner and Operating Lessee to continue) to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of each Individual
Property. Borrower and Leasehold Pledgor will, and will cause Owner and
Operating Lessee to, qualify to do business and remain in good standing under
the laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of each Individual Property and
the Collateral.

 

Section 4.23       Dissolution. Neither Borrower nor Leasehold Pledgor shall and
shall not permit Owner or Operating Lessee to (i) engage in any dissolution,
liquidation or consolidation, division or merger with or into any other business
entity, (ii) engage in any business activity not related to the ownership and
operation of the Properties and the Collateral, or (iii) transfer, lease or
sell, in one transaction or any combination of transactions, all or
substantially all of the property or assets of Borrower or Leasehold Pledgor
except to the extent expressly permitted by the Loan Documents and the Mortgage
Loan Documents, in each case without obtaining the prior consent of Lender.

 

Section 4.24       Debt Cancellation. Neither Borrower nor Leasehold Pledgor
shall cancel or otherwise forgive or release (or permit Owner or Operating
Lessee to cancel or otherwise forgive or release) any claim or debt (other than
the surrender or termination of Leases in accordance herewith) owed to Borrower,
Leasehold Pledgor, Owner or Operating Lessee by any Person, except for adequate
consideration and in the ordinary course of Borrower’s, Leasehold Pledgor’s,
Owner’s or Operating Lessee’s business.

 

 -82-Mezzanine Loan Agreement

 

 

Section 4.25       Affiliate Transactions. Neither Borrower nor Leasehold
Pledgor shall enter into, or be a party to (nor permit Owner or Operating Lessee
to enter into or be a party to), any transaction with an Affiliate of Borrower,
Leasehold Pledgor, Owner or Operating Lessee or any of the partners, members or
shareholders, as applicable, of Borrower or Leasehold Pledgor except in the
ordinary course of business and on terms which are no less favorable to
Borrower, Leasehold Pledgor, Owner, Operating Lessee or such Affiliate than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party.

 

Section 4.26       No Joint Assessment. Neither Borrower nor Leasehold Pledgor
shall suffer, permit or initiate (or permit Owner or Operating Lessee to suffer,
permit or initiate) the joint assessment of any Individual Property (i) with any
other real property constituting a tax lot separate from such Individual
Property, and (ii) with any portion of such Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such Individual Property.

 

Section 4.27       Principal Place of Business. Neither Borrower nor Leasehold
Pledgor shall change its principal place of business from the address set forth
on the first page of this Agreement without first giving Lender thirty (30) days
prior written notice. Neither Borrower nor Leasehold Pledgor shall permit Owner
or Operating Lessee to change its principal place of business from the address
set forth on the first page of the Mortgage Loan Agreement without first giving
Lender thirty (30) days prior written notice.

 

Section 4.28       Change of Name, Identity or Structure. Neither Borrower nor
Leasehold Pledgor shall (nor permit Owner or Operating Lessee to) change
Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s name, identity
(including its trade name or names) or convert from its current business
structure as a single-member limited liability company structure, as applicable,
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and without first obtaining the prior
written consent of Lender. Borrower and Leasehold Pledgor shall (and shall cause
Owner or Operating Lessee to) deliver to Lender, prior to or contemporaneously
with the effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein. At the request
of Lender, Borrower or Leasehold Pledgor, as applicable, shall execute a
certificate in form reasonably satisfactory to Lender listing the trade names
under which Owner or Operating Lessee, as applicable, intends to operate each
Individual Property, and representing and warranting that Owner or Operating
Lessee, as applicable, does business under no other trade name with respect to
such Individual Property.

 

 -83-Mezzanine Loan Agreement

 

 

Section 4.29        Costs and Expenses.

 

(a)          Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) Borrower’s and Leasehold Pledgor’s ongoing performance of
and compliance with Borrower’s and Leasehold Pledgor’s agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution and delivery of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or Leasehold Pledgor; (iv) filing and
recording of any Loan Documents; (v) title insurance, surveys, inspections and
appraisals (A) required in connection with the diligence preceding the Closing
Date or as a condition to the closing of the Loan, even if provided after the
date hereof if ordered in connection with such diligence or closing, or (B)
expressly required at other times in accordance with the terms of this Agreement
or the other Loan Documents; (vi) the creation, perfection or protection of
Lender’s Liens in the Pledged Collateral (including fees and expenses for title
and lien searches, intangibles taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, Leasehold Pledgor, the Loan Documents, the Collateral, or
any other security given for the Loan; and (viii) fees charged by Servicer
(except to the extent expressly provided in Section 10.21 or as otherwise
expressly limited hereunder; provided that if another provision of this
Agreement requires the payment of any fee to Lender and/or Servicer with respect
to any matter, no additional fee charged by Servicer shall be payable by
Borrower or Leasehold Pledgor with respect to such matter), and if a
Securitization has occurred, by the Rating Agencies, in connection with the Loan
or any modification thereof; and (ix) enforcing any Obligations of or collecting
any payments due from Borrower or Leasehold Pledgor under this Agreement, the
other Loan Documents or with respect to the Collateral or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that neither Borrower nor Leasehold Pledgor
shall be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

(b)          In addition, in connection with any Rating Agency Confirmation,
Review Waiver or other Rating Agency consent, approval or review requested by
Borrower or Leasehold Pledgor or required hereunder (other than the initial
review of the Loan by the Rating Agencies in connection with a Securitization),
Borrower shall pay all of the reasonable costs and expenses of Lender and the
Servicer and the costs and expenses of each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
in connection therewith.

 

(c)          Any costs due and payable to Lender may be paid, at Lender’s
election in its sole discretion, from any amounts in the Deposit Account. Any
costs and expenses due and payable by Borrower or Leasehold Pledgor hereunder
which are not paid by Borrower within ten (10) days after written notice thereof
may be paid from any amounts in the Deposit Account, with notice thereof to
Borrower. The obligations and liabilities of Borrower and Leasehold Pledgor
under this Section 4.29 shall (i) become part of the Obligations, (ii) be
secured by the Loan Documents and (iii) survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Collateral by foreclosure or a conveyance in lieu of
foreclosure.

 

 -84-Mezzanine Loan Agreement

 

 

Section 4.30        Indemnity. Borrower shall indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), other than breakage costs, that may
be imposed on, incurred by, or asserted against Lender in any manner relating to
or arising out of (i) any breach by Borrower or Leasehold Pledgor of its
Obligations under, or any material misrepresentation by Borrower or Leasehold
Pledgor contained in, this Agreement or the other Loan Documents; (ii) the use
or intended use of the proceeds of the Loan; (iii) any information provided by
or on behalf of Borrower or Leasehold Pledgor, or contained in any documentation
approved by Borrower or Leasehold Pledgor, in either case, to the extent
delivered to Lender pursuant to or in connection with this Agreement or as a
condition to the Loan; (iv) ownership of the Security Documents, the Collateral
or any interest therein, or receipt of any Gross Revenue (including, subject to
Section 2.8, due to any Increased Costs, Special Taxes (other than Excluded
Taxes) or Other Taxes, excluding interest and penalties on any Tax if such
interest and penalties arose solely as a result of the negligence of Lender);
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Individual Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or about any Individual Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Individual Property; (viii) any failure of any
Individual Property to comply with any Legal Requirement; (ix) any claim by
brokers, finders or similar persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving any Individual Property
or any part thereof, or any liability asserted against Lender with respect
thereto; (x) the claims of any lessee of any portion of any Individual Property
or any Person acting through or under any lessee or otherwise arising under or
as a consequence of any Lease; (xi) the claims of any Manager or any Person
acting through or under such Manager or otherwise arising under or as a
consequence of any Management Agreement; and (xii) the claims of any Franchisor
or any Person acting through or under any Franchisor or otherwise arising under
or as a consequence of any Franchise Agreement (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
active gross negligence, illegal acts, fraud or willful misconduct of Lender. To
the extent that the undertaking to indemnify, defend and hold harmless set forth
in the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender; provided, further, that Borrower
shall not have any obligation to Lender hereunder for an Indemnified Liability
if all of the following apply: (a) the Loan is included in a Securitization
Vehicle, (b) the Indemnified Liability is caused by the Securitization Vehicle
failing to have, or maintain its, REMIC or Grantor Trust status, as applicable,
and (c) the reason for such failure is other than a breach by Borrower or
Leasehold Pledgor of its Obligations under, or any material misrepresentation by
Borrower or Leasehold Pledgor contained in, this Agreement or the other Loan
Documents.

 

 -85-Mezzanine Loan Agreement

 

 

Section 4.31        ERISA.

 

(a)          Neither Borrower nor Leasehold Pledgor shall engage or permit Owner
or Operating Lessee to engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee of any of its rights under the Note, this Agreement or the other
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or Section 4975 of the Code.

 

(b)          Neither Borrower nor Leasehold Pledgor shall, and shall not permit
Owner or Operating Lessee to, maintain, sponsor, contribute to or agree to
contribute to, or suffer or permit any ERISA Affiliate of Borrower, Leasehold
Pledgor, Owner or Operating Lessee to, maintain, sponsor, contribute to or agree
to contribute to, any “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the Code or
permit the assets of Borrower, Leasehold Pledgor, Owner or Operating Lessee to
become “plan assets,” within the meaning of 29 C.F.R. 2510.3-101, as modified in
application by Section 3(42) of ERISA.

 

(c)          Each of Borrower and Leasehold Pledgor shall deliver to Lender such
certifications or other evidence from time to time throughout the Term, as
requested by Lender in its sole discretion, that (A) none of Borrower, Leasehold
Pledgor, Owner, Operating Lessee or any Guarantor is or maintains an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title IV
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) none of Borrower, Leasehold Pledgor, Owner, Operating Lessee or any
Guarantor is subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower,
Leasehold Pledgor, Owner, Operating Lessee and Guarantors do not constitute
“plan assets” within the meaning of 29 C.F.R §2510.3-101 as modified in
application by Section 3(42) of ERISA of any “benefit plan investor” as defined
in Section 3(42) of ERISA.

 

Section 4.32        Patriot Act Compliance.

 

(a)          Each of Borrower and Leasehold Pledgor will comply (and cause Owner
and Operating Lessee to comply) with the Patriot Act and all applicable
requirements of Government Authorities having jurisdiction over Borrower with
respect to money laundering and terrorism and will use its good faith and
commercially reasonable efforts to comply (and cause Owner and Operating Lessee
to comply) with all other applicable requirements of Governmental Authorities
having jurisdiction over Borrower, Leasehold Pledgor, Owner, Operating Lessee,
the Collateral and/or any Individual Property. Lender shall have the right to
audit Borrower’s and Leasehold Pledgor’s compliance with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Leasehold Pledgor, Owner, Operating Lessee, the Collateral and/or any
Individual Property, including those relating to money laundering and terrorism.
In the event that Borrower or Leasehold Pledgor fails to comply with the Patriot
Act or any such requirements of Governmental Authorities, then Lender may, at
its option, cause Borrower or Leasehold Pledgor, as applicable, to comply
therewith and any and all costs and expenses incurred by Lender in connection
therewith shall be secured by the Pledge Agreement and the other Loan Documents
and shall be immediately due and payable.

 

 -86-Mezzanine Loan Agreement

 

 

(b)          None of the funds or other assets of Borrower, Leasehold Pledgor or
any other Loan Party constitute property of, or are beneficially owned, directly
or indirectly, by any person, entity or government subject to trade restrictions
under United States law, including but not limited to, the Patriot Act
(including anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower or any other Loan
Party (whether directly or indirectly), is prohibited by law or the Loan made by
the Lender is in violation of law (“Embargoed Person”).

 

(c)          None of the funds or other assets of any Borrower, Leasehold
Pledgor or any other Loan Party constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person.

 

(d)          No Embargoed Person has any interest of any nature whatsoever in
Borrower, Leasehold Pledgor or any other Loan Party with the result that the
investment in Borrower, Leasehold Pledgor or any other Loan Party (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

 

(e)          None of the funds of Borrower, Leasehold Pledgor or any other Loan
Party have been derived from or are the proceeds of, any unlawful activity with
the result that the investment in Borrower, Leasehold Pledgor or any other Loan
Party (whether directly or indirectly), is prohibited by law or the Loan is in
violation of law.

 

Nothing contained in this Section 4.32 shall apply, and no representation or
warranty is made with respect, to any public equity holder of any Person by
virtue of such public equity holder being a holder of publicly traded shares or
other publicly traded equity interests in any Person which is listed on the New
York Stock Exchange or another nationally or internationally recognized stock
exchange or is quoted on a national quotation system.

 

Section 4.33        Intentionally Omitted.

 

Section 4.34        Hotel Covenants.

 

(a)          Each of Borrower and Leasehold Pledgor shall cause each of Owner
and Operating Lessee to cause the hotel located on each Individual Property to
be operated pursuant to the applicable Franchise Agreement.

 

(b)          Borrower or Leasehold Pledgor shall cause each of Owner and
Operating Lessee to (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by Owner under each Franchise
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under any
Franchise Agreement of which it is aware; and (iii) promptly enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by each Franchisor under each Franchise Agreement.

 

 -87-Mezzanine Loan Agreement

 

 

(c)          Neither Borrower nor Leasehold Pledgor shall, without Lender’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) permit Owner or Operating Lessee to (1) surrender,
terminate or cancel any Franchise Agreement; (2) reduce the term of any
Franchise Agreement; (3) increase the amount of any charges under any Franchise
Agreement; or (4) otherwise materially modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, any Franchise
Agreement in a manner adverse to Borrower, Leasehold Pledgor or Lender.

 

(d)          Intentionally omitted.

 

(e)          To the extent not previously provided to and approved by Lender in
the Approved Flagging Budget for an Individual Property, Borrower or Leasehold
Pledgor shall provide or cause Owner or Operating Lessee to provide to Lender a
budget for all New/Renewal Flagging Costs and Change of Control Flagging Costs
(collectively, the “Flagging Costs”). The budgeting and delivery of security for
Flagging Costs shall be governed by the following principles:

 

(i)          Budget Approval. With respect to any Flagging Costs for a
particular Individual Property, Borrower and Leasehold Pledgor shall (or cause
Owner or Operating Lessee to) provide a budget therefor for Lender’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed
(provided that the requirement for such approval shall be deemed to have been
waived if (I) the correspondence from Borrower or Leasehold Pledgor to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”, (B)
contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower is
requesting the Lender’s approval of the proposed budget for the Franchise
Agreement under Section 4.34(e) hereof, as applicable, and that Lender’s failure
to respond to such request within five (5) Business Days following its receipt
of such request shall result in such request being deemed granted, (C) is
accompanied by a copy of the proposed budget (which information may be provided
electronically in the form of a CD Rom or other portable electronic media
enclosed with such notice) and (D) is also sent via electronic mail to Lender’s
e-mail address provided by Lender to Borrower from time to time, (II) Lender
shall fail to respond to such request within five (5) Business Days following
its receipt of such request, (III) Borrower shall deliver to Lender a second
written request for approval, which request is delivered in the same form and
manner as contemplated in clause (I) above and states that Lender’s failure to
respond to such request within two (2) Business Days following its receipt of
such second request, shall result in such request being deemed granted, and (IV)
Lender shall fail to respond to such request within such two (2) Business Day
period), and which upon Lender’s approval thereof, shall constitute the Approved
Flagging Budget for such Flagging Costs for such Individual Property.

 

(ii)         New/Renewal Flagging Costs. Borrower or Leasehold Pledgor shall
cause Owner to post additional security with Mortgage Lender if (and only if)
the New/Renewal Flagging Costs for such Individual Property are greater than an
amount equal to (A) the Approved Scheduled PIP Expenses remaining for such
Individual Property plus (B) for the first three Individual Properties subject
to New/Renewal Flagging Costs, the Alteration Threshold applicable to an
Individual Property. Any additional security required to be posted by Owner
pursuant to this paragraph (ii) shall be posted pursuant to paragraph (iv) below
in an amount equal to the total New/Renewal Flagging Costs for such Individual
Property (to the extent exceeding the Alteration Threshold, in the case of such
first three Individual Properties subject to New/Renewal Flagging Costs).

 

 -88-Mezzanine Loan Agreement

 

 

(iii)        Change of Control Flagging Costs. Concurrently with the closing of
an Assumption or any other change of Control of Owner that results in any Change
of Control Flagging Costs, Borrower or Leasehold Pledgor shall cause Owner to
post additional security with Mortgage Lender in an amount equal to the portion
of the Change of Control Flagging Costs required to be incurred by Owner or
Operating Lessee in the 24-month period immediately following the Assumption or
such other change of Control of Owner (for the avoidance of doubt, the remaining
Change of Control Flagging Costs shall not be required to be reserved with
Lender) without duplication of any amounts previously reserved pursuant to
paragraph (ii) above. Any additional security required to be posted by Owner
pursuant to this paragraph (iii) shall be posted pursuant to paragraph (iv)
below.

 

(iv)        Posting of Security. Any security delivered by Owner pursuant to
paragraph (ii) or paragraph (iii) above shall be in cash or the form of security
required for Material Alterations under Section 4.12.2 hereof (and if cash,
shall be deposited into the Scheduled PIP Reserve Account and disbursed in
accordance with Section 6.6.2 of the Mortgage Loan Agreement). If such security
is in the form of a Letter of Credit or other non-cash security permitted under
Section 4.12.2, then, in lieu of disbursements from the Scheduled PIP Reserve
Account, Mortgage Lender shall grant approved reductions in the amount of such
Letter of Credit or other security upon satisfaction of the same conditions that
are applicable to disbursements of Scheduled PIP Reserve Funds from the
Scheduled PIP Reserve Account in accordance with Section 6.5.2 of the Mortgage
Loan Agreement. In no event shall there be any duplication of any reserve or
security requirements by reason of the obligations under Section 6.5.1(a),
paragraph (ii) above and paragraph (iii) above.

 

(f)          Subject to Borrower’s and Leasehold Pledgor rights under paragraph
(d) above, Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to timely exercise each individual option, if any, to extend or renew the term
of any Franchise Agreement.

 

(g)          Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to complete and pay for in full any PIP Work in a good, workmanlike and lien
free manner within the time-frame set forth in the applicable PIP, subject in
each case to any extensions permitted by the applicable Franchisor.

 

(h)          Without in any way limiting the covenants set forth in the Loan
Documents, Borrower or Leasehold Pledgor shall cause Owner and Operating Lessee
to: (i) cause the hotels located on the Properties to be operated, repaired and
maintained in a manner to provide commercially reasonable amenities, services
and facilities, taken as a whole for each such Individual Property,
substantially equivalent or superior in all material respects to hotels of
similar average room rate and targeted market segment from time to time
operating in the same or comparable geographic area of the Property, taking into
consideration the age and location of the hotels located on the Properties and
(ii) maintain Inventory in amounts sufficient to meet the hotel industry
standards in all material respects for hotels of similar average room rate and
targeted market segment from time to time operating in the same or comparable
geographic area of the Property, taking into consideration the age and location
of the hotels located on the Properties.

 

 -89-Mezzanine Loan Agreement

 

 

Section 4.35        Bankruptcy Related Covenants. To the extent permitted by
applicable Legal Requirements, neither Borrower nor Leasehold Pledgor shall seek
substantive consolidation into the bankrupt estate of any Guarantor in
connection with a proceeding under the Bankruptcy Code or under federal, state
or foreign insolvency law involving any Guarantor.

 

(a)          To the extent permitted by applicable Legal Requirements, neither
Borrower nor Leasehold Pledgor shall, nor shall Borrower or Leasehold Pledgor
cause or permit Guarantor, any other Loan Party, or any Affiliate of the
foregoing to, contest, oppose or object to any motion made by Lender to obtain
relief from the automatic stay or seek to reinstate the automatic stay in
connection with a proceeding under the Bankruptcy Code or under any other
federal, state or foreign insolvency law involving any Guarantor.

 

(b)          To the extent permitted by applicable Legal Requirements, neither
Borrower nor Leasehold Pledgor shall, nor cause or permit any Guarantor, or any
other Loan Party or any Affiliate of the foregoing to, provide, originate,
acquire an interest in or solicit (in writing) or accept from any Guarantor or
any Affiliate of any Guarantor, any debtor-in-possession financing on behalf of
any Guarantor in the event that any Guarantor is the subject of a proceeding
under the Bankruptcy Code or under federal, state or foreign insolvency law
involving any Guarantor.

 

Article 5

 

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1          Insurance.

 

5.1.1      Insurance Policies.

 

(a)          Borrower, at its sole cost and expense (or at Owner’s sole cost and
expense), shall cause Owner to obtain and maintain during the entire Term, or
cause to be maintained, insurance policies required by the Mortgage Loan
Documents, which policies provide at least the following coverages:

 

 -90-Mezzanine Loan Agreement

 

 

(i)          Property insurance against loss or damage by hail, wind (including
named storms), fire, lightning and such other perils as are included in a
standard “special form” policy or “all-risk” policy, and against loss or damage
by all other risks and hazards covered by a standard extended coverage insurance
policy, with no exclusion for damage or destruction caused by acts of terrorism
(or, subject to Section 5.1.1(i) below, standalone coverage with respect
thereto) riot and civil commotion, vandalism, malicious mischief, burglary and
theft (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the Properties, which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B) to be
written on a no coinsurance form or containing an agreed amount endorsement with
respect to the Improvements and personal property at the Properties waiving all
co-insurance provisions; (C) providing for no deductible in excess of $250,000,
except for windstorm, flood and earthquake, which shall not exceed 5% of the
total insurable value of the Properties; and (D) containing “Ordinance or Law
Coverage” if any of the Improvements or the use of the Properties or any
Individual Property shall at any time constitute legal non-conforming structures
or uses, and compensating for loss to the undamaged portion of the building
(with a limit equal to replacement cost), the cost of demolition and the
increased costs of construction, each in amounts as reasonably required by
Lender. In addition, Borrower shall cause Owner to obtain: (y) if any portion of
the Improvements or Personal Property is currently or at any time in the future
located in a federally designated special flood hazard area (“SFHA”), flood
hazard insurance covering all such Improvements and/or Personal Property located
in the SFHA in an amount equal to (1) the maximum amount of building and, if
applicable, contents insurance available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended (the “Flood Insurance
Acts”) plus (2) such additional coverage as Lender shall require, subject to a
deductible not to exceed an amount equal to the maximum available through the
Flood Insurance Acts; and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender, provided that the insurance pursuant to
clauses (y) and (z) hereof shall otherwise be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

(ii)         commercial general liability insurance, coverages against claims
for personal injury, bodily injury, death or property damage occurring upon, in
or about each Individual Property, including liquor liability, such insurance
(A) to be on the so-called “occurrence” form and containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00) per location, with
a combined limit per policy year, excluding umbrella coverage, of not less than
Two Million and No/100 Dollars ($2,000,000.00) per location; and (B) to cover at
least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; and
(4) contractual liability for all insured contracts to the extent the same is
available;

 

(iii)        rental loss and/or business income interruption insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above, subsection (vi) below and
Section 5.1.1(h) below; (C) covering a period of restoration of eighteen
(18) months and containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected Gross
Revenue (less non-continuing expenses) from the Individual Property for a period
of eighteen (18) months. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the Gross Revenue (less non-continuing
expenses) from each Individual Property for the succeeding twenty-four (24)
month period. All proceeds payable to Lender pursuant to this subsection shall
be held by Lender and shall be applied to the Obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its Obligations to pay the Debt on the respective dates of payment
provided for in the Note and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;

 

 -91-Mezzanine Loan Agreement

 

 

(iv)        at all times during which structural construction, repairs or
alterations are being made with respect to any Improvements, and only if the
property and liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella liability insurance covering claims related to
the construction, repairs or alterations being made which are not covered by or
under the terms or provisions of the commercial general liability and umbrella
liability insurance policy required herein this Section 5.1.1(a); and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Individual Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v)         workers’ compensation, subject to the statutory limits of the state
in which each Individual Property is located, and employer’s liability insurance
with limits which are required from time to time by Lender in respect of any
work or operations on or about any Individual Property, or in connection with
the Properties or their operation (if applicable);

 

(vi)        comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;

 

(vii)       umbrella liability insurance in addition to primary coverage in an
amount not less than Twenty-Five Million and No/100 Dollars ($25,000,000.00) per
occurrence, per location, on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above and subsection
(viii) below;

 

(viii)      motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles and including garage keeper
liability, containing minimum limits per occurrence, including umbrella
coverage, with limits which are reasonably required from time to time by Lender
(if applicable);

 

(ix)         [reserved];

 

(x)          insurance against employee dishonesty with respect to any employees
of Borrower in an amount acceptable to Lender with a deductible not greater than
Twenty Five Thousand and No/100 Dollars ($25,000.00); and

 

(xi)         upon sixty (60) days’ notice, such other reasonable insurance and
in such commercially reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Properties located in or
around the regions in which the Properties are located.

 

 -92-Mezzanine Loan Agreement

 

 

(b)          All insurance provided for in Section 5.1.1(a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”) and shall be subject to the reasonable approval of
Lender as to form and substance, including insurance companies, amounts,
deductibles, loss payees and insureds. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums then due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender. Notwithstanding the foregoing, as a condition
of permitting the payment of the Insurance Premiums to be financed through a
third-party premium financing company under a premium finance agreement
(“Premium Finance Agreement”) (A) Borrower shall submit to Lender evidence of
payment of each and every installment due under the Premium Finance Agreement as
each installment becomes due and payable, and (B) the premium financing company
shall have agreed to provide Lender with notice in the event of cancellation of
the Policies that are subject to the Premium Finance Agreement.

 

(c)          Any blanket insurance Policy shall be subject to Lender approval
and shall otherwise provide the same protection as would a separate Policy
insuring only the Properties in compliance with the provisions of Section
5.1.1(a) (any such blanket policy, an “Acceptable Blanket Policy”); provided
further that, with respect to earthquake insurance required herein, if the
properties are insured under a blanket policy, such earthquake insurance shall
be in an amount equal to the aggregate exceedance probability gross loss
estimates for a 475-year return period as indicated by a portfolio seismic risk
analysis of all high risk locations covered by such earthquake insurance,
including the Properties. Such analysis shall be approved by Lender and secured
by the applicable Borrower utilizing the most current RMS software (or its
equivalent) and to include consideration of loss amplification and business
interruption. Borrower shall notify Lender of any material changes to the
blanket policy and associated limits under the policy as of Closing Date or an
aggregation of the insured values covered under the blanket policy, including
the addition of locations subject to the perils of flood, wind/named storm and
earthquake or the reduction of flood, wind/named storm and/or earthquake limits,
and such changes shall be subject Lender’s approval.

 

(d)          All Policies of insurance provided for or contemplated by Section
5.1.1(a) shall name Borrower as a named insured and, with respect to the
Policies of liability insurance, except for the Policies referenced in Section
5.1.1(a)(v) and (viii), shall name Lender and its successors and/or assigns as
the additional insured, as its interests may appear, and in the case of Policies
of property insurance, including but not limited to special form/all-risk,
boiler and machinery, terrorism, windstorm, flood and earthquake insurance,
shall contain a standard non-contributing mortgagee clause in favor of Mortgage
Lender providing that the loss thereunder shall be payable to Mortgage Lender
unless below the threshold for Borrower to handle such claim without Lender
intervention as provided in Section 5.2 below. Additionally, if Owner obtains
property insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a standard
non-contributing mortgagee clause in favor of Mortgage Lender providing that the
loss thereunder shall be payable to Mortgage Lender.

 

 -93-Mezzanine Loan Agreement

 

 

(e)          All Policies of insurance provided for in Section 5.1.1(a) shall:

 

(i)          with respect to the Policies of property insurance, contain clauses
or endorsements to the effect that, (1) no act or negligence of Borrower, Owner
or anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned, (2) the Policies shall not be cancelled without
at least 30 days’ written notice to Lender, except ten (10) days’ notice for
non-payment of premium and (3) the issuer(s) of the Policies shall give written
notice to Lender if the issuers elect not to renew the Policies prior to its
expiration;

 

(ii)         with respect to all Policies of liability insurance, if obtainable
by Borrower using commercially reasonable efforts, contain clauses or
endorsements to the effect that, (1) the Policy shall not be canceled without at
least thirty (30) days’ written notice to Lender and any other party named
therein as an additional insured (other than in the case of non-payment in which
case only ten days’ prior notice, or the shortest time allowed by applicable
Legal Requirement (whichever is longer), will be required) and (2) the issuers
thereof shall give notice to Lender if the issuers elect not to renew such
Policies prior to its expiration. If the issuers cannot or will not provide
notice, the Borrower shall be obligated to provide such notice; and

 

(iii)        not contain any clause or provision that would make Lender liable
for any Insurance Premiums thereon or subject to any assessments thereunder.

 

(f)          If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right without notice to Borrower, to take such action or obtain such
insurance as Lender reasonably deems necessary to protect its interest in the
Collateral and the Properties, as Lender in its sole discretion deems
appropriate, and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower or Owner to Lender upon demand and until paid shall be secured by the
Pledge Agreement and shall bear interest at the Default Rate.

 

(g)          In the event of foreclosure of the Pledge Agreement or other
transfer of title to some or all of the Collateral in extinguishment in whole or
in part of the Obligations, all right, title and interest of Borrower and Owner
in and to the Policies then in force concerning the Properties and all proceeds
payable thereunder with respect to the Properties shall thereupon vest in the
purchaser at such foreclosure, Mortgage Lender or Lender or other transferee in
the event of such other transfer of title.

 

(h)          The property insurance, commercial general liability, umbrella
liability insurance and rental loss and/or business interruption insurance
required under Sections 5.1.1(a)(i), (ii), (iii) and (vii) above shall cover
perils of terrorism and acts of terrorism (or at least not specifically exclude
same) and Borrower shall cause Owner to maintain property insurance, commercial
general liability, umbrella liability insurance and rental loss and/or business
interruption insurance for loss resulting from perils and acts of terrorism on
terms (including amounts and deductibles) consistent with those required under
Sections 5.1.1(a)(i), (ii), (iii) and (vii) above (or at least not specifically
excluding same) at all times during the term of the Loan.

 

 -94-Mezzanine Loan Agreement

 

 

(i)          Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, Borrower shall be required to obtain and maintain (or cause Owner to
obtain and maintain) coverage in its property insurance Policy (or by a separate
Policy) against loss or damage by terrorist acts in an amount equal to 100% of
the “Full Replacement Cost” of the Properties plus the rental loss and/or
business interruption coverage under subsection (a)(iii) above; provided that
such coverage is commercially available. In the event that such coverage with
respect to terrorist acts is not included as part of the “all risk” property
policy required by subsection (a)(i) above, Borrower shall, nevertheless be
required to obtain (or cause Owner to obtain) coverage for terrorism (as
standalone coverage) in an amount equal to 100% of the “Full Replacement Cost”
of the Properties plus the rental loss and/or business interruption coverage
under subsection (a)(iii) above; provided that such coverage is commercially
available. Borrower shall obtain the coverage required under this clause (i)
from a carrier which otherwise satisfies the rating criteria specified in
Section 5.1.2 below (a “Qualified Carrier”) or in the event that such coverage
is not available from a Qualified Carrier, Borrower shall obtain (or cause Owner
to obtain) such coverage from the highest rated insurance company providing such
coverage. For so long TRIPRA is in effect and continues to cover both foreign
and domestic acts, Lender shall accept terrorism insurance with coverage against
acts which are “certified” within the meaning of TRIPRA.

 

5.1.2      Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall be issued by companies approved to do business in the states where the
Properties are located, with (1) a financial strength and claims paying ability
rating of (x) “A” or better by S&P and (y) “A2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer (provided,
however for multi-layered policies, (A) if four (4) or fewer insurance companies
issue the Policies, then at least seventy-five percent (75%) of the insurance
coverage represented by the Policies must be provided by insurance companies
with a rating of “A” or better by S&P and “A2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer, with no
remaining carrier below “BBB” by S&P and “Baa2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer, or (B) if
five (5) or more insurance companies issue the Policies, then at least sixty
percent (60%) of the insurance coverage represented by the Policies must be
provided by insurance companies with a rating of “A” or better by S&P and “A2”
or better by Moody’s, to the extent Moody’s rates the Securities and rates the
applicable insurer, with no remaining carrier below “BBB” and “Baa2” or better
by Moody’s, to the extent Moody’s rates the Securities and rates the applicable
insurer, and (2) a rating of A:X or better by A.M. Best; (ii) shall, with
respect to all property insurance policies and rental loss and/or business
interruption insurance policies, contain a Standard Mortgagee Clause/Lender’s
Loss Payable Endorsement, or their equivalents, naming Lender as the person to
whom all payments made by such insurance company shall be paid; (iii) shall
contain a waiver of subrogation against Lender; (iv) shall contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest including endorsements providing (A) that neither Borrower, Owner,
Lender nor any other party shall be a co-insurer under said Policies, and (B) in
addition to complying with any other requirements expressly set forth in Section
5.1, for a deductible per loss acceptable to Lender but in no event in an amount
greater than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in the
general vicinity of the Properties and as is generally allowed by prudent
institutional commercial mortgage lenders originating comparable mortgage loans
for securitization; and (v) shall be satisfactory in form and substance to
Lender and shall be approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds. In addition to the insurance coverages
described in Section 5.1.1 above, Borrower shall obtain (or cause Owner to
obtain) such other insurance as may from time to time be required by Lender in
order to protect its interests. Complete copies of the Policies shall be
delivered to Lender at the address below (or to such other address or Person as
Lender shall designate from time to time by notice to Borrower) on the date
hereof with respect to the current Policies and within thirty (30) days after
the effective date thereof with respect to all renewal Policies:

 

 -95-Mezzanine Loan Agreement

 

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Karen Bernsohn

 

Borrower shall cause Owner to pay the Insurance Premiums annually in advance as
the same become due and payable and shall furnish to Lender evidence of the
renewal of each of the Policies with receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to Lender
(provided, however, that Borrower shall not be required to pay such Insurance
Premiums nor furnish such evidence of payment to Lender in the event that the
amounts required to pay such Insurance Premiums have been deposited into the
Insurance Account pursuant to Section 6.4 of the Mortgage Loan Agreement).
Within thirty (30) days after request by Lender, Borrower shall obtain (or cause
Owner to obtain) such increases in the amounts of coverage required hereunder as
may be reasonably requested by Lender, taking into consideration changes in the
value of money over time, changes in liability laws, changes in prudent customs
and practices.

 

Section 5.2         Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower or Leasehold Pledgor shall give prompt notice thereof to Lender.
Following the occurrence of a Casualty, subject to Borrower’s rights under
Section 2.4.4(b) and Section 2.5.3 hereof, Borrower or Leasehold Pledgor,
regardless of whether insurance proceeds are available, shall proceed to
restore, repair, replace or rebuild such Individual Property (or cause Owner to
restore, repair, replace or rebuild such Individual Property) in accordance with
Legal Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction as soon as reasonably
practicable (but in no event later than one hundred twenty (120) days after such
Casualty). Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower or Owner. In addition, Lender may, subject to the
rights of Mortgage Lender, participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (i) if an Event of
Default is continuing or (ii) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
the Alteration Threshold with respect to the affected Individual Property, and
Borrower shall deliver (or cause Owner to deliver) to Lender all instruments
required by Lender to permit such participation. Provided no Event of Default is
continuing, and subject to the rights of Mortgage Lender, in the event of a
Casualty where Net Proceeds or the costs of completing the Restoration are two
percent (2%) of the Allocated Loan Amount of any Individual Property or less,
Borrower, notwithstanding Section 5.4, may directly obtain and apply the Net
Proceeds; provided that such Net Proceeds must be used towards the Restoration
in accordance with the terms hereof. Except as set forth in the foregoing
sentence, any Insurance Proceeds in connection with any Casualty (whether or not
Lender elects to settle and adjust the claim or Borrower or Leasehold Pledgor
causes Owner or Operating Lessee to settle such claim) shall be due and payable
solely to Mortgage Lender and held by Mortgage Lender in accordance with the
terms of the Mortgage Loan Agreement. In the event Borrower, Leasehold Pledgor,
Owner, Operating Lessee or any party other than Lender is a payee on any check
representing Insurance Proceeds with respect to any Casualty, Borrower or
Leasehold Pledgor shall immediately endorse (or cause Owner or Operating Lessee,
as applicable, to endorse), and cause all such third parties to endorse, such
check payable to the order of Lender, subject to the rights of Mortgage Lender
under the Mortgage Loan Documents. Borrower and Leasehold Pledgor each hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender, subject to the rights
of Mortgage Lender. Borrower and Leasehold Pledgor each hereby release Lender
from any and all liability with respect to the settlement and adjustment by
Lender of any claims in respect of any Casualty.

 

 -96-Mezzanine Loan Agreement

 

 

Section 5.3          Condemnation. Borrower shall promptly give Lender notice of
the actual or threatened (in writing) commencement of any proceeding for the
Condemnation of all or any portion of any Individual Property and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute (or
cause Owner to diligently prosecute) any such proceedings, and shall consult
with Lender, its attorneys and experts, and cooperate with them in the carrying
on or defense of any such proceedings. Notwithstanding any taking by any public
or quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower or Leasehold Pledgor shall promptly commence and diligently
prosecute the Restoration of such Individual Property (or cause Owner or
Operating Lessee to promptly commence and diligently prosecute the Restoration
of such Individual Property) and otherwise comply with the provisions of Section
5.4, whether or not an Award is available to pay the costs of such Restoration.
If such Individual Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, subject to the
rights of Mortgage Lender and whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Section 5.4          Restoration. In any case where Net Proceeds are applied
towards Restoration under the Mortgage Loan Agreement, Borrower or Leasehold
Pledgor shall provide, or cause Owner or Operating Lessee to provide, to Lender
copies of the plans and specifications, architect’s certificates, waivers of
lien, contractor’s sworn statements, plans, bonds, plats of survey and such
other documents as Lender may reasonably request, to the extent delivered to
Mortgage Lender. In the event the Mortgage Loan is paid in full, the provisions
of Section 5.4 of the Mortgage Loan Agreement as in effect on the date hereof
(subject to any amendments approved in writing by Lender) shall be deemed to
have been incorporated herein, and Borrower, Leasehold Pledgor and Lender shall
each have the same rights and obligations with respect to Net Proceeds,
availability of funds, claims adjustments and the Restoration of the Properties,
as previously existed between Owner, Operating Lessee and Mortgage Lender.

 

 -97-Mezzanine Loan Agreement

 

 

Article 6

 

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1          Cash Management Arrangements. Borrower or Leasehold Pledgor
shall cause Owner or Operating Lessee, as applicable, to cause all Rents to be
deposited and applied in accordance with the Mortgage Loan Documents, and to
otherwise fully comply with each of the covenants of Owner set forth in Article
6 of the Mortgage Loan Agreement, as in effect as of the date hereof,
notwithstanding any waiver or future amendment of such covenants (unless Lender
shall have given its prior written consent to any such waiver or amendment). All
funds deposited by the Deposit Bank into the Deposit Account shall be deemed to
be a distribution from Owner to Borrower or Leasehold Pledgor, and in each case
shall be applied and disbursed in accordance with this Agreement. Lender may
also establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Accounts”). The Deposit
Account and all other Accounts will be in the name of Lender. Lender shall pay
for all expenses of opening and maintaining the Deposit Account and any
subaccount thereto.

 

Section 6.2          Reserves. If, at any time during the Term, Mortgage Lender
is not requiring Owner to make the required deposits required under Article 6 of
the Mortgage Loan Agreement (or the Mortgage Loan has been refinanced or
otherwise repaid in full in accordance with the terms of this Agreement), then
Lender shall have the right, at its option, to require Borrower to make such
required deposits to Lender, in which case such deposits shall be made by
Borrower and disbursed by Lender substantially in accordance with the provisions
of such applicable sections of the Mortgage Loan Agreement as in effect as of
the date hereof, notwithstanding any waiver or future amendment of such
covenants (unless Lender shall have given its prior written consent to any such
waiver or amendment).

 

Section 6.3          Income Taxes; Interest. Borrower shall report on its
federal, state, commonwealth, district and local income tax returns all interest
or income accrued on the Funds. The Funds shall earn interest at a rate
commensurate with the rate of interest paid from time to time on money market
accounts at a commercial bank selected by Lender in its sole discretion from
time to time, with interest credited monthly to such Funds. All earnings or
interest on each of the Funds shall be added to and disbursed in the same manner
and under the same conditions as the principal sum on which said interest
accrued.

 

Section 6.4          Prohibition Against Further Encumbrance. Borrower shall
not, without the prior consent of Lender, further pledge, assign or grant any
security interest in the Funds or permit any Lien or encumbrance to attach
thereto or any levy to be made thereon or any UCC-1 financing statements to be
filed with respect thereto, except those naming Lender as the secured party.

 

 -98-Mezzanine Loan Agreement

 

 

Section 6.5          Property Cash Flow Allocation.

 

6.5.1      Order of Priority of Funds in Deposit Account. On each Business Day
during a Trigger Period, except during the continuance of an Event of Default,
all funds deposited into the Deposit Account shall be applied as set forth in
the Mortgage Loan Agreement.

 

6.5.2      Failure to Make Payments. The failure of sufficient amounts to be
deposited into the Deposit Account in order to be able to disburse all amounts
required under clause (viii) of Section 6.11.1 of the Mortgage Loan Agreement in
full on the following Monthly Payment Date shall, subject to applicable cure
periods set forth in Article VIII, constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, the failure by the Deposit Bank to allocate such
funds into the appropriate Accounts shall not constitute an Event of Default.

 

6.5.3      Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw the
Funds and any other funds of Borrower then in the possession of Lender, Servicer
or Deposit Bank and apply such funds to the items to the payment of the Debt in
such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents, but subject to the limitations set forth in this Section
6.5.3.

 

Section 6.6         Security Interest in Reserve Funds. As security for payment
of the Debt and the performance by Borrower and Leasehold Pledgor of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all
Borrower’s right, title and interest in and to the funds in the Accounts (the
“Funds”). The Funds shall be under the sole dominion and control of Lender. The
Funds shall not constitute a trust fund and may be commingled with other monies
held by Lender. Upon repayment in full of the Debt, all remaining funds in the
Accounts, if any, shall be paid to the Borrower.

 

Section 6.7          Cash Management Agreement Upon Repayment of Mortgage Loan.
In the event that the Mortgage Loan has been fully repaid and the Loan has not
been fully repaid, then Borrower and Leasehold Pledgor shall, and shall cause
Owner and Operating Lessee to, enter into a cash management agreement with
Lender, in form and substance reasonably satisfactory to Lender (the
“Replacement Cash Management Agreement”), that shall require, among other
things, that Borrower, Leasehold Pledgor, Owner and Operating Lessee establish
certain accounts and reserves, and pledge such accounts and reserves to Lender
as additional Collateral for the Loan, such that Lender has the same legal and
economic rights and remedies as Mortgage Lender has under the cash management
and reserve provisions of the Mortgage Loan Documents, including without
limitation, the Cash Management Agreement and Article 6 of the Mortgage Loan
Agreement. Until such time as the Replacement Cash Management Agreement has been
fully-executed, Borrower and Leasehold Pledgor shall cause Owner and Operating
Lessee to continue to comply with the cash management and reserve provisions of
the Mortgage Loan Documents notwithstanding the repayment of the Mortgage Loan,
provided that such performance by Owner and Operating Lessee shall be in favor
of Lender rather than Mortgage Lender.

 

 -99-Mezzanine Loan Agreement

 

 

Article 7

 

PERMITTED TRANSFERS

 

Section 7.1          Loan Assumption.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, from and after the earlier to
occur of (i) ten (10) Business Days after the Securitization of the entire Loan
or (ii) ten (10) months after the Closing Date, Borrower shall have the right to
convey all of the Pledged Collateral to a new borrower (the “Transferee
Borrower”) and have the Transferee Borrower assume all of Borrower’s obligations
under this Agreement and the Loan Documents, and have one or more Replacement
Guarantors assume all of the obligations of Guarantor under the Loan Documents
from and after the date of such assumption (collectively, a “Permitted Direct
Assumption”), provided that the following conditions are satisfied (either prior
to, or contemporaneously with, the closing of such Permitted Direct Assumption):

 

(i)          No Event of Default shall be continuing as of the date of the
closing of the Permitted Direct Assumption;

 

(ii)         Borrower shall have provided Lender with not less than thirty (30)
days’ prior written notice of the Permitted Direct Assumption, and if Lender’s
consent and a Rating Agency Confirmation is not required pursuant to clause
(iii) below, such notice shall include information establishing and Borrower and
Transferee Borrower certifying that Transferee Borrower is (A) a Qualified
Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders that either (x) satisfy the Control Party Asset Threshold and the
Experience Threshold or (y) are Pre-Approved Control Parties, and (C) a Person
in whom no less than thirty-five percent (35%) of the equity interests in the
aggregate are directly or indirectly owned by one or more Qualified
Equityholders;

 

(iii)        Prior to a Securitization, Lender shall have provided its consent
to the Permitted Direct Assumption (not to be unreasonably withheld, conditioned
or delayed if the proposed Transferee Borrower satisfies the Control Party Asset
Threshold and the Experience Threshold) and, from and after a Securitization,
Lender shall have received a Rating Agency Confirmation with respect to such
Permitted Direct Assumption, provided that neither Lender’s consent nor a Rating
Agency Confirmation shall be required with respect to the identity of the
Transferee Borrower so long as the Transferee Borrower (A) is a Qualified
Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders described in clauses (i), (ii), (iii) or (v) of the definition of
Qualified Equityholder that either (x) prior to, and immediately after, giving
effect to the Permitted Direct Assumption satisfy the Control Party Asset
Threshold and the Experience Threshold or (y) are Pre-Approved Control Parties,
and (C) a Person in whom no less than thirty-five percent (35%) of the equity
interests in the aggregate are directly or indirectly owned by one or more
Qualified Equityholders. In the event that a proposed Transferee Borrower does
not meet the test described in the foregoing clauses (B) and (C), and therefore,
Lender’s consent and a Rating Agency Confirmation are required under this clause
(iii), then, for purposes of Lender’s decision whether to grant or withhold its
consent, the failure by the proposed Transferee Borrower to satisfy such test
will not be considered presumptive that such proposed Transferee Borrower is not
qualified to own and manage the Pledged Collateral; provided, however, that
Lender may consider in deciding whether to consent to such proposed Transferee
Borrower, among other things, the assets, net worth and experience of such
proposed Transferee Borrower, together with its constituent owners and
controlling parties, and any other matters that Lender reasonably deems
relevant;

 

 -100-Mezzanine Loan Agreement

 

 

(iv)        Transferee Borrower shall have executed and delivered to Lender
customary assumption agreements (the “Assumption Agreement”), whereby it assumes
and agrees to pay the Debt as and when due and shall have assumed the other
Obligations of Borrower under the Loan Documents, subject to the provisions of
Section 10.1, and, prior to or concurrently with the closing of such Permitted
Direct Assignment, Transferee Borrower and its direct constituent partners,
members or shareholders as Lender may reasonably require, shall have executed
and delivered, without any out-of-pocket cost or expense to Lender, such
customary documents, agreements and other customary deliverables as Lender shall
reasonably require to evidence and effectuate said assumption (it being
understood and agreed that none of the documents and agreements described in
this paragraph may expand the liabilities or obligations, or reduce the rights
and remedies, of Transferee Borrower relative to those of Borrower immediately
prior to the closing of the Permitted Direct Assumption);

 

(v)         Borrower and Transferee Borrower shall have furnished any
information reasonably requested by Lender related to and for the preparation
of, and shall authorize Lender to file, new fixture filings and financing
statements, and fixture filing and financing statement amendments, to the
fullest extent permitted by applicable law;

 

(vi)        Transferee Borrower shall have furnished to Lender customary
documents reasonably satisfactory to Lender evidencing the organization, good
standing, qualification and authority of Transferee Borrower, Replacement
Guarantor and the other parties executing the Assumption Agreement, the
replacement guaranty, the replacement environmental indemnity and/or the other
documents and agreements required to be delivered pursuant to the terms of this
Section 7.1(a), which documents shall include certified copies of all documents
relating to the organization, formation and good standing of Transferee Borrower
and Replacement Guarantor and of the entities, if any, which are constituent and
controlling shareholders, partners or members of Transferee Borrower or
Replacement Guarantor, as applicable;

 

(vii)       where Transferee Borrower has elected to have Owner exercise the
right to replace one or more Managers pursuant to Section 4.14.2(b) in
connection with the Permitted Direct Assumption, Transferee Borrower shall cause
Owner to have provided one or more new management agreements with one or more
new Managers with respect to the Individual Properties managed by such replaced
Manager(s) in accordance with the requirements of Section 4.14.2(b) hereof and
shall have collaterally assigned to Mortgage Lender as additional security and
subordinated to the Lien of the Mortgages each such new management agreement
pursuant to an Assignment of Management Agreement in form and substance
substantially similar to the Assignment of Management Agreement delivered on the
Closing Date or otherwise reasonably satisfactory to Mortgage Lender; and, in
any event, the Individual Properties shall be managed by one or more Qualified
Managers;

 

(viii)      [Reserved];

 

 -101-Mezzanine Loan Agreement

 

 

(ix)         Transferee Borrower shall have furnished to Lender, if required by
Lender, (x) if the Loan is included in a REMIC Trust, a REMIC Opinion in form
and substance reasonably satisfactory to Lender, (y) an Additional Insolvency
Opinion, in form and substance reasonably satisfactory to Lender, and (z) one or
more opinions of counsel reasonably satisfactory to Lender (A) that Transferee
Borrower’s formation documents comply with the single purpose and bankruptcy
remote entity requirements set on forth Schedule V, (B) that the assumption of
the Loan has been duly authorized and that the Assumption Agreement and other
loan documents required to be delivered by Transferee Borrower and/or
Replacement Guarantor pursuant to this Section 7.1(a) have been duly authorized,
executed and delivered and are valid, binding and enforceable against Transferee
Borrower or Replacement Guarantor, as applicable, in accordance with their
terms, (C) that Transferee Borrower and Replacement Guarantor and any entity
which is a constituent and controlling stockholder, member or general partner of
Transferee Borrower or Replacement Guarantor, as applicable, have been duly
organized, and are in existence and good standing, (D) as to such other matters
as were required in connection with the origination of the Loan (but instead
with respect to the assumption transaction and documentation) and (E) such other
opinions as are reasonably required by Lender or required by any Rating Agency
and which are customary in connection with the transfer and assumption of
similar loans;

 

(x)          Transferee Borrower shall have delivered to Lender (A) Patriot Act,
OFAC and bankruptcy searches satisfactory to Lender and (B) pending litigation,
judgment, state and federal tax lien and UCC searches reasonably satisfactory to
Lender, with respect to (w) Transferee Borrower, (x) each Replacement Guarantor,
(y) any other Person that Controls Transferee Borrower or owns an equity
interest in Transferee Borrower which equals or exceeds ten percent (10%) that
did not own an equity interest in Borrower which equals or exceeds ten percent
(10%) on the Closing Date, and (z) any other Person reasonably required by
Lender in order for Lender to fulfill its regulatory compliance guidelines
(where such guidelines are of general applicability and are applied without
prejudice); provided, however, that (1) with respect to any bankruptcy search
under clauses (x), (y) or (z) above, such search shall be deemed satisfactory if
it evidences that the Replacement Guarantor or other Person, as applicable, is
not currently the subject of any bankruptcy proceeding and has not been subject
to any voluntary or involuntary bankruptcy proceeding in the past seven (7)
years (other than, in the case of an involuntary proceeding, as may have been
dismissed) and (2) UCC searches shall be deemed to be satisfactory so long as
they do not evidence any security interest in any collateral for the Loan or any
security interest in any direct or indirect equity interest in Transferee
Borrower;

 

(xi)         Transferee Borrower and the Persons that control Transferee
Borrower must be able to satisfy all Special Purpose Bankruptcy Remote Entity
(provided that this requirement will only be applicable to Transferee Borrower
and any Person, if any, that is a general partner or managing member of
Transferee), ERISA and embargoed persons representations, warranties and
covenants in this Agreement, and the Permitted Direct Assumption shall not
result in Borrower or any ERISA Affiliate incurring any liability under Section
4201 of ERISA due to a complete or partial withdrawal, as such terms are defined
in Part I of Subtitle E of Title IV of ERISA, from any Employee Plan that is a
“multiemployer plan,” as such term is defined in Section 4001(a)(3) of ERISA;

 

(xii)        Transferee Borrower shall have paid Lender the Assumption Fee and
all reasonable, out-of-pocket expenses incurred by Lender in connection with the
Permitted Direct Assumption (whether or not the same is consummated), including
any Rating Agency fees (if applicable), but excluding any servicing or special
servicing fees (other than the Assumption Fee);

 

 -102-Mezzanine Loan Agreement

 

 

(xiii)       Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity, provided, however, that in the case of a Permitted
Direct Assumption, such replacement guaranty shall not include any recourse
liability under Section 10.1(ix) or for breach of the representations and
covenants set forth in Schedule V hereof by the predecessor borrower or any
affiliates of such predecessor borrower) by one or more replacement guarantors
and indemnitors (A) who in the aggregate, satisfy the Financial Covenants and at
least one of which is a Qualified Equityholder (provided that a replacement
guarantor and indemnitor otherwise satisfying clause (v) of the definition of
Qualified Equityholder shall not be required to satisfy the requirements set
forth in clause (A) of the proviso thereto) and (B) each of whom satisfies the
applicable search criteria described in clause (x) above and (C) each of whom
owns a direct or indirect interest in Transferee Borrower and at least one of
whom Controls Transferee Borrower (collectively, the “Replacement Guarantor”),
where such Replacement Guarantor has undertaken at least the obligations as set
forth in the Guaranty and Environmental Indemnity arising only from acts,
conditions and events occurring from and after the closing date of the Permitted
Direct Assumption;

 

(xiv)      the Permitted Direct Assumption shall not cause Owner or Operating
Lessee to violate or result in a breach of or default under any Franchise
Agreement where such breach or default, if not cured prior to the expiration of
any applicable cure period, would make the agreement terminable at the option of
the franchisor thereunder, and all requisite consents to such conveyance shall
have been obtained from the applicable parties to such Franchise Agreements and
Lender shall have received satisfactory evidence of the same; provided, however,
that Borrower may, on the closing date of the Permitted Direct Assumption, cause
Owner or Operating Lessee to (A) replace any Franchise Agreement by a new
Franchise Agreement in accordance with Section 4.34 hereof and/or (B) replace
any Franchise Agreement with a new Franchise Agreement with the same Franchisor
under, and in a form and on the terms, in each case, not materially different
than the form and terms of, the replaced Franchise Agreement if such new
Franchise Agreement is required by such Franchisor in connection with the
Permitted Direct Assumption;

 

(xv)       Transferee Borrower shall make any deposits into the Scheduled PIP
Reserve Account as may be required under Section 4.34(e) of the Mortgage Loan
Agreement;

 

(xvi)      the assumption documentation, legal opinions and organizational
documents of Transferee Borrower and any other Person that is required to be a
Special Purpose Bankruptcy Remote Entity under this Agreement (but not the
identity of Transferee Borrower or such other Persons other than as required
under clause (iii) above) will be subject to a Rating Agency Confirmation; and

 

(xvii)     such conveyance is permitted under and consummated in compliance with
the Mortgage Loan Documents, and Transferee Borrower shall have delivered
evidence reasonably satisfactory to Lender of the same.

 

 -103-Mezzanine Loan Agreement

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, from and after the earlier to
occur of (i) ten (10) Business Days after the Securitization of the entire Loan
or (ii) ten (10) months after the Closing Date, a Transfer of more than
sixty-five percent (65%) of the direct or indirect equity interests in Borrower
to any entity that is not a Pre-Approved Control Party or a change of Control in
Borrower, in each case that is not otherwise permitted hereunder (such entity,
the “Indirect Transferee”), and the assumption by one or more Replacement
Guarantors of all of the obligations of Guarantor under the Loan Documents from
and after the date of such Transfer in connection with such Transfer
(collectively, a “Permitted Indirect Assumption”) shall be permitted under this
Agreement and the Loan Documents, provided that either such transaction is a
Permitted Transfer or otherwise the following conditions are satisfied (either
prior to, or contemporaneously with, the closing of such Permitted Indirect
Assumption):

 

(i)          No Event of Default shall be continuing as of the date of the
closing of the Permitted Indirect Assumption;

 

(ii)         Borrower shall have provided Lender with not less than thirty (30)
days’ prior written notice of the Permitted Indirect Assumption, and if Lender’s
consent and a Rating Agency Confirmation is not required pursuant to clause
(iii) below, such notice shall include information establishing and Borrower and
Indirect Transferee certifying that Indirect Transferee is (A) a Qualified
Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders that either (x) satisfy the Control Party Asset Threshold and the
Experience Threshold or (y) are Pre-Approved Control Parties, and (C) a Person
in whom no less than thirty-five percent (35%) of the equity interests in the
aggregate are directly or indirectly owned by one or more Qualified
Equityholders;

 

(iii)        Prior to a Securitization, Lender shall have provided its consent
to the Permitted Indirect Assumption (not to be unreasonably withheld,
conditioned or delayed if the proposed Indirect Transferee satisfies the Control
Party Asset Threshold and the Experience Threshold) and, from and after a
Securitization, Lender shall have received a Rating Agency Confirmation with
respect to such Permitted Indirect Assumption, provided that neither Lender’s
consent nor a Rating Agency Confirmation shall be required so long as the
Indirect Transferee is (A) a Qualified Transferee, (B) a Person who is
Controlled by one or more Qualified Equityholders described in clauses (i),
(ii), (iii) or (v) of the definition of Qualified Equityholder that either (x)
prior to, and immediately after, giving effect to the Permitted Indirect
Assumption, satisfy the Control Party Asset Threshold and the Experience
Threshold or (y) are Pre-Approved Control Parties, and (C) a Person in whom no
less than thirty-five percent (35%) of the equity interests in the aggregate are
directly or indirectly owned by one or more Qualified Equityholders. In the
event that a proposed Indirect Transferee does not meet the test described in
the foregoing clause (B), and therefore, Lender’s reasonable consent or a Rating
Agency Confirmation are required under this clause (iii), then, for purposes of
Lender’s decision whether to grant or withhold its consent, the failure by the
proposed Indirect Transferee to satisfy such test will not be considered
presumptive that such proposed Indirect Transferee is not qualified to own a
direct or indirect equity interest in Borrower; provided, however, that Lender
may consider in deciding whether to consent to such proposed Indirect
Transferee, among other things, the assets, net worth and experience of such
proposed Indirect Transferee, together with its constituent owners and
controlling parties, and any other matters that Lender reasonably deems
relevant;

 

 -104-Mezzanine Loan Agreement

 

 

(iv)        Intentionally omitted;

 

(v)         Indirect Transferee shall have furnished to Lender customary
documents reasonably satisfactory to Lender evidencing the organization, good
standing, qualification and authority of Indirect Transferee, Replacement
Guarantor and the other parties executing the replacement guaranty, the
replacement environmental indemnity and/or the other documents and agreements
required to be delivered pursuant to the terms of this Section 7.1(b), which
documents shall include certified copies of all documents relating to the
organization, formation and good standing of Indirect Transferee and Replacement
Guarantor and of the entities, if any, which are constituent and controlling
shareholders, partners or members of Indirect Transferee or Replacement
Guarantor, as applicable;

 

(vi)        where Borrower has elected to cause Owner exercise the right to
replace one or more Managers pursuant to Section 4.14.2(b) in connection with
the Permitted Indirect Assumption, Borrower shall cause Owner to have provided
one or more new management agreements with one or more new Managers with respect
to the Individual Properties managed by such replaced Manager(s) in accordance
with the requirements of Section 4.14.2(b) hereof and shall have collaterally
assigned to Lender as additional security and subordinated to the Lien of the
Mortgages each such new management agreement pursuant to an Assignment of
Management Agreement in form and substance substantially similar to the
Assignment of Management Agreement delivered on the Closing Date or otherwise
reasonably satisfactory to Lender; and, in any event, the Individual Properties
shall be managed by one or more Qualified Managers;

 

(vii)       Borrower shall have furnished to Lender, (y) an Additional
Insolvency Opinion, in form and substance reasonably satisfactory to Lender, and
(z) one or more opinions of counsel reasonably satisfactory to Lender (A) that
the loan documents, if any, required to be delivered by Borrower, Indirect
Transferee and/or Replacement Guarantor pursuant to this Section 7.1(b) have
been duly authorized, executed and delivered and are valid, binding and
enforceable against Borrower, Indirect Transferee (if applicable) or Replacement
Guarantor, as applicable, in accordance with their terms, (B) that Indirect
Transferee and Replacement Guarantor and any entity which is a constituent and
controlling stockholder, member or general partner of Indirect Transferee or
Replacement Guarantor, as applicable, have been duly organized, and are in
existence and good standing, (C) as to such other matters as were required in
connection with the origination of the Loan with respect to Guarantor and the
direct owner of Borrower and (D) such other opinions as are reasonably required
by Lender or required by any Rating Agency and which are customary in connection
with the equity transfers of borrowers under similar loans;

 

(viii)      Borrower shall have delivered to Lender (A) Patriot Act, OFAC and
bankruptcy searches satisfactory to Lender and (B) pending litigation, judgment,
state and federal tax lien and UCC searches reasonably satisfactory to Lender,
with respect to (w) Indirect Transferee, (x) each Replacement Guarantor, (y) any
other Person that Controls Borrower or owns an equity interest in Borrower which
equals or exceeds ten percent (10%) that did not own an equity interest in
Borrower which equals or exceeds ten percent (10%) on the Closing Date, and (z)
any other Person reasonably required by Lender in order for Lender to fulfill
its regulatory compliance guidelines (where such guidelines are of general
applicability and are applied without prejudice); provided, however, that (1)
with respect to any bankruptcy search under clauses (x), (y) or (z) above, such
search shall be deemed satisfactory if it evidences that the Replacement
Guarantor or other Person, as applicable, is not currently the subject of any
bankruptcy proceeding and has not been subject to any voluntary or involuntary
bankruptcy proceeding in the past seven (7) years (other than, in the case of an
involuntary proceeding, as may have been dismissed) and (2) UCC searches shall
be deemed to be satisfactory so long as they do not evidence any security
interest in any collateral for the Loan or any security interest in any direct
or indirect equity interest in Borrower;

 

 -105-Mezzanine Loan Agreement

 

 

(ix)         Borrower must continue to, and cause Owner to continue to, satisfy
all Special Purpose Bankruptcy Remote Entity representations, warranties and
covenants in this Agreement, and Indirect Transferee and the Persons that
control Indirect Transferee must be able to satisfy all ERISA and embargoed
persons representations, warranties and covenants in this Agreement, and the
Permitted Indirect Assumption shall not result in Borrower or any ERISA
Affiliate incurring any liability under Section 4201 of ERISA due to a complete
or partial withdrawal, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA, from any Employee Plan that is a “multiemployer plan,” as
such term is defined in Section 4001(a)(3) of ERISA;

 

(x)          Borrower shall have paid Lender the Assumption Fee and all
reasonable, out-of-pocket expenses incurred by Lender in connection with the
Permitted Indirect Assumption (whether or not the same is consummated),
including any Rating Agency fees (if applicable), but excluding any servicing or
special servicing fees (other than the foregoing Assumption Fee);

 

(xi)         Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity) by one or more Replacement Guarantor(s) (A) who in the
aggregate, satisfy the Financial Covenants and at least one of which is a
Qualified Equityholder (provided that a replacement guarantor and indemnitor
otherwise satisfying clause (y) of the definition of Qualified Equityholder
shall not be required to satisfy the requirements set forth in clause (A) of the
proviso thereto), (B) each of whom satisfies the applicable search criteria
described in clause (viii) above and (C) each of whom owns a direct or indirect
interest in Borrower and at least one of whom Controls Borrower, where such
Replacement Guarantor has undertaken at least the obligations as set forth in
the Guaranty and Environmental Indemnity arising only from acts, conditions and
events occurring from and after the closing date of the Permitted Indirect
Assumption; and

 

(xii)        the Permitted Indirect Assumption shall not violate or result in a
breach of or default under any Franchise Agreement where such breach or default,
if not cured prior to the expiration of any applicable cure period, would make
the agreement terminable at the option of the franchisor r thereunder, and all
requisite consents to such conveyance shall have been obtained from the
applicable parties to such Franchise Agreements and Lender shall have received
satisfactory evidence of the same; provided, however, that Borrower may, on the
closing date of the Permitted Indirect Assumption, cause Owner to (A) replace
any Franchise Agreement by a new Franchise Agreement in accordance with Section
4.34 hereof and/or (B) replace any Franchise Agreement with a new Franchise
Agreement with the same Franchisor under, and in a form and on the terms, in
each case, not materially different than the form and terms of, the replaced
Franchise Agreement if such new Franchise Agreement is required by such
Franchisor in connection with the Permitted Indirect Assumption;

 

 -106-Mezzanine Loan Agreement

 

 

(xiii)       Borrower shall cause Owner to make any deposits into the Scheduled
PIP Reserve Account as may be required under Section 4.34(e); and

 

(xiv)      such Transfer is permitted under and consummated in compliance with
the Mortgage Loan Documents, and Borrower shall have delivered evidence
reasonably satisfactory to Lender of the same.

 

(c)          Upon the closing of any Permitted Direct Assumption and
satisfaction of the requirements set forth above in Section 7.1(a), Borrower
shall be forever released from any further liability under this Agreement and
the other Loan Documents for acts or circumstances that first arise from and
after the date of the closing of the Permitted Direct Assumption, other than
those arising out of the acts of Borrower or its Affiliates.

 

(d)          Upon the provision of a replacement Guaranty and Environmental
Indemnity by a Replacement Guarantor and closing of any Assumption permitted by
this Section 7.1, Guarantor shall be forever released from any further liability
under the Guaranty and Environmental Indemnity on the terms set forth in the
Guaranty and Environmental Indemnity, respectively.

 

(e)          If following an Assumption permitted by this Section 7.1, all or
any portion of the equity interests in Borrower or Transferee Borrower, as
applicable, will be owned, directly or indirectly, by a real estate investment
trust (within the meaning of Section 856(a) of the Code), then concurrently with
such Assumption, Borrower or Transferee Borrower, as applicable, shall have the
right to cause Owner to enter into one or more subordinate or replacement
operating leases of the Properties that will produce “rents from real property”
for purposes of Section 856(d) of the Code and/or “real property rents” for
purposes of Section 7704 of the Code with one or more newly-formed Special
Purpose Bankruptcy Remote Entity(ies) (with appropriate changes to Schedule V
with respect to such entity to account for each such entity’s form of
organization, assets, purpose and business, provided that each such entity shall
be a Delaware limited partnership, a Delaware limited liability company or a
Delaware corporation) that will be under common ownership and Control with
Borrower and will elect to be treated as a “taxable REIT subsidiary” under
Section 856(l) of the Code (a “TRS Lessee”). In connection with Borrower or
Transferee Borrower, as applicable, causing Owner to enter into such subordinate
or replacement operating lease(s) of the Properties with a TRS Lessee, Borrower
or Transferee Borrower, as applicable, may elect notwithstanding any provisions
of the Loan Documents to the contrary, to cause Owner to transfer any applicable
Franchise Agreement(s), Management Agreement(s) and other contracts, agreements,
licenses, permits, instruments or other assets or obligations of the Owner, as
appropriate, to the TRS Lessee (without creating a breach or default
thereunder), or, to the extent such agreements are not transferrable, to cause
the TRS Lessee to enter into replacement Franchise Agreements(s) and/or
Management Agreement(s) (with the same third-parties under, and in a form and on
the terms, in each case, not materially different than the form and terms of,
the replaced agreements, except to the extent expressly permitted hereunder), or
other agreements (subject to the other terms of this Agreement). Borrower’s or
Transferee Borrower’s, as applicable, exercise of the rights set forth in this
paragraph (e) shall be subject to and conditioned upon (i) delivery to Lender of
(A) an unconditional subordination of each operating lease executed by Owner or
Transferee Borrower Affiliate subsidiary, as applicable, and TRS Lessee, (B) a
joinder executed by TRS Lessee with respect to the Loan Documents (other than
the Note and the Guaranty), (C) documents, instruments and certificates with
respect to TRS Lessee of the same type (with appropriate changes to account for
such entity’s form of organization, assets, purpose and business, provided that
each such entity shall be a Delaware limited partnership, a Delaware limited
liability company or a Delaware corporation) as are required to be delivered to
Lender with respect to a Transferee Borrower pursuant to Section 7.1(a) above
and (D) such additional documents, instruments and certificates customary for a
similar transaction involving a “taxable subsidiary” both as Lender may
reasonably request and in form and substance reasonably satisfactory to Lender
and subject to a Rating Agency Confirmation, and (ii) payment to Lender of its
reasonable out-of-pocket costs and expenses incurred in connection with the
foregoing. The parties to each operating lease shall have the right, from time
to time, to amend the percentage rent due thereunder.

 

 -107-Mezzanine Loan Agreement

 

 

(f)          In connection with any Assumption permitted by this Section 7.1,
upon Borrower’s written request, Lender shall provide a statement running to the
benefit of the Transferee Borrower or the Indirect Transferee, as applicable,
and their successors and assigns, duly acknowledged and certified, setting forth
(i) the Outstanding Principal Balance, (ii) the nondefault interest rate, (iii)
any amounts due or owing and unpaid under the Loan Documents, (iv) each date
installments of interest and/or principal or any other amounts accruing under
the Loan Documents were last paid, as well as a list of any installments of
interest or other amounts accruing under the Loan Documents paid with respect to
any period in which the date of the Assumption falls, (v) any offsets or
defenses to the payment and performance of the Obligations, if any, actually
known to Lender and (vi) that this Agreement and the other Loan Documents have
not been modified or if modified, giving particulars of such modification.
Except with respect to Lender’s statements relating to clauses (i), (ii) and
(iv) above, which statements may be relied upon by Transferee Borrower or the
Indirect Transferee, as applicable, and their successors and assigns, compliance
by Lender with the requirements of this paragraph shall be for informational
purposes only and shall not be deemed to be an estoppel by Lender or a waiver of
any rights or remedies of Lender hereunder or under any other Loan Document.

 

Section 7.2         Permitted Transfers. Notwithstanding anything to the
contrary contained in Section 4.2 or elsewhere in this Agreement or any of the
other Loan Documents, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder without Lender’s consent and without a
Rating Agency Confirmation (provided that, for the avoidance of doubt, and
notwithstanding anything to the contrary contained herein, the direct Transfer
of an equity interests in any Person that constitutes collateral for the Loan
shall not be a Permitted Transfer):

 

(a)          a Lease entered into in accordance with the Loan Documents;

 

(b)          an Assumption in accordance with Section 7.1;

 

(c)          a Permitted Encumbrance;

 

(d)          any listing of equity interests in any Guarantor or Qualified
Equityholder on the New York Stock Exchange, the Toronto Stock Exchange, NASDAQ
Global Select Market or any other nationally recognized stock exchange or
market, and any sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer of publicly traded shares or other publicly traded
interests in any Guarantor or any indirect equity owner of any Guarantor;

 

 -108-Mezzanine Loan Agreement

 

 

(e)          a Transfer (but not a mortgage, pledge, hypothecation, encumbrance
or grant of a security interest, except as permitted under clause (g)) or
issuance of a direct or indirect interest in any Qualified Equityholder provided
that:

 

(i)          after giving effect to such Transfer, one or more Pre-Approved
Control Parties (and, after a Permitted Direct Assumption or Permitted Indirect
Assumption, one or more Qualified Equityholders that acquired their interest in
Borrower through such Permitted Direct Assumption or Permitted Indirect
Assumption) shall continue to own at least thirty-five percent (35%) of all
equity interests (direct or indirect) of Borrower and Leasehold Pledgor and
Control Borrower and Leasehold Pledgor;

 

(ii)         if such Transfer would cause any Person (other than any
Pre-Approved Control Party), together with its Affiliates, to Control Borrower
that did not Control Borrower prior to such Transfer or to increase its direct
or indirect interest in Borrower or Leasehold Pledgor to an amount which equals
or exceeds ten percent (10%) that did not own, together with its Affiliates, an
equity interest in Borrower which equals or exceeds ten percent (10%) prior to
such Transfer, then such transferee is a Qualified Transferee and Lender shall
receive not less than fifteen (15) days advance written notice of such Transfer;

 

(iii)        such Transfer is not prohibited by and would not permit the
Franchisor to terminate any Franchise Agreement and will not result in or cause
any breach or default under any Franchise Agreement to the extent such
violation, breach or default (with or without the passage of time) would result
in an Event of Default (in each case unless the approval of such Franchisor has
been obtained), and any approvals required under any Franchise Agreement to the
Transfer have been obtained;

 

(iv)        if such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interest in Borrower or Leasehold Pledgor and such
Person did not together with its Affiliates own more than 49% of the direct or
indirect equity interest in Borrower or Leasehold Pledgor prior to such
Transfer, Borrower shall have delivered to Lender with respect to such Person an
Additional Insolvency Opinion in form and substance reasonably satisfactory to
Lender which Additional Insolvency Opinion satisfies all then applicable Rating
Agency criteria; and

 

(v)         Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer;

 

(f)          provided that no Event of Default shall then exist, a Transfer (but
not a mortgage, pledge, hypothecation, encumbrance or grant of a security
interest, except as permitted under clause (g) below) of Control of Borrower,
Leasehold Pledgor, Owner or Operating Lessee or any direct or indirect interest
in Borrower, provided that:

 

(i)          after giving effect to such Transfer, one or more Qualified
Equityholders shall collectively own at least thirty-five percent (35%) of all
equity interests (direct or indirect) of Borrower and Leasehold Pledgor;

 

(ii)         after giving effect to such Transfer, one or more Pre-Approved
Control Parties shall collectively Control Borrower and Leasehold Pledgor;

 

 -109-Mezzanine Loan Agreement

 

 

(iii)        each of Borrower and Leasehold Pledgor shall continue to be a
Special Purpose Bankruptcy Remote Entity;

 

(iv)        if such Transfer would cause the transferee (other than any
Pre-Approved Control Party), together with its Affiliates, to Control Borrower
that did not Control Borrower prior to such Transfer or to increase its direct
or indirect interest in Borrower or Leasehold Pledgor to an amount which equals
or exceeds ten percent (10%) that did not own, together with its Affiliates, an
equity interest in Borrower which equals or exceeds ten percent (10%) prior to
such Transfer, then such transferee is a Qualified Transferee and Lender shall
receive not less than thirty (30) days advance written notice of such Transfer;

 

(v)         such Transfer is not prohibited by and would not permit the
Franchisor to terminate any Franchise Agreement, and will not result in or cause
any breach or default under any Franchise Agreement to the extent such
violation, breach or default (with or without the passage of time) would result
in an Event of Default (in each case unless the approval of such Franchisor has
been obtained), and any approvals required under any Franchise Agreement to the
Transfer have been obtained;

 

(vi)        intentionally omitted;

 

(vii)       if such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interest in Borrower or Leasehold Pledgor and such
Person did not together with its Affiliates own more than 49% of the direct or
indirect equity interest in Borrower or Leasehold Pledgor prior to such
Transfer, Borrower shall have delivered to Lender with respect to such Person an
Additional Insolvency Opinion in form and substance reasonably satisfactory to
Lender; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer;

 

(g)          (i) any pledge of an indirect equity interest in Borrower by a
Multi-Asset Person to secure an upper tier corporate or similar loan facility
that is secured by all or a substantial portion of such Multi-Asset Person’s
assets; and (ii) any pledge of a direct or indirect equity interest in a
Multi-Asset Person;

 

(h)          provided no Event of Default shall then exist (unless the
Substitute Guarantor arises in connection with a Permitted Transfer among
Pre-Approved Control Parties (or their respective wholly-owned subsidiaries)
pursuant to Section 7.2(i)), a Guarantor or a Replacement Guarantor may be
replaced by a Person (the “Substitute Guarantor”), whereupon such Substitute
Guarantor shall be a Replacement Guarantor hereunder, provided that:

 

(i)          there shall be no change of Control of Borrower or Leasehold
Pledgor as a result of such replacement (unless such Change in Control is
otherwise a Permitted Transfer);

 

(ii)         such Substitute Guarantor already has an indirect equity interest
in Borrower, or acquires an indirect equity interest in Borrower pursuant to a
Permitted Transfer;

 

 -110-Mezzanine Loan Agreement

 

 

(iii)        such Substitute Guarantor is a Qualified Transferee approved by
lender in its sole discretion or a Pre-Approved Control Party;

 

(iv)        such Substitute Guarantor, together with the remaining Guarantors
after such Transfer, satisfy the Financial Covenants as demonstrated to Lender’s
reasonable satisfaction (with such supporting evidence as Lender may reasonable
require), and the Guarantors (and Pre-Approved Control Parties or the related
Qualified Equityholder with respect to an Assumption (or Qualified
Equityholders, if there is more than one acquiring Qualified Equityholder at the
time of such Assumption)) continue to own at least thirty-five (35%) percent,
and Control Borrower and Leasehold Pledgor;

 

(v)         such Substitute Guarantor executes and delivers to Lender a
replacement guaranty and environmental indemnity (in form and substance
substantially the same as the Guaranty and Environmental Indemnity, and
additionally including the joinder, agreement and reaffirmation of the
Substitute Guarantor and remaining Guarantors of the joint and several liability
of the Substitute Guarantor and the remaining Guarantors thereunder and under
the Guaranty and Environmental Indemnity to which they are party), where such
Substitute Guarantor has undertaken at least the obligations as set forth in the
Guaranty and Environmental Indemnity arising only from acts, conditions and
events occurring from and after the date of the replacement;

 

(vi)        Lender shall have received one or more opinions of counsel to the
Substitute Guarantor and remaining Guarantors in form and substance reasonably
satisfactory to Lender (A) that the replacement guaranty and environmental
indemnity have been duly authorized, executed and delivered and are valid,
binding and enforceable against each such Substitute Guarantor and remaining
Guarantors, in accordance with their terms, and (B) that such Substitute
Guarantor and each remaining Guarantor and any entity which is a constituent and
controlling stockholder, member or general partner of such Substitute Guarantor
and each remaining Guarantor, as applicable, have been duly organized, and are
in existence and good standing;

 

(vii)       Lender shall have received an Additional Insolvency Opinion with
respect to such Transfer (if one has occurred), replacement and replacement
guaranty and environmental indemnity, in form and substance reasonably
satisfactory to Lender; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer (if one
has occurred) and such replacement including any Rating Agency fees;

 

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a Substitute Guarantor permitted by this Section 7.2(h), the
Guarantor(s) who have been replaced by the Substitute Guarantor shall be forever
released from any further liability under the Guaranty and Environmental
Indemnity arising from any circumstance, condition, action or event first
occurring after the effective date of such replacement to the extent the same is
not caused by such replaced Guarantor(s); provided, however, that such replaced
Guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for any obligations thereunder arising from any action or event occurring prior
to the effective date of such replacement and for any actions of such replaced
Guarantor.

 

 -111-Mezzanine Loan Agreement

 

 

(i)          any Transfer of direct or indirect equity interests in, and/or
Control of, Borrower, Leasehold Pledgor, Owner and/or Operating Lessee among the
Pre-Approved Control Parties (including any Transfer through one or more of
their respective wholly-owned and Controlled subsidiaries) provided that:

 

(i)          after giving effect to such Transfer, one or more Pre-Approved
Control Parties shall collectively Control Borrower and Leasehold Pledgor;

 

(ii)         Borrower and Leasehold Pledgor shall continue to be a Special
Purpose Bankruptcy Remote Entity;

 

(iii)        intentionally omitted;

 

(iv)        such Transfer is not prohibited by and would not permit the
Franchisor to terminate any Franchise Agreement, and will not result in or cause
any breach or default under any Franchise Agreement to the extent such
violation, breach or default (with or without the passage of time) would result
in an Event of Default (in each case unless the approval of such Franchisor has
been obtained), and any approvals required under any Franchise Agreement to the
Transfer have been obtained;

 

(v)         if such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interest in Borrower or Leasehold Pledgor and such
Person did not own more than 49% of the direct or indirect equity interest in
Borrower or Leasehold Pledgor on the Closing Date, Borrower shall have delivered
to Lender with respect to such Person an Additional Insolvency Opinion in form
and substance reasonably satisfactory to Lender;

 

(vi)        Guarantor (or Substitute Guarantor) shall continue to have an
indirect equity interest in Borrower;

 

(vii)       The Guarantors (and/or one or more Substitute Guarantors) after such
Transfer, shall continue to satisfy the Financial Covenants as demonstrated to
Lender’s reasonable satisfaction (with such supporting evidence as Lender may
reasonably require), and the Pre-Approved Control Parties (which for purposes of
this clause (vii) shall include Qualified Equityholders that acquired their
interest in Borrower as a result of a Permitted Direct Assumption or a Permitted
Indirect Assumption) continue to own at least thirty-five (35%) percent, and
Control Borrower and Leasehold Pledgor; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer;

 

(j)          following an Assumption resulting in two or more Qualified
Equityholders, in the aggregate, indirectly owning thirty-five percent (35%) or
more of and Controlling Borrower and Leasehold Pledgor (each, an “Existing
Qualified Equityholder”), a Transfer (but not a mortgage, pledge, hypothecation,
encumbrance or grant of a security interest) of a direct or indirect interest in
Borrower from one Existing Qualified Equityholder to another Existing Qualified
Equityholder (the “QEH Transferee”) that results in the QEH Transferee owning
indirectly thirty-five percent (35%) or more of Borrower and Leasehold Pledgor,
and/or results in a change of Control of Borrower and Leasehold Pledgor shall be
permitted without Lender’s consent provided that:

 

 -112-Mezzanine Loan Agreement

 

 

(i)          Intentionally omitted;

 

(ii)         such Transfer is not prohibited by and would not permit the
Franchisor to terminate any Franchise Agreement, and will not result in or cause
any breach or default under any Franchise Agreement to the extent such
violation, breach or default (with or without the passage of time) would result
in an Event of Default (in each case unless the approval of such Franchisor has
been obtained), and that any approvals required under any Franchise Agreement to
the Transfer have been obtained;

 

(iii)        If such Transfer results in no Guarantor Controlling Borrower and
Leasehold Pledgor or Guarantors not owning, directly or indirectly, in the
aggregate at least thirty-five percent (35%) of the equity interests in Borrower
and Leasehold Pledgor, then Lender shall have received not less than fifteen
(15) days’ notice of such Transfer and a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity) by one or more replacement guarantors and indemnitors
(A) who in the aggregate, satisfy the Financial Covenants and (B) each of whom
satisfies the applicable search criteria described in clause (iv) below and (C)
each of whom owns a direct or indirect interest in Transferee Borrower and at
least one of whom Controls Transferee Borrower (collectively, the “QEH
Replacement Guarantor”), where such QEH Replacement Guarantor has undertaken at
least the obligations as set forth in the Guaranty and Environmental Indemnity
arising only from acts, conditions and events occurring from and after the
closing date of the Transfer;

 

(iv)        Lender shall have received (A) Patriot Act, OFAC and bankruptcy
searches satisfactory to Lender and (B) pending litigation, judgment, state and
federal tax lien and UCC searches reasonably satisfactory to Lender, with
respect to each QEH Replacement Guarantor; provided, however, that (1) with
respect to any bankruptcy search, such search shall be deemed satisfactory if it
evidences that the QEH Replacement Guarantor, if any, is not currently the
subject of any bankruptcy proceeding and has not been subject to any voluntary
or involuntary bankruptcy proceeding in the past seven (7) years (other than, in
the case of an involuntary proceeding, as may have been dismissed) and (2) UCC
searches shall be deemed to be satisfactory so long as they do not evidence any
security interest in any collateral for the Loan or any security interest in any
direct or indirect equity interest in Borrower;

 

(v)         If a QEH Replacement Guarantor is required under paragraph (iii)
above Lender shall have received an opinion of counsel in form and substance
reasonably satisfactory to Lender (A) that the replacement guaranty and
environmental indemnity have been duly authorized, executed and delivered and
are valid, binding and enforceable against QEH Replacement Guarantor, in
accordance with their terms, and (B) that QEH Replacement Guarantor and any
entity which is a constituent and controlling stockholder, member or general
partner of QEH Replacement Guarantor, as applicable, have been duly organized,
and are in existence and good standing;

 

(vi)        If such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interests in Borrower or Leasehold Pledgor and
such Person did not own more than 49% of the direct or indirect equity interests
in Borrower or Leasehold Pledgor prior to such Transfer, Lender shall have
received an Additional Insolvency Opinion with respect to the Transfer, in form
and substance reasonably satisfactory to Lender which Additional Insolvency
Opinion satisfies all then applicable Rating Agency criteria;

 

 -113-Mezzanine Loan Agreement

 

 

(vii)       Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer including
any Rating Agency fees; and

 

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a QEH Replacement Guarantor required by this Section 7.2(j), the
Guarantor(s) who have been replaced by the QEH Replacement Guarantor shall be
forever released from any further liability under the Guaranty and Environmental
Indemnity arising from any circumstance, condition, action or event first
occurring after the closing date of the Transfer to the extent the same is not
caused by such replaced Guarantor(s); provided, however, that such replaced
Guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for any obligations thereunder arising from any action or event occurring prior
to the closing date of the Transfer.

 

Section 7.3          Cost and Expenses; Copies.

 

(a)          Borrower shall pay all reasonable costs and expenses of Lender in
connection with any Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel, whether internal or outside, and the
reasonable cost of any required counsel opinions related to REMIC (if the Loan
is included in a REMIC Trust) or other securitization (if the Loan is otherwise
included in a Securitization) or tax issues and any Rating Agency fees (in the
case of any Transfer requiring Rating Agency Confirmation).

 

(b)          Borrower shall provide Lender with copies of all organizational
documents relating to any Permitted Transfer to the extent expressly required
hereunder.

 

Article 8

 

DEFAULTS

 

Section 8.1         Events of Default. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)          if (A) the Obligations are not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest, and, if applicable,
principal due under the Note is not paid in full within two (2) calendar days
following the applicable Monthly Payment Date, (C) any prepayment of principal
due under this Agreement or the Note is not paid when due, (D)  the Spread
Maintenance Premium is not paid when due or (E) any deposit to the reserves
established pursuant to Section 6.2 is not made within three (3) calendar days
following the required deposit date therefor (provided that it shall not be an
Event of Default under clause (B) or (E) if as of the applicable due date for
the payment of such amounts there are sufficient funds remaining in the Deposit
Account (other than funds previously allocated to the various Accounts) to pay
such amounts when due and Lender’s access to such funds has not been inhibited
in any manner whatsoever due to circumstances or events which are directly
related to Borrower or Leasehold Pledgor and no other monetary Event of Default
is then continuing);

 

 -114-Mezzanine Loan Agreement

 

 

(ii)         if any other amount payable pursuant to this Agreement, the Note or
any other Loan Document (other than as set forth in the foregoing clause (i)) is
not paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower (provided that it
shall not be an Event of Default under this clause (ii) if as of the applicable
due date for the payment of such amounts there are sufficient funds remaining in
the Deposit Account (as defined in the Mortgage Loan Agreement) (other than
funds previously allocated to the various Accounts (as defined in the Mortgage
Loan Agreement)), to pay such amounts when due, no other monetary Event of
Default is then continuing, and the servicer (or if none, the Mortgage Lender)
under the Mortgage Loan fails to make such payment in violation of the Mortgage
Loan Agreement);

 

(iii)        subject to Owner’s right to contest as set forth in Section 4.6 of
the Mortgage Loan Agreement, if any of the Taxes or Other Charges are not paid
when Due and Payable (provided that it shall not be an Event of Default if there
are sufficient funds in the Tax Account (as defined in the Mortgage Loan
Agreement) to pay such amounts when due, no other monetary Event of Default is
then continuing and the servicer under the Mortgage Loan fails to make such
payment in violation of the Mortgage Loan Agreement) and such default is not
remedied within ten (10) Business Days;

 

(iv)        if Owner fails to maintain in full force and effect Policies
reflecting and satisfying the insurance coverages, amounts and other
requirements set forth in this Agreement, or if certificates evidencing the
insurance provided pursuant to the Policies are not delivered to Lender within
five (5) days of Lender’s written request (provided that it shall not be an
Event of Default if (x) such failure results from the failure to timely pay any
premium and there are then sufficient funds in the Insurance Account (as defined
in the Mortgage Loan Agreement) to pay such premiums when due, no other monetary
Event of Default is then continuing and (y) the servicer (or if none, the
Mortgage Lender) under the Mortgage Loan fails to make such payment in violation
of the Mortgage Loan Agreement);

 

(v)         a voluntary Transfer other than a Permitted Transfer occurs, or any
other Transfer which is not a Permitted Transfer, and to which no other clause
of this Section 8.1(a) applies, occurs and is not cured within thirty (30) days
following Borrower’s receipt of written notice of such impermissible Transfer
from Lender;

 

(vi)        if any certification, representation or warranty made by Borrower,
Leasehold Pledgor or any Guarantor herein or in any other Loan Document, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date such representation or warranty was made; provided,
however, that as to any such false or misleading representation or warranty
which (a) was unintentionally made to Lender and (b) which can be made true and
correct by action of Borrower or Leasehold Pledgor, Borrower and Leasehold
Pledgor shall have a period of thirty (30) days following written notice thereof
to Borrower to undertake and complete all action necessary to make such
representation or warranty, true and correct in all material respects; provided,
further, that if the same cannot be cured within such thirty (30) day period, if
Borrower or Leasehold Pledgor commences to take action to cure such breach
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of an
additional ninety (90) days;

 

 -115-Mezzanine Loan Agreement

 

 

(vii)       if Borrower, Leasehold Pledgor, Guarantor, any Individual Owner or
any Operating Lessee shall make an assignment for the benefit of creditors;

 

(viii)      if a receiver, liquidator or trustee shall be appointed for
Borrower, Leasehold Pledgor, any Guarantor, any Individual Owner or any
Operating Lessee, or if Borrower, Leasehold Pledgor, any Guarantor, any
Individual Owner or any Operating Lessee shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Leasehold
Pledgor, any Guarantor, any Individual Owner or any Operating Lessee or if any
proceeding for the dissolution or liquidation of Borrower, Leasehold Pledgor,
any Guarantor, any Individual Owner or any Operating Lessee shall be instituted,
or if Borrower, Leasehold Pledgor, Owner or Operating Lessee is substantively
consolidated with any other Person; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by Borrower, Leasehold Pledgor, any Guarantor, such Individual
Owner or such Operating Lessee upon the same not being discharged, stayed or
dismissed within ninety (90) days following its filing;

 

(ix)         if Borrower or Leasehold Pledgor attempts to assign its rights
under this Agreement or any of the other Loan Documents or any interest herein
or therein in contravention of the Loan Documents;

 

(x)          if any of the assumptions contained in the Insolvency Opinion, or
in any other non-consolidation opinion delivered to Lender in connection with
the Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect, subject
to the cure periods set forth in clause (ix);

 

(xi)         a breach of the covenants set forth in Sections 4.4; provided,
however, such violation or breach shall not constitute an Event of Default in
the event that (1) such violation or breach is not intentional, (2) such
violation or breach is immaterial, (3) such violation or breach shall be
remedied in a timely and expedient manner and in any event within not more than
60 days, and (4) within fifteen (15) Business Days following the request of
Lender, but not prior to the date on which such violation or breach shall have
been remedied in accordance with the immediately foregoing clause (3), Borrower
delivers to Lender a substantive non-consolidation opinion, or a modification of
the Insolvency Opinion, to the effect that such breach or violation shall not in
any way impair, negate or adversely change the opinions rendered in the
Insolvency Opinion, which opinion or modification and any counsel delivering
such opinion or modification shall be acceptable to Lender in its reasonable
discretion;

 

 -116-Mezzanine Loan Agreement

 

 

(xii)        a breach of the covenants set forth in Sections 4.31 or 4.23
hereof;

 

(xiii)       if at any time the equity interests pledged by Borrower pursuant to
the Pledge Agreement shall be evidenced by new, replacement or additional
certificates and Borrower shall fail to deliver such certificates to Lender,
together with any powers of attorney or membership powers required to be
delivered in connection therewith in accordance with the Pledge Agreement;

 

(xiv)      subject to Borrower’s and Owner’s right to contest set forth in
Section 4.3 of this Agreement, if any Individual Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Permitted Encumbrance that is
not bonded over or otherwise removed or paid within ten (10) Business Days
following notice of such breach;

 

(xv)       the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior written consent of Lender, other
than in accordance with this Agreement and the Leases at the Individual
Properties entered into in accordance with the Loan Documents;

 

(xvi)      if, without Lender’s prior written consent, other than in accordance
with Section 4.14, (i) any Management Agreement is terminated, or (ii) there is
a material change in any Management Agreement;

 

(xvii)     a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof that is not remedied within the thirty (30) days following
notice of such breach;

 

(xviii)    if Borrower or Leasehold Pledgor breaches any covenant contained in
Section 4.9 hereof and such breach continues for ten (10) Business Days
following Lender’s delivery of notice of such breach;

 

(xix)       intentionally omitted;

 

(xx)        if without Lender’s prior consent, there is any material change in
any Franchise Agreement (or any replacement Franchise Agreement), or a Franchise
Agreement shall be terminated or cancelled, unless Borrower or Leasehold Pledgor
shall have replaced (or caused Owner or Operating Lessee to replace) such
Franchise Agreement in accordance with the terms of Section 4.34 within ninety
(90) days;

 

(xxi)       if a default has occurred and continues beyond any applicable cure
period under any Franchise Agreement if such default permits the applicable
Franchisor to terminate or cancel such Franchise Agreement, unless Borrower or
Leasehold Pledgor shall have replaced (or cause Owner or Operating Lessee to
have replaced) such Franchise Agreement in accordance with the terms of Section
4.34(d) within ninety (90) days after such default;

 

(xxii)      if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained therein, whether as to Borrower,
Leasehold Pledgor, Owner, Operating Lessee, any Guarantor, the Collateral or any
Individual Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Obligations or to permit Lender to accelerate the maturity of
all or any portion of the Obligations;

 

 -117-Mezzanine Loan Agreement

 

 

(xxiii)     if Borrower or Leasehold Pledgor shall fail to comply with any of
the terms, covenants or conditions of Section 9.3 hereof and such failure shall
continue for ten (10) Business Days after notice thereof from Lender to
Borrower.

 

(xxiv)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.6 and/or Section 2.7 hereof;
provided that with respect to a failure under Section 2.6 only, no Event of
Default shall occur under this clause (xxiv) unless such failures continues for
five (5) Business Days after Lender delivers notice to Borrower thereof (it
being agreed that such cure period shall not apply with respect to Borrower’s
delivery of a Replacement Interest Rate Cap Agreement in connection with its
exercise of an Extension Option under Section 2.7);

 

(xxv)     an Event of Default as defined or described in the Mortgage Loan
Documents occurs or any other event shall occur or condition shall exist, if the
effect of such event or condition is to accelerate or permit Mortgage Lender to
accelerate the maturity or any portion of the Mortgage Loan;

 

(xxvi)    if Guarantors breach the Financial Covenants, if any, under the
Guaranty and a Substitute Guarantor that satisfies the Financial Covenants, does
not assume the obligations of Guarantors under the Guaranty and the
Environmental Indemnity; or

 

(xxvii)   if Borrower or Leasehold Pledgor shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) to (xxvi) above, for thirty
(30) days after notice to Borrower from Lender; provided, however, that if such
Default is a Default which cannot be cured by the payment of a sum of money and
is otherwise susceptible of cure but cannot reasonably be cured within such
30-day period, and provided further that Borrower shall have commenced to cure
such Default within such 30-day period and shall thereafter diligently and
expeditiously proceed to cure the same, such 30-day period shall be extended for
such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days; provided, however that such additional ninety (90) period shall be
extended for an additional thirty (30) days provided that Borrower shall have
continuously diligently and expeditiously proceeded to cure the applicable
Default and that notwithstanding the foregoing such Default has not been cured
and; provided further that Borrower continues to diligently and expeditiously
proceed to cure the same and it is reasonably likely that such Default shall be
cured in such additional 30-day period.

 

 -118-Mezzanine Loan Agreement

 

 

Section 8.2          Remedies.

 

8.2.1      Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and/or
Leasehold Pledgor and in and to the Collateral, including declaring the
Obligations to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and/or Leasehold Pledgor and the Collateral, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and each
of Borrower and Leasehold Pledgor hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

8.2.2      Suspension of Lender’s Performance. Upon the occurrence of an Event
of Default, in addition to any other rights or remedies available to Lender
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may, at its option, cease or suspend any and all performance required of
Lender under the Loan Documents.

 

8.2.3       Remedies Cumulative. During the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower or Leasehold Pledgor under this Agreement
or any of the other Loan Documents executed and delivered by, or applicable to,
Borrower or Leasehold Pledgor or at law or in equity may be exercised by Lender
at any time and from time to time, whether or not all or any of the Obligations
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Collateral. The rights, powers and remedies of Lender under this Agreement shall
be cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Leasehold Pledgor pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and the Pledge
Agreement and other Security Documents have been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Obligations or the Obligations
have been paid in full. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
or Leasehold Pledgor shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or Leasehold Pledgor or to impair any
remedy, right or power consequent thereon.

 

 -119-Mezzanine Loan Agreement

 

 

8.2.4      Severance.

 

(a)          During the continuance of an Event of Default, Lender shall have
the right from time to time to partially foreclose the Collateral under the
Pledge Agreement in any manner and for any amounts secured by the Pledge
Agreement then due and payable as determined by Lender in its sole discretion,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Collateral under the Pledge
Agreement to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire Outstanding Principal Balance, Lender
may foreclose the Collateral under the Pledge Agreement to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Collateral under the Pledge Agreement as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement to secure payment of the sums secured by the
Collateral under the Pledge Agreement and not previously recovered.

 

(b)          During the continuance of an Event of Default, Lender shall have
the right from time to time to sever the Note and the other Loan Documents into
one or more separate notes, pledge agreements and other security documents in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. Borrower
and Leasehold Pledgor shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower and Leasehold Pledgor each hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower and Leasehold Pledgor each ratifying
all that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power.

 

(c)          Any amounts recovered from the Collateral or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents, in such order, priority and proportions as Lender
in its sole discretion shall determine.

 

8.2.5      Lender’s Right to Perform. If Borrower or Leasehold Pledgor fails to
perform any covenant or obligation contained herein and such failure shall
continue for a period of five (5) Business Days after Borrower’s receipt of
written notice thereof from Lender, without in any way limiting Lender’s right
to exercise any of its rights, powers or remedies as provided hereunder, or
under any of the other Loan Documents, Lender may, but shall have no obligation
to, perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Pledge Agreement and the other Loan Documents)
and shall bear interest thereafter at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure (provided that if Lender elects to exercise its right in the
preceding sentence it shall notify Borrower of such exercise; provided, that
Lender’s failure to so notify Borrower shall not invalidate such action or give
rise to any liability on the part of Lender or defense, effect or counterclaim
on the part of Borrower).

 

 -120-Mezzanine Loan Agreement

 

 

Article 9

SALE AND SECURITIZATION OF LOAN

 

Section 9.1          Sale of Loan and Securitization.

 

(a)          Lender shall have the right, at Lender’s cost and without the
consent of Borrower, any Guarantor or any Affiliate of Borrower or any
Guarantor, (i) to sell or otherwise transfer the Loan or any portion thereof as
a whole loan, (ii) to sell participation interests in the Loan, or (iii) to
securitize the Loan or any portion thereof in a single asset securitization or a
pooled loan securitization. The transactions referred to in clauses (i), (ii)
and (iii) are each hereinafter referred to as a “Secondary Market Transaction”
and the transactions referred to in clause (iii) shall hereinafter be referred
to as a “Securitization”. Any certificates, notes or other securities issued in
connection with a Secondary Market Transaction are hereinafter referred to as
“Securities”). At Lender’s election, each note and/or component comprising the
Loan may be subject to one or more Secondary Market Transactions.

 

(b)          If requested by Lender, Borrower and Leasehold Pledgor shall use
commercially reasonable efforts to and shall cause Guarantors to use
commercially reasonable efforts to assist Lender, at Lender’s expense, in
satisfying the market standards to which Lender customarily adheres or which may
be required by prospective investors, the Rating Agencies, applicable Legal
Requirements and/or otherwise in the marketplace in connection with any
Secondary Market Transactions, and shall in any event upon Lender’s request, at
Lender’s expense:

 

(i)          (A) provide updated financial and other customary information with
respect to the Properties, the business operated at the Properties, Owner,
Operating Lessee, Borrower, Leasehold Pledgor and each Manager, including,
without limitation, the information set forth on Exhibit A attached hereto,
(B) provide updated budgets and rent rolls (including itemized percentage of
floor area occupied and percentage of aggregate base rent for each tenant)
relating to the Properties, and (C) provide updated appraisals, market studies,
property condition reports and other due diligence investigations of the
Properties (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel acceptable to Lender and the Rating Agencies;

 

(ii)         cause counsel to provide legal opinions of counsel, which may be
relied upon by Lender, trustee in any Securitization, underwriters, NRSROs and
their respective counsel, agents and representatives, as to non-consolidation,
matters of Delaware and federal bankruptcy law relating to limited partners
and/or limited liability companies, any other matters covered in the opinions
delivered to Lender at Closing or as required by the Rating Agencies with
respect to the Properties, the Loan Documents, Owner, Operating Lessee, Borrower
and Leasehold Pledgor and their respective Affiliates, which counsel and
opinions shall be reasonably satisfactory to Lender and satisfactory to the
Rating Agencies; and

 

 -121-Mezzanine Loan Agreement

 

 

(iii)        execute amendments to the Loan Documents and Borrower’s and
Leasehold Pledgor’s organizational documents requested by Lender; provided,
however, that Borrower shall not be required to modify or amend any Loan
Document if such modification or amendment would (A) change the interest rate as
set forth herein on in the Note, (B) change the outstanding principal balance of
the Loan, (C) require Borrower to make or remake any representations or
warranties, (D) require principal amortization of the Loan (other than repayment
in full on the Maturity Date), (E) change any Stated Maturity Date or (F)
otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents other than to a de minimis extent.

 

(c)          If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Properties alone or the Properties and
Related Properties collectively, will be a Significant Obligor, Borrower shall,
at Lender’s expense, furnish to Lender upon reasonable request the following
financial information:

 

(i)          if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all loans included or expected to be included
in the Securitization, net operating income for the Properties and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

(ii)         if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all loans included or expected to be included in the Securitization, the
financial statements in respect of each Individual Owner and its respective
Properties required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
reasonably determines to be a Significant Obligor) for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of
Rule 3-01 of Regulation S-X, and statements of income and statements of cash
flows with respect to the Properties for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X.

 

 -122-Mezzanine Loan Agreement

 

 

(d)          Further, if reasonably requested by Lender, Borrower shall,
promptly at Lender’s expense, furnish to Lender financial data or financial
statements meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB,
as specified by Lender, for any tenant of any Individual Property (if available
and not subject to requirements of confidentiality under the terms of the
applicable Lease) if, in connection with a Securitization, Lender expects there
to be, as of the cutoff date for such Securitization, a concentration with
respect to such tenant or group of Affiliated tenants within all of the loans
included or expected to be included in the Securitization such that such tenant
or group of Affiliated tenants would constitute a Significant Obligor. Borrower
shall, at Lender’s expense, use commercially reasonable efforts to furnish to
Lender, in connection with the preparation of the Disclosure Documents and on an
ongoing basis, financial data and/or financial statements with respect to such
tenants meeting (if available and not subject to requirements of confidentiality
under the terms of the applicable Lease) the requirements of Item 1112(b)(1) or
(2) of Regulation AB, as specified by Lender, but only for so long as such
entity or entities are a Significant Obligor and either (x) filings pursuant to
the Exchange Act in connection with or relating to the Securitization (an
“Exchange Act Filing”) are required to be made under applicable Legal
Requirements or (y) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

 

(e)          If Lender reasonably determines in good faith that Borrower alone
or Borrower and one or more Affiliates of Borrower collectively, or the
Properties alone or the Properties and Related Properties collectively, are a
Significant Obligor, then Borrower shall, at Lender’s expense, furnish to
Lender, on an ongoing basis, selected financial data or financial statements
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) Exchange Act Filings are required to be made
under applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

(f)          Any financial data or financial statements provided pursuant to
this Section 9.1 shall be furnished at Lender’s expense to Lender within the
following time periods:

 

(i)          with respect to information requested in connection with the
preparation of Disclosure Documents for a Securitization, within ten
(10) Business Days after notice from Lender; and

 

(ii)         with respect to ongoing information required under Section 9.1(d)
and (e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

(g)          If reasonably requested by Lender, Borrower shall, at Lender’s
expense, provide Lender, promptly following Lender’s reasonable request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements identified by Lender and relating to a Securitization or as shall
otherwise be reasonably requested by Lender or, in the case of a private
securitization such statements or information as Lender shall reasonably
determine to be necessary to be included.

 

(h)          If requested by Lender, whether in connection with a Securitization
or at any time thereafter during which the Loan and any Related Loans are
included in a Securitization, Borrower shall provide Lender, promptly upon
request, a list of tenants (including all affiliates of such tenants) that in
the aggregate (1) occupy 10% or more (but less than 20%) of the total floor area
of the improvements or represent 10% or more (but less than 20%) of aggregate
base rent, and (2) occupy 20% or more of the total floor area of the
improvements or represent 20% or more of aggregate base rent.

 

 -123-Mezzanine Loan Agreement

 

 

(i)          All financial statements provided by Borrower or Leasehold Pledgor
pursuant to this Section 9.1(c), (d), (e) or (f) shall be prepared in accordance
with the Uniform System of Accounts and reconciled in accordance with GAAP (or
otherwise in accordance with an Acceptable Accounting Method) and shall meet the
applicable requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
provided by Borrower pursuant to clause (c) or (d) relating to a Fiscal Year
shall be audited by Independent Accountants in accordance with GAAP, Regulation
S-X or Regulation S-K, as applicable, Regulation AB, and all other applicable
Legal Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such Independent Accountants and the reference to such Independent Accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements of the Borrower shall be certified by
the chief financial officer of Borrower, which certification shall state that
such financial statements meet the requirements set forth in the first sentence
of this paragraph.

 

(j)          If reasonably requested by Lender, Borrower shall review any
information regarding the Properties, tenants, Borrower, Leasehold Pledgor,
Owner, Operating Lessee and Guarantors which is contained in any Disclosure
Document (including any interim drafts thereof and any amendments or supplements
thereto) in order to confirm that to its knowledge, no such Disclosure Document
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, and to the extent any such
Disclosure Document contains any such material misstatements or omissions to
correct any such material misstatements or omissions within five (5) Business
Days following Borrower’s receipt thereof. Borrower shall not be liable
hereunder for any material misstatement or omission contained in the Disclosure
Document due to Lender’s failure to incorporate Borrower’s requested changes or
modifications.

 

(k)          For all purposes under this Agreement, if any Securities are
offered pursuant to a “private” Securitization pursuant to an exemption under
Rule 144A or Regulation D under the Securities Act, the provisions of Regulation
AB, Regulation S-K, Regulation S-X and any other disclosure provisions of the
Securities Act and/or Exchange Act, as applicable, shall be deemed to apply to
such “private” Securitization as if such offering of Securities were being
conducted pursuant to a registered public offering under the Securities Act.

 

Section 9.2          Securitization Indemnification.

 

(a)          Borrower understands that information about the Borrower, Leasehold
Pledgor, Owner, Operating Lessee and the Properties, tenants, Managers and
Guarantors provided to Lender by Borrower or Leasehold Pledgor and their agents,
counsel and representatives may be included in preliminary and final disclosure
documents in connection with a Securitization, including an offering circular,
any free writing prospectus, a prospectus, prospectus supplement, private
placement memorandum or other offering document (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities,
investment banking firms, NRSROs, accounting firms, law firms and other
third-party advisory and service providers relating to a Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.

 

 -124-Mezzanine Loan Agreement

 

 

(b)          Borrower hereby agrees to indemnify Lender (and for purposes of
this Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any actual losses (i.e., non-consequential), claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group,
the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (A) any untrue statement or alleged
untrue statement of any material fact contained in the information about the
Borrower, Leasehold Pledgor, Owner, Operating Lessee, the Properties,
Guarantors, tenants and Managers provided to Lender by Borrower and its agents,
counsel and representatives (it being agreed that no Manager is an agent or
representative of Borrower for the purpose of this sentence), (B) the omission
or alleged omission to state therein a material fact required to be stated in
such information or necessary in order to make the statements in such
information, in light of the circumstances under which they were made, not
misleading, or (C) a breach of the representations and warranties made by
Borrower or Leasehold Pledgor in Section 3.1.31 of this Agreement (Full and
Accurate Disclosure). Borrower also agrees to reimburse Lender, the Lender
Group, the Issuer and/or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Lender Group, the Issuer and/or the
Underwriter Group in connection with investigating or defending the Liabilities.
Borrower’s liability under this paragraph will be limited to Liability that
arises out of, or is based upon, an untrue statement or omission made in
reliance upon, and in conformity with, information furnished to Lender by or on
behalf of Borrower or Leasehold Pledgor in connection with the preparation of
the Disclosure Document or in connection with the underwriting or closing of the
Loan, including financial statements of Borrower and Leasehold Pledgor,
operating statements and rent rolls with respect to the Properties, provided
Borrower is given the opportunity to review and ensure the accuracy of any
information in the Disclosure Document provided by or on behalf of Borrower or
Leasehold Pledgor or in connection with the preparation of the Disclosure
Document and provided, further, that Borrower shall not have any liability
hereunder as a result of any untrue statement or alleged untrue statement or
omission or alleged omission contained in the Disclosure Document due to
Lender’s failure to incorporate therein Borrower’s requested changes or
modifications (in each case excluding (x) any underwritten financial
information, (y) any information (including financial information or forecasted
information) contained in any third party report commissioned by Lender, such as
appraisals, property condition reports and environmental reports, and (z) any
projections or forecasts). This indemnification provision will be in addition to
any liability which Borrower may otherwise have. Borrower acknowledges and
agrees that any Person that is included in the Lender Group, the Issuer and/or
the Underwriter Group that is not a direct party to this Agreement shall be
deemed to be a third-party beneficiary to this Agreement with respect to this
Section 9.2(b). Within five (5) Business Days after Lender’s written request,
Borrower shall execute and deliver to Lender a separate indemnification and
reimbursement agreement in favor of the Lender Group, the Issuer and the
Underwriter Group in form and substance consistent with the indemnification and
reimbursement obligations of Borrower under this Section 9.2(b).

 

 -125-Mezzanine Loan Agreement

 

 

(c)          In connection with any Exchange Act Filing or other reports
containing comparable information that is required to be made “available” to
holders of the Securities under Regulation AB or applicable Legal Requirements,
Borrower agrees to (i) indemnify Lender, the Lender Group, the Issuer and the
Underwriter Group for Liabilities to which Lender, the Lender Group, the Issuer
and/or the Underwriter Group may become subject insofar as the Liabilities arise
out of, or are based upon, an alleged untrue statement or alleged omission or an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower or Leasehold Pledgor
in connection with the preparation of the Disclosure Document or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower and Leasehold Pledgor, operating statements and rent rolls with respect
to the Properties, provided Borrower is given the opportunity to review and
ensure the accuracy of any information in the Disclosure Document provided by or
on behalf of Borrower in connection with the preparation of the Disclosure
Document and (ii) reimburse Lender, the Lender Group, the Issuer and/or the
Underwriter Group for any out-of-pocket legal or other expenses reasonably
incurred by Lender, the Lender Group, the Issuer and/or the Underwriter Group in
connection with defending or investigating the Liabilities.

 

(d)          Promptly after receipt by an indemnified party under this Section
9.2 of notice of the commencement of any action, such indemnified party will, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the failure to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party under Sections 9.2(b) and 9.2(c) hereof except to the
extent that failure to notify causes prejudice to the indemnifying party. If any
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, or the indemnifying party shall have
failed to designate within a reasonable period of time counsel reasonably
satisfactory to the indemnified party, the indemnified party or parties shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the indemnifying party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the indemnifying party. Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings, and such settlement requires no statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of the indemnified
party.

 

 -126-Mezzanine Loan Agreement

 

 

(e)          In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
(c) is for any reason held to be unenforceable as to an indemnified party or
insufficient in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.2(b)
or (c), the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f)          The liabilities and obligations of both Borrower and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

(g)          Borrower shall jointly and severally indemnify Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender or its officers, directors, partners,
employees, representatives, agents and Affiliates, may become subject in
connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of Borrower to the Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.

 

 -127-Mezzanine Loan Agreement

 

 

Section 9.3          Severance.

 

9.3.1      Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or other
Secondary Market Transaction with respect to all or any portion of the Loan), to
require Borrower or Leasehold Pledgor (at Lender’s expense) to execute and
deliver (i) “component” notes and/or modify the Loan in order to create one or
more senior and subordinate notes (i.e., an A/B or A/B/C structure) and/or one
or more additional components of the Note or Notes (including the implementation
of a New Junior Mezzanine Loan (in accordance with Section 9.3.2 below)), or
make any other change to the Loan or the Note including but not limited to:
reducing the number of Notes, revising the interest rate for the Note,
reallocating the principal balances of the Notes, increasing or decreasing the
monthly debt service payments for or eliminating note structure of the Loan
(including the elimination of the related allocations of principal and interest
payments), and/or (ii) in conjunction with, and with the corresponding agreement
of, the Mortgage Lender and Lender, “resize” the Loan and the Mortgage Loan to
revise the interest rates for the Loan and the Mortgage Loan, reallocate the
principal balances of the Loan and the Mortgage Loan and/or increasing or
decreasing the monthly debt service payments for the Loan and the Mortgage Loan
(such resizing under this clause (ii), a “Resizing”), provided that, subject to
Section 9.3.2, (A) the Outstanding Principal Balance of the Loan (together with,
in the case of a Resizing, the outstanding principal balance of the Mortgage
Loan subject to such Resizing) in the aggregate immediately after the effective
date of such modification equals the outstanding principal balance (when
aggregated, in the case of a Resizing, with the outstanding principal balance of
the Mortgage Loan subject to such Resizing) immediately prior to such
modification, (B) the initial weighted average of the interest rates for the
Loan in the aggregate (when aggregated, in the case of a Resizing, with the
interest rates of the Mortgage Loan subject to such Resizing) immediately after
the effective date of such modification equals the interest rate of the original
Note (when aggregated, in the case of a Resizing, on a weighted average basis
with the interest rate of the Mortgage Loan subject to such Resizing)
immediately prior to such modification, except that the weighted average
interest rate may subsequently change as a result of (I) any voluntary
prepayment that Borrower applies to the Mortgage Loan, (II) any prepayment
during the continuance of an Event of Default or resulting from a Casualty or
Condemnation, and (III) any voluntary prepayment of any portion of the Loan, (C)
no principal amortization of the Loan or the Mortgage Loan shall be required
(other than repayment in full on the Maturity Date), (D) there shall be no
change to any Stated Maturity Date and (E) Borrower, Leasehold Pledgor and
Guarantors shall not be required to amend any Loan Documents that would
otherwise increase the obligations or reduce the rights of Borrower, Leasehold
Pledgor or any Guarantor under the Loan Documents other than to a de minimis
extent, and provided, further, that in all events the aggregate principal
balance of the Loan and the Mortgage Loan following a Resizing may not exceed
the aggregate principal balance of the Loan and the Mortgage Loan immediately
prior to the Resizing, and the initial weighted average interest rate of the
Loan and the Mortgage Loan, on a combined basis, following a Resizing may not
exceed the weighted average interest rate of the Loan and the Mortgage Loan, on
a combined basis, immediately before the Resizing. At Lender’s election, each
note comprising the Loan may be subject to one or more Secondary Market
Transactions. Lender shall have the right to modify the Note in accordance with
this Section 9.3 and, provided that such modification shall comply with the
terms of this Section 9.3, it shall become immediately effective.

 

 -128-Mezzanine Loan Agreement

 

 

9.3.2      New Junior Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one junior mezzanine loan (a “New Junior Mezzanine
Loan”) (it being agreed that there no more than two mezzanine loans), to
establish different interest rates and to reallocate the Outstanding Principal
Balance and Monthly Debt Service Payment of the Loan to the Loan and such New
Junior Mezzanine Loan and to require the payment of the Loan and the New Junior
Mezzanine Loan in such order of priority as may be designated by Lender;
provided, that (A) the outstanding principal balance of the Loan and such New
Junior Mezzanine Loan immediately after the effective date of the creation of
such New Junior Mezzanine Loan equals the Outstanding Principal Balance
immediately prior to such modification, (B) the initial weighted average of the
interest rates for the Loan and such New Junior Mezzanine Loan in the aggregate
immediately after the effective date of the creation of such New Junior
Mezzanine Loan equals the interest rate of the original Note in immediately
prior to such modification (C) no principal amortization of the Loan or the New
Junior Mezzanine Loan shall be required (other than repayment in full on the
Maturity Date), (D) there shall be no change to any Stated Maturity Date and (E)
Borrower and Guarantors shall not be required to amend any Loan Documents (or
enter into new documents with respect to the New Junior Mezzanine Loan) that
would otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor pursuant to the Loan Documents. Borrower shall cause (at Lender’s
expense) the formation of one special purpose, bankruptcy remote entity as
required by Lender in order to serve as the borrower under the New Junior
Mezzanine Loan (the “New Junior Mezzanine Borrower”) and the applicable
organizational documents of Borrower shall be amended and modified as necessary
or required in the formation of the New Junior Mezzanine Borrower.

 

9.3.3       Cooperation; Execution; Delivery. Borrower and Leasehold Pledgor
shall use reasonable efforts to cooperate (at Lender’s expense) with all
reasonable requests of Lender in connection with this Section 9.3. Subject to
Section 9.3.2, if reasonably requested by Lender, Borrower and Leasehold Pledgor
shall promptly execute and deliver such documents as shall be required by Lender
and any Rating Agency in connection with any modification or New Junior
Mezzanine Loan pursuant to this Section 9.3, all in form and substance
reasonably satisfactory to Lender and satisfactory to any applicable Rating
Agency, including, the severance of security documents if requested and/or, in
connection with the creation of the New Junior Mezzanine Loan: (i) execution and
delivery of a promissory note and loan documents necessary to evidence such New
Junior Mezzanine Loan, (ii) execution and delivery of such amendments to the
Loan Documents as are necessary in connection with the creation of such New
Junior Mezzanine Loan, (iii) delivery of opinions of legal counsel with respect
to due execution, authority and enforceability of any modification documents or
documents evidencing or securing the New Junior Mezzanine Loan, as applicable
and (iv) with respect to the New Junior Mezzanine Loan, delivery of an
Additional Insolvency Opinion for the Loan and a substantive non-consolidation
opinion; each as reasonably acceptable to Lender, prospective investors and/or
the Rating Agencies. In the event Borrower and/or Leasehold Pledgor fails to
execute and deliver such documents to Lender within five (5) Business Days
following such request by Lender, Borrower and Leasehold Pledgor each hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower and
Leasehold Pledgor each hereby ratifying all that such attorney shall do by
virtue thereof.

 

 -129-Mezzanine Loan Agreement

 

 

Section 9.4          Costs and Expenses. Notwithstanding anything to the
contrary contained in this Article 9, no Loan Party shall be required to incur
(and Lender shall be required to pay and/or reimburse) any out-of-pocket costs
or expenses in the performance of its obligations under Sections 9.1 or 9.2
(excluding Borrower’s legal fees and the indemnity obligations set forth
therein) or Section 9.3 above (excluding Borrower’s legal fees), including,
without limitation, any transfer taxes incurred as a result of any required
restructuring.

 

Section 9.5          Confidentiality.  Borrower and Leasehold Pledgor each
agrees for itself and on behalf of Guarantors that except as expressly provided
below, any reports, statements or other information required to be delivered or
provided under this Agreement or any of the other Loan Documents and furnished
at any time and from time to time by Borrower, Leasehold Pledgor or Guarantors
and relating to any Guarantor (“Furnished Information”) may be included in any
Disclosure Document and may be forwarded by Lender to any actual or prospective
investor in the Loan or the Mortgage Loan, any actual or prospective assignee of
the Loan or the Mortgage Loan, or beneficial interests in the Loan or the
Mortgage Loan, including investors in Securities, any actual or prospective
participant in the Loan or the Mortgage Loan, any Rating Agency rating any
participations in the Loan and/or Securities, any NRSRO, any underwriter, any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, any of Lender’s Affiliates involved from time to time
in the transactions contemplated by this Agreement and/or in any Securitization
and/or in any assignment of all or any portion of the Loan or the Mortgage Loan,
any of Lender or such Affiliates’ respective employees, directors, agents,
attorneys, accountants, or other professional advisors, any servicers of the
Loan, and/or any Governmental Authorities, in all cases as Lender determines
necessary or desirable in its sole discretion.  Borrower and Leasehold Pledgor
each irrevocably waives any and all rights it may have under any applicable
Legal Requirements to prohibit such disclosure, including but not limited to any
right of privacy.

 

 -130-Mezzanine Loan Agreement

 

 

Article 10

 

MISCELLANEOUS

 

Section 10.1        Exculpation. Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower or Leasehold Pledgor
to perform and observe the Obligations contained in the Note, this Agreement,
the Pledge Agreement or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, Leasehold Pledgor, or
against Owner, Operating Lessee, any Guarantor, any Affiliates of the foregoing
or any of their respective direct or indirect principals, directors, officers,
employees, beneficiaries, shareholders, partners, members, trustees or agents
(each, exclusive of the Borrower and Leasehold Pledgor, an “Other Exculpated
Party”), except that (1) any Other Exculpated Party that is party to any Loan
Document or any other separate written guaranty, indemnity or other agreement
given by such Other Exculpated Party in connection with the Loan (including,
without limitation, the Subordination of Management Agreement or any other Loan
Document to which such Other Exculpated Party is a party) shall remain fully
liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Other Exculpated Party
thereunder, and (2) Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, or in all or any portion of
the Collateral or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
or Leasehold Pledgor only to the extent of Borrower’s and Leasehold Pledgor’s
interest in the Collateral and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Pledge Agreement and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against any of the Exculpated Parties in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the Pledge
Agreement or the other Loan Documents. The provisions of this Section 10.1 shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower or Leasehold Pledgor as a party defendant in any action
or suit for foreclosure and sale under the Pledge Agreement; (c) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Environmental Indemnity; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower or
Leasehold Pledgor in order to fully realize the security granted by the Pledge
Agreement or the other Security Documents or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against all or
any portion of the Collateral; (g) waive or impair the liability of any Other
Exculpated Party under any Loan Document or any other separate written guaranty,
indemnity or other agreement to which such Other Exculpated Party is a party
(including, without limitation, the Subordination of Management Agreement or any
other Loan Document to which such Other Exculpated Party is a party); or
(h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower or Leasehold Pledgor, by money judgment or otherwise, to
the extent of any actual loss, damage, out-of-pocket cost or expense, liability,
claim or other obligation incurred by Lender (including reasonable outside
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following (all such liability and obligation of Borrower or Leasehold
Pledgor for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

 

(i)          fraud or intentional material misrepresentation committed by
Borrower, Leasehold Pledgor, any Guarantor, any Individual Owner, any Operating
Lessee or any Affiliate of Borrower, any Individual Owner, any Operating Lessee
or any Guarantor in connection with the Loan;

 

(ii)         Borrower or Leasehold Pledgor incurs any Indebtedness in violation
of the Loan Documents not otherwise set forth in clause (i) in the definition of
“Springing Recourse Event” below (unless such debt was permitted when incurred
but was not repaid due to the Property’s failure to generate sufficient cash
flow or the failure of Lender to release funds from the Accounts);

 

(iii)        Borrower or Leasehold Pledgor fails to obtain Lender’s prior
consent to (a) any Transfer of any Individual Property or (b) any Transfer of a
direct or indirect interest in Borrower, in each case not otherwise set forth in
clause (ii) in the definition of “Springing Recourse Event” below;

 

 -131-Mezzanine Loan Agreement

 

 

(iv)        removal of personal property from the Properties during an Event of
Default by Borrower or Leasehold Pledgor or on behalf of Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee by any Guarantor or any
Affiliate of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Guarantor, unless replaced with personal property of substantially
the same or greater utility and of the same or greater value;

 

(v)         any intentional material physical Waste at any Individual Property
committed by Borrower or Leasehold Pledgor or on behalf of Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee by any Guarantor or any
Affiliate of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Guarantor;

 

(vi)        the material misappropriation by Borrower or Leasehold Pledgor or on
behalf of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee by any Guarantor or any Affiliate of Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee or any Guarantor of (A) any Insurance
Proceeds paid by reason of any Casualty to any Individual Property, (B) any
Awards in connection with the Condemnation of any Individual Property and (C)
any Gross Revenues after (or that results in) a Trigger Period or an Event of
Default, in each case, in violation of the Loan Documents; and

 

(vii)       any breach of any provision of Section 4.4 or Schedule V of this
Agreement (other than with respect to clause (d) of Schedule V (with respect to
trade payables only), clause (f) of Schedule V, clause (j) of Schedule V, clause
(w) of Schedule V and clause (x) of Schedule V) other than a Springing Recourse
Event described in clause (b)(viii) below.

 

 -132-Mezzanine Loan Agreement

 

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower (and guaranteed by any Guarantor pursuant to
the Guaranty) in the event that any of the following occur (each, a “Springing
Recourse Event”): (i) Borrower, Leasehold Pledgor, Owner or Operating Lessee
fails to obtain Lender’s prior consent to any financing for borrowed money
secured by the Collateral or any Individual Property, or any voluntary
conveyance of a mortgage, deed of trust, security deed, security agreement or
similar grant by Borrower, Leasehold Pledgor, Owner or Operating Lessee of a
voluntary Lien upon any Individual Property or the Collateral, or Borrower,
Leasehold Pledgor, Owner or Operating Lessee fails to obtain Lender’s prior
consent to any voluntary granting of a security interest in, voluntary pledge of
or other voluntary Lien upon any direct or indirect equity interest in any
Individual Owner or any Operating Lessee, in each case, as security for any
obligations or liabilities that is not permitted under the Loan Documents
(excluding, for the avoidance of doubt, the security interests, pledges or Liens
granted under the Mortgage Loan Documents securing the Mortgage Loan or the Loan
Documents securing the Loan), in each case under this clause (i) that is not
permitted under the Loan Documents or otherwise cured; (ii) Borrower, Leasehold
Pledgor or Owner fails to obtain Lender’s prior consent to (a) any voluntary
transfer of fee title to any Individual Property or the Collateral that is not
permitted under the Loan Documents or otherwise cured or (b) any voluntary
transfer of a direct or indirect interest in Borrower, Leasehold Pledgor, Owner
or Operating Lessee that results in a change of control of Borrower, Leasehold
Pledgor, Owner or Operating Lessee that is not permitted under the Loan
Documents; (iii) Borrower, Leasehold Pledgor, any Individual Owner and/or any
Operating Lessee, files a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (iv) the filing of an
involuntary petition against Borrower, Leasehold Pledgor, any Individual Owner
and/or any Operating Lessee under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law by any other Person in which Borrower,
Leasehold Pledgor, any Individual Owner and/or any Operating Lessee colludes
with or otherwise assists such Person, and/or Borrower, Leasehold Pledgor, any
Individual Owner and/or any Operating Lessee solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower, Leasehold
Pledgor, any Individual Owner and/or any Operating Lessee by any Person;
(v) Borrower, Leasehold Pledgor, any Individual Owner and/or any Operating
Lessee fails to oppose any involuntary petition filed against it by any other
Person under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law unless there is no good faith defense to such involuntary
petition; (vi) Borrower, Leasehold Pledgor, any Individual Owner or any
Operating Lessee or any Affiliate, officer, director or representative which
controls Borrower, Leasehold Pledgor, such Individual Owner or such Operating
Lessee, as the case may be, consents to, or joins in, an application for the
appointment of a custodian, receiver, trustee or examiner for Borrower,
Leasehold Pledgor, such Individual Owner, such Operating Lessee and/or any
portion of any Individual Property or the Collateral, as the case may be;
(vii) Borrower, Leasehold Pledgor, any Individual Owner and/or any Operating
Lessee makes an assignment for the benefit of creditors or admits, in any legal
proceeding, its insolvency or inability to pay its debts as they become due (in
each case except to the extent required by applicable law); or (viii) Borrower
or Leasehold Pledgor fails to comply with the provisions of Section 4.4 or
Schedule V of this Agreement (other than those relating to solvency or adequacy
of capital or adequacy of cash flow), and such failure results in an order of
substantive consolidation of Borrower or Leasehold Pledgor or one (1) or more of
the Individual Owners or Operating Lessee with any other Person (other than
another Individual Owner) in a bankruptcy or similar proceeding under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law.

 

Section 10.2        Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

 

Section 10.3        Lender’s Discretion; Rating Agency Review Waiver.

 

(a)          Whenever pursuant to this Agreement Lender exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Lender, the decision of Lender to approve or disapprove
such matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the reasonable decision of Lender
to approve or disapprove such matter or to decide whether arrangements or terms
are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor except as otherwise
specifically herein provided.

 

 -133-Mezzanine Loan Agreement

 

 

(b)          Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

 

Section 10.4        Governing Law.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER AND LEASEHOLD PLEDGOR IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE
STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AND LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR LEASEHOLD
PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER AND LEASEHOLD PLEDGOR EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING DOES HEREBY
DESIGNATE AND APPOINT:

 

 -134-Mezzanine Loan Agreement

 

 

Corporation Service company

1180 Avenue of the Americas

suite 210

new york, new york 10036-8401

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AND LEASEHOLD
PLEDGOR EACH AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER OR LEASEHOLD PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE
IN THE ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM
TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK,
NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON
AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.5        Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower or
Leasehold Pledgor therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party or parties against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower or Leasehold Pledgor, shall
entitle Borrower or Leasehold Pledgor to any other or future notice or demand in
the same, similar or other circumstances. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.

 

 -135-Mezzanine Loan Agreement

 

 

Section 10.6       Notices. All notices, demands, requests, consents, approvals
or other communications (any of the foregoing, a “Notice”) required, permitted
or desired to be given hereunder shall be in writing and shall be sent by
facsimile (with answer back acknowledged) or by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter,
from time to time, specify in accordance with the provisions of this Section
10.6. Any Notice shall be deemed to have been received: (a) three (3) days after
the date such Notice is mailed, (b) on the date of sending by facsimile if sent
during business hours on a Business Day (otherwise on the next Business Day),
(c) on the date of delivery by hand if delivered during business hours on a
Business Day (otherwise on the next Business Day), and (d) on the next Business
Day if sent by an overnight commercial courier, in each case addressed to the
parties as follows:

 

If to Lender: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor  
New York, NY  10005   Attention:  General Counsel   Facsimile No. (646) 736-5721
    and to: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor   New
York, NY  10005   Attention:  Robert W. Pettinato, Jr.   Facsimile No. (212)
797-4489     with a copy to: Cadwalader, Wickersham & Taft LLP   One World
Financial Center   New York, NY 10281   Attention:  Bonnie A. Neuman, Esq.  
Facsimile No. (212) 504-6666     If to Borrower: c/o Hospitality Investors
Trust, Inc.   3950 University Drive   Fairfax, Virginia   Attention:  General
Counsel     with a copy to: Cleary Gottlieb Steen & Hamilton LLP   One Liberty
Plaza   New York, New York 10006   Attention:  Michael Weinberger, Esq.  
Facsimile No. (212) 225-3999

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

 -136-Mezzanine Loan Agreement

 

 

Section 10.7       Waiver of Trial by Jury. BORROWER, LEASEHOLD PLEDGOR AND
LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
LEASEHOLD PLEDGOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 10.8       Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.9       Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10      Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower or
Leasehold Pledgor to any portion of the Obligations of Borrower hereunder. To
the extent Borrower or Leasehold Pledgor makes a payment or payments to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

Section 10.11     Waiver of Notice. Neither Borrower nor Leasehold Pledgor shall
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower or Leasehold Pledgor and except with respect to matters for which
Borrower and Leasehold Pledgor are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower and Leasehold
Pledgor hereby expressly waives the right to receive any notice from Lender with
respect to any matter for which this Agreement or the other Loan Documents do
not specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

 -137-Mezzanine Loan Agreement

 

 

Section 10.12     Deemed Distributions Borrower represents that any transfer by
Mortgage Lender of Owner’s funds (whether pursuant to Section 2.4.4, Section
6.11 or otherwise under the Mortgage Loan Agreement) to Lender pursuant to the
Mortgage Loan Agreement or any other Mortgage Loan Document is intended by
Borrower to constitute, and Borrower represents that such transfers shall
constitute, distributions from Owner to Borrower and shall be treated as such on
the books and records of Borrower and Owner. Borrower agrees that all such
distributions shall comply with the requirements of Section 18-607 of the
Delaware Limited Liability Company Act. Borrower agrees that no provision herein
or in any other Loan Document is intended by Borrower to, nor shall any such
provision be construed to create, a debtor-creditor relationship between Owner
and Borrower.

 

Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Leasehold Pledgor may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
(other than a counterclaim which can only be asserted in the suit, action or
proceeding by such assignee on this Agreement, the Note, the Pledge Agreement
and any Loan Document and cannot be maintained in a separate action) or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower and Leasehold Pledgor.

 

Section 10.14      No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)          Borrower, Leasehold Pledgor and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common or joint tenancy relationship
among Borrower, Leasehold Pledgor and Lender nor to grant Lender any interest in
the Collateral other than that of lender.

 

(b)          The Loan Documents are solely for the benefit of Lender, Leasehold
Pledgor and Borrower (and the Lender Group, the Issuer and the Underwriter Group
with respect to Section 9.2(b)) and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than Lender, Leasehold Pledgor and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained therein.

 

Section 10.15     Publicity. All news releases, publicity or advertising by
Borrower, Leasehold Pledgor or their respective Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender, the Affiliate of Lender
that acts as the issuer with respect to a Securitization or any of their other
Affiliates shall be subject to the prior written approval of Lender.

 

Section 10.16     Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

 

 -138-Mezzanine Loan Agreement

 

 

Section 10.17     Certain Waivers. Borrower and Leasehold Pledgor each hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
Borrower is obligated to make under any of the Loan Documents. Without limiting
any of the other provisions contained herein, Borrower hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against Lender in any legal action or
proceeding any special, exemplary, punitive or consequential damages.

 

Section 10.18     Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.19     Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower shall indemnify, defend and hold Lender harmless from
and against any and all claims, liabilities, losses, costs and expenses of any
kind (including Lender’s reasonable attorneys’ fees and expenses) in any way
relating to or arising out of a claim by any Person that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.19 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.

 

Section 10.20      Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

 

 -139-Mezzanine Loan Agreement

 

 

Section 10.21      Servicer.

 

(a)          At the option of Lender, the Loan may be serviced by a master
servicer, primary servicer, special servicer and/or trustee (any such master
servicer, primary servicer, special servicer and trustee, together with its
agents, nominees or designees, are collectively referred to as the “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees or
any other initial costs relating to or arising under the Servicing Agreement.
Borrower shall not be responsible for payment of the annual master servicing fee
due to the Servicer under the Servicing Agreement.

 

(b)          Notwithstanding the foregoing, following a Securitization, Borrower
shall reimburse Lender on demand for (a) all actual out-of-pocket reasonable
costs and expenses, liquidation fees, workout fees or special servicing fees, in
each case as a result of an Event of Default under the Loan Documents or the
Loan becoming specially serviced, or any enforcement, refinancing or
restructuring of the credit arrangements provided for under the Loan Documents
in the nature of a “work-out” of the Loan Documents or any insolvency or
bankruptcy of Borrower, in each case without duplication, to the extent default
interest paid by Borrower under the Loan Documents is insufficient to pay the
same (after payment of interest payable on advances made by the Servicer)
(provided that in any event annual special servicing fees shall not exceed 0.25%
of the then Outstanding Principal Balance amount per annum, workout fees shall
not exceed 1.00% of each collection of interest and principal collections of the
Loan, and liquidation fees shall not exceed the amount, if any, by which 1.00%
of liquidation proceeds exceeds the amount previously paid in respect of workout
fees) and (b) during the continuance of an Event of Default or at any time the
Loan is specially serviced, the reasonable costs of all customary property
inspections and/or appraisals of the Properties (or updates to any existing
inspection or appraisal) that Servicer may be required to obtain pursuant to the
applicable trust and servicing or pooling and servicing agreement (other than
the cost of regular annual inspections required to be borne by Servicer under
such servicing agreement). Additionally, Borrower shall pay all reasonable
out-of-pocket costs and expenses (but not any additional servicing fee) in
connection with any consent requests made by Borrower during the term of the
Loan. For avoidance of doubt, no modification fee or other amount (other than
Lender’s reasonable out-of-pocket costs) shall be payable in connection with (i)
any transaction for which a workout fee is paid, or (ii) any assumption of the
Loan, except as expressly provided in Section 7.1. To the extent late charges
and default interest under the Loan Documents paid by Borrower are insufficient
to pay the same (and all actual out-of-pocket reasonable costs and expenses,
liquidation fees, workout fees or special servicing fees as a result of an Event
of Default under the Loan Documents or the Loan becoming specially serviced, or
any enforcement, refinancing or restructuring of the credit arrangements
provided for under the Loan Documents in the nature of a “work-out” of the Loan
Documents or any insolvency or bankruptcy of Borrower, subject to the caps
specified herein), Borrower shall pay the interest payable on advances made by
Servicer or the trustee with respect to any delinquent debt service payments and
any protective advances.

 

Section 10.22     Intentionally Omitted.

 

 -140-Mezzanine Loan Agreement

 

 

Section 10.23      [Reserved].

 

Section 10.24      Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Pledge Agreement or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, the Pledge
Agreement and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

 

Section 10.25      Assignments and Participations. In addition to any other
rights of Lender hereunder, the Loan, the Note, the Loan Documents and/or
Lender’s rights, title, obligations and interests therein may be sold, assigned,
participated or otherwise transferred by Lender and any of its successors and
assigns to any Person at any time in its sole and absolute discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise without notice to or consent from Borrower or any
other Person. Upon such assignment, all references to Lender in this Agreement
and in any Loan Document (or to an individual assigning co-lender in the event
an individual co-lender make such assignment rather than an assignment in whole
by Lender) shall be deemed to refer to such assignee or successor in interest
and such assignee or successor in interest shall thereafter stand in the place
of Lender (or in the case of an individual assigning co-lender in the event an
individual co-lender make such assignment rather than an assignment in whole by
Lender, such assignee of or successor in interest to such co-lender) in all
respects. Except as expressly permitted herein, neither Borrower nor Leasehold
Pledgor may assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents. In the event that the Loan is
syndicated to five (5) or more co-lenders, then such co-lenders shall appoint an
administrative agent or lead lender to act on behalf of such co-lenders and to
serve as Borrower’s single point of contact with respect to the Loan Documents.

 

Section 10.26     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 10.27     Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

 -141-Mezzanine Loan Agreement

 

 

Section 10.28      [Reserved].

 

Section 10.29    Intercreditor Agreement. Lender and Mortgage Lender are or will
be parties to a certain intercreditor agreement (the “Intercreditor Agreement”)
memorializing their relative rights and obligations with respect to the Loan,
the Mortgage Loan, Borrower, Leasehold Pledgor, Owner, the Properties, and the
Collateral. Borrower hereby acknowledges and agrees that (i) such Intercreditor
Agreement is intended solely for the benefit of Lender and Mortgage Lender and
(ii) none of Borrower, Leasehold Pledgor or Owner are intended third-party
beneficiaries of any of the provisions therein and shall not be entitled to rely
on any of the provisions contained therein. Lender and Mortgage Lender shall
have no obligation to disclose to Borrower the contents of the Intercreditor
Agreement. Borrower’s obligations hereunder are independent of such
Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

 

Section 10.30      Note Register; Participant Register.

 

(a)          Servicer, as non-fiduciary agent of Borrower, or if there is no
Servicer, the administrative agent or lead lender, as non-fiduciary agent of
Borrower, or if there is no administrative agent or lead lender, Borrower (or in
the case of assignments to participants, the applicable Lender pursuant to
paragraph (b) below), shall maintain a record within the meaning of U.S.
Treasury Regulation 5f.103-1(c) that identifies each owner (including
successors, assignees and participants) of an interest in the Loan, including
the name and address of the owner, and each owner’s rights to principal and
stated interest (the “Register”) and shall record all transfers of an interest
in the Loan, including each assignment and participation, in the Register.  The
entries in the Register shall be conclusive, absent manifest error, and
Borrower, Lender and Servicer may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement.  The parties intend for the Loan to be in registered form for
tax purposes and to the extent of any conflict with this Section 10.30, this
Section 10.30 shall be construed in accordance with that intent. The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. Failure to make any
such recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan. Borrower acknowledges that the
Notes are in registered form and may not be transferred except by register.

 

(b)          Each Lender that sells a participation hereunder shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest  in  the  Loan  or  other
 obligations  under  the  Loan  Documents  (the  “Participant Register”);
provided, however, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such obligation is in registered
form under U.S. Treasury Regulation 5f.103-1(c).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, Servicer shall have no
responsibility for maintaining a Participant Register.

 

 -142-Mezzanine Loan Agreement

 

 

Section 10.31      Borrower Affiliate Lender. Lender agrees that the Lender
Documents shall not prohibit or restrict Affiliates of Borrower from purchasing
or otherwise acquiring and owning (a) beneficial interests in the Mortgage Loan
as evidenced by any single or multi class non-voting Securities in respect of
any private or public securitization of the Mortgage Loan or (b) any direct or
indirect interests in the Loan or the New Junior Mezzanine Loan (or otherwise
impose additional restrictions or requirements on a transfer to such Affiliate
of Borrower), provided, however, that the Lender Documents may include customary
restrictions on the exercise of the rights and remedies by such Affiliates of
Borrower under the Loan, the Mortgage Loan and the New Junior Mezzanine Loan
including, without limitation, (i) restrictions on any such Affiliate having the
right to, or exercising, directly or indirectly, any control, decision-making
power, voting rights, notice and cure rights, or other rights that would
otherwise benefit a holder by virtue of its ownership or control of any interest
with respect to the Loan, the Mortgage Loan or the New Junior Mezzanine Loan,
(ii) restrictions on any such Affiliate’s approval and consent rights under any
intercreditor agreement, co-lender agreement or similar agreement, (iii)
restrictions on such Affiliate’s initiation of enforcement actions against
equity collateral, (iv) restrictions on the making of protective advances, (v)
restrictions on such Affiliate from making or bringing any claim, in its
capacity as a holder of any direct or indirect interest in the Loan, the
Mortgage Loan or the New Junior Mezzanine Loan, against Lender, any Mortgage
Lender or any lender under the New Junior Mezzanine Loan (a “New Junior
Mezzanine Lender”) or any agent of any of the foregoing with respect to the
duties and obligations of such Person under the Loan Documents, any Mortgage
Loan Documents, or any loan documents with respect to the New Junior Mezzanine
Loan, any intercreditor agreement or any applicable co-lender agreement or
similar agreement and (vi) restrictions on such Affiliate’s access to any
electronic platform for the distribution of materials or information among the
Lenders and any New Junior Mezzanine Lender, “asset status reports” or any
correspondence or materials or notices of or participation in any discussions,
meetings or conference calls (among Lenders and any New Junior Mezzanine Lender,
any of their respective co-Lender or participants, or otherwise) regarding or
relating to any workout discussions or litigation or foreclosure strategy (or
potential litigation strategy) involving the Loan, the Mortgage Loan or the New
Junior Mezzanine Loan, other than in its capacity as Borrower, Mortgage Borrower
or the borrower under the New Junior Mezzanine Loan (the “New Junior Mezzanine
Borrower”) to the extent discussions and negotiations are being conducted with
Borrower, Mortgage Borrower or such New Junior Mezzanine Borrower (as distinct
from internal discussions and negotiations among the various creditors).

 

Section 10.32      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

(a)          Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

 -143-Mezzanine Loan Agreement

 

 

(ii)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(A)         a reduction in full or in part or cancellation of any such
liability;

 

(B)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(b)          As used in this Section 10.32 the following terms have the
following meanings ascribed thereto: (i) “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway or any other member state of the European Economic
Area; (v) “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

Section 10.33      Intentionally Omitted.

 

Section 10.34     Patriot Act Notice. The Patriot Act requires all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution. Consequently, Lender may from time-to-time request, and Borrower
shall provide to Lender, Borrower’s name, address, tax identification number
and/or such other identification information as shall be necessary for Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit and/or other
financial services product.

 

 -144-Mezzanine Loan Agreement

 

 

Article 11

 

Mortgage Loan

 

Section 11.1       Compliance With Mortgage Loan Documents. Borrower shall (or
shall cause Owner or Operating Lessee, as applicable, to): (a) pay all
principal, interest and reserve deposits required to be paid by Owner under and
pursuant to the provisions of the Mortgage Loan Documents; (b) diligently
perform and observe all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Owner and Operating Lessee to be performed and
observed, unless such performance or observance shall be waived in writing by
Mortgage Lender; (c) promptly notify Lender of the giving of any notice by
Mortgage Lender to Owner, Operating Lessee or Borrower of any default by Owner
or Operating Lessee in the performance or observance of any of the terms,
covenants or conditions of the Mortgage Loan Documents on the part of Owner or
Operating Lessee to be performed or observed and deliver to Lender a true copy
of each such notice; and (d) not enter into or be bound by any Mortgage Loan
Documents that are not approved by Lender. Without limiting the foregoing,
Borrower shall cause Owner to fund all reserves required to be funded pursuant
to the Mortgage Loan Documents. In the event of a refinancing of the Mortgage
Loan permitted by the terms of this Agreement, Borrower will cause all reserves
on deposit with Mortgage Lender to be utilized by Owner to reduce the amount due
and payable to the Mortgage Lender or alternatively shall be remitted to Lender
as a mandatory prepayment of the Loan.

 

Section 11.2        Mortgage Loan Defaults.

 

(a)          Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower or Leasehold Pledgor from
any of its obligations hereunder, if there shall occur any default under the
Mortgage Loan Documents, Borrower and Leasehold Pledgor each hereby expressly
agrees that Lender shall have the immediate right, without prior notice to
Borrower or Leasehold Pledgor, but shall be under no obligation: (i) to pay all
or any part of the Mortgage Loan and any other sums that are then due and
payable, and to perform any act or take any action on behalf of Borrower,
Leasehold Pledgor, Owner and/or Operating Lessee as may be appropriate, to cause
all of the terms, covenants and conditions of the Mortgage Loan Documents on the
part of Owner or Operating Lessee to be performed or observed thereunder to be
promptly performed or observed; and (ii) to pay any other amounts and take any
other action as Lender, in its sole and absolute discretion, shall deem
advisable to protect or preserve the rights and interests of Lender in the Loan
and/or the Collateral. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section 11.2 (including attorneys’ fees)
(i) shall constitute additional advances of the Loan to Borrower, (ii) shall
increase the then unpaid Outstanding Principal Balance, (iii) shall bear
interest at the Default Rate for the period from the date that such costs or
expenses were incurred to the date of payment to Lender, (iv) shall constitute a
portion of the Debt, (v) shall be secured by the Pledge Agreement and (vi) shall
be due and payable to Lender within five (5) Business Days following written
demand therefor.

 

 -145-Mezzanine Loan Agreement

 

 

(b)          Borrower and Leasehold Pledgor hereby indemnifies Lender from and
against all liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions. Lender shall have no obligation to Borrower,
Leasehold Pledgor, Owner, Operating Lessee or any other party to make any such
payment or performance. Neither Borrower nor Leasehold Pledgor shall impede,
interfere with, hinder or delay, nor permit Owner or Operating Lessee to impede,
interfere with, hinder or delay, any effort or action on the part of Lender to
cure any default or asserted default under the Mortgage Loan, or to otherwise
protect or preserve Lender’s interests in the Loan and the Collateral following
a default or asserted default under the Mortgage Loan. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender.

 

(c)          If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Owner or Operating Lessee,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, each of Borrower and Leasehold Pledgor
hereby absolutely and unconditionally releases and waives all claims against
Lender arising out of Lender’s exercise of its rights and remedies provided in
this Section 11.2, except for Lender’s gross negligence or willful misconduct.

 

(d)          If, on account of the subordination of the Loan to the Mortgage
Loan, Lender is required to remit to Mortgage Lender any amount theretofore paid
to Lender hereunder, and such amount is credited towards Owner’s obligations
under the Mortgage Loan, then such amount shall continue to be owing pursuant to
this Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender.

 

Section 11.3       Mortgage Loan Estoppels. Borrower and Leasehold Pledgor shall
(or shall cause Owner or Operating Lessee to), from time to time, use reasonable
efforts to obtain from Mortgage Lender such certificates of estoppel with
respect to compliance by Owner and Operating Lessee with the terms of the
Mortgage Loan Documents as may be reasonably requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then neither Borrower nor Leasehold Pledgor shall be in breach of this provision
so long as Borrower furnishes to Lender an estoppel executed by Borrower,
Leasehold Pledgor, Owner and Operating Lessee expressly representing to Lender
the information requested by Lender regarding compliance by Owner and Operating
Lessee with the terms of the Mortgage Loan Documents. Each of Borrower and
Leasehold Pledgor hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys’
and other professional fees, whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Lender based in whole or in part upon any
fact, event, condition, or circumstances relating to the Mortgage Loan which was
misrepresented in, or which warrants disclosure and was omitted from such
estoppel executed by Borrower, Leasehold Pledgor Owner and Operating Lessee.

 

 -146-Mezzanine Loan Agreement

 

 

Section 11.4       No Amendment to Mortgage Loan Documents; Consents and
Approvals. Without obtaining the prior written consent of Lender, neither
Borrower nor Leasehold Pledgor shall cause or permit Owner or Operating Lessee
to enter into any amendment or modification of any of the Mortgage Loan
Documents. Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to provide Lender with a copy of any amendment or modification to the Mortgage
Loan Documents promptly after the execution thereof. If any action, proposed
action or other decision is consented to or approved by Mortgage Lender, such
consent or approval shall not be binding or controlling on Lender. Borrower and
Leasehold Pledgor each hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan and (ii) in determining whether to grant, deny,
withhold or condition any requested consent or approval, Mortgage Lender and
Lender may reasonably reach different conclusions. In addition, except as
otherwise provided in this Agreement, the denial by Lender of a requested
consent or approval in accordance with the terms of the Loan Documents shall not
result in any liability or other obligation of Lender, if such denial results
directly or indirectly in a default under any Senior Loan, and each of Borrower
and Leasehold Pledgor hereby waives any claim of liability against Lender
arising from any such denial.

 

Section 11.5       Refinancing or Prepayment of the Mortgage Loan. Neither
Borrower nor Owner shall make any partial or full prepayments of amounts owing
under the Mortgage Loan (other than any partial or full prepayments permitted by
and made in accordance with the terms of the Mortgage Loan Agreement and this
Agreement) or refinance the Mortgage Loan without the prior written consent of
Lender, unless such refinancing results in the concurrent payment in full of the
Debt.

 

Section 11.6        Intentionally Omitted.

 

Section 11.7       Purchase of Mortgage Loan. Except as permitted under Section
10.31, none of Borrower, Owner, Operating Lessee, Guarantor or any Affiliate of
any of the foregoing shall acquire or agree to acquire the Mortgage Loan, or any
portion thereof or any interest therein, via purchase, transfer, exchange,
operation of law or otherwise. If Borrower, Leasehold Pledgor, Owner, Operating
Lessee, Guarantor or any Affiliate of any of the foregoing shall have failed to
comply with the foregoing, then Borrower or Leasehold Pledgor shall (i)
immediately notify Lender of such failure and (ii) cause any and all such
Persons acquiring any interest in the Mortgage Loan Documents (A) not to enforce
the Mortgage Loan Documents, and (B) upon the request of Lender, to the extent
any of such Persons has or have the power or authority to do so, to promptly (1)
cancel the promissory note evidencing the portion of the Mortgage Loan so
acquired, (2) if the entire Mortgage Loan was so acquired, reconvey and release
the liens securing the Mortgage Loan, and (3) discontinue and terminate any
enforcement proceeding(s) under the Mortgage Loan Documents being taken by
Borrower, Leasehold Pledgor, Owner, Operating Lessee, Guarantor or any Affiliate
of any of the foregoing. Notwithstanding the foregoing, it shall not constitute
a breach of the foregoing covenants if Guarantor acquires any subrogation claim
in respect of the Mortgage Loan solely by operation of law as a result of a
payment under the guaranty executed in connection with the Mortgage Loan.

 

Section 11.8       Communication with Mortgage Lender. Lender shall have the
right at any time to discuss the Properties, the Collateral, the Mortgage Loan,
the Loan or any other matter directly with Mortgage Lender or their its
consultants, agents or representatives, without notice to or permission from
Borrower or Leasehold Pledgor or any of their respective affiliates. Lender
shall have no obligation to disclose such discussions or the contents thereof
with Borrower or Leasehold Pledgor or any of their respective affiliates.

 

 -147-Mezzanine Loan Agreement

 

 

Section 11.9       Duplicative Performance Not Required. To the extent that any
provisions of this Agreement require the Borrower to post additional collateral
or security for the performance of Borrower’s or Leasehold Pledgor’s (or Owner’s
or Operating Lessee’s) obligations hereunder or Owner’s and/or Operating
Lessee’s obligations under the Mortgage Loan Documents, and Owner or Operating
Lessee shall have posted collateral or security in respect of the same
obligations pursuant to the Mortgage Loan Agreement, then Borrower shall have no
obligation under this Agreement to post such additional collateral or security
in connection therewith; provided, however, in the event the Mortgage Loan has
been paid in full, any and all obligations of Owner and Operating Lessee under
the Mortgage Loan Documents to have posted additional collateral or security in
respect of the obligations of Owner and Operating Lessee pursuant to the
Mortgage Loan Agreement shall instead be deemed to require that such additional
collateral or security be posted in favor of Lender in respect of Borrower’s and
Leasehold Pledgor’s obligations pursuant to this Agreement.

 

Section 11.10     Compliance with Required Loan Restructurings. Notwithstanding
anything to the contrary set forth in the Loan Documents (a) Owner and Operating
Lessee may comply in all respects with any requirements to restructure the
Mortgage Loan pursuant to Article 9 of the Mortgage Loan Agreement (or any other
similar provision in the Mortgage Loan Documents), (b) any borrower under any
future mezzanine loan that is made or created in accordance with Article 9 of
the Mortgage Loan Agreement may comply in all respects with any requirements to
restructure the applicable loan as required under its respective loan documents,
and (d) no actions taken by the Owner, Operating Lessee or any future mezzanine
borrower in furtherance of the foregoing, including, without limitation, any
transfers, pledges or amendments to organizational documents shall constitute a
breach of any provisions of the Loan Documents, or result in a default or Event
of Default hereunder.

 

[No Further Text On This Page]

 

 -148-Mezzanine Loan Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  LENDER:       DEUTSCHE BANK AG, NEW YORK BRANCH           By: /s/ DAVID
GOODMAN     Name: DAVID GOODMAN     Title: MANAGING DIRECTOR           By: /s/
LISA PATERSON     Name: LISA PATERSON     Title: MANAGING DIRECTOR

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Mezzanine Loan Agreement

 

 

  BORROWER:           HIT 2PK MEZZ, LLC, a Delaware limited liability company  
    LEASEHOLD PLEDGOR:           By: /s/ Paul C. Hughes     Name: Paul C. Hughes
    Title: General Counsel and Secretary

 

Mezzanine Loan Agreement

 

